Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5263 Page 1 of 149




                                EXHIBIT 6
Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5264 Page 2 of 149



   FEDERAL BUREAU OF INVESTIGATION
   FOI/PA
   DELETED PAGE INFORMATION SHEET
   FOI/PA# 1353120-0

   Total Deleted Page(s)   72
   Page 2 - b5 ;
   Page 3 - b5 ;
   Page 4 - b5 ;
   Page 5 - b5 ;
   Page 6 - b5 ;
   Page 7 - b5 ;
   Page 8 - b5 ;
   Page 9 - b5 ;
   Page 10    -
             b5 ;
   Page 12    -
             b5 ;
   Page 13    -
             b5 ;
   Page 14    -
             b5 ;
   Page 15    -
             b5 ;
   Page 16    -
             b5 ;
   Page 17    -
             b5 ;
   Page 18    -
             b5 ;
   Page 19    -
             b5 ;
   Page 20    -
             b5 ;
   Page 23    -
             b5 ;
   Page 24    -
             b5 ;
   Page 25    -
             Duplicate ;
   Page 26    -
             Duplicate ;
   Page 27    -
             Duplicate ;
   Page 28    -
             Duplicate ;
   Page 29    -
             Duplicate ;
   Page 30    -
             Duplicate ;
   Page 31    -
             Duplicate ;
   Page 33    -
             b5 ;
   Page 34    -
             b5 ;
   Page 40    -
             Duplicate ;
   Page 41    -
             Duplicate ;
   Page 46    -
             b5 ;
   Page 47    -
             b5 ;
   Page 48    -
             b5 ;
   Page 50    -
             b5 ;
   Page 51    -
             b5 ;
   Page 52    -
             b5 ;
   Page 54    -
             Duplicate ;
   Page 55    -
             Duplicate ;
   Page 56    -
             Duplicate ;
   Page 58    -
             b5 ;
   Page 60    -
             b5 ;
   Page 62    -
             b5 ;
   Page 70    -
             b6 ; b7C;
   Page 84    -
             b5 ;
   Page 85    -
             b5 ;
   Page 86    -
             b5 ;
   Page 93    -
             b5 ;
Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5265 Page 3 of 149



   Page   94    -   b5 ;
   Page   95    -   b5 ;
   Page   101       -b5 ;
   Page   102       -b5 ;
   Page   103       -b5 ;
   Page   107       -b5 ;
   Page   108       -b5 ;
   Page   109       -b5 ;
   Page   llO       -b5 ;
   Page   ll8       -b5 ;
   Page   ll9       -b5 ;
   Page   120       -b5 ;
   Page   124       -   Duplicate ;
   Page   125       -   Duplicate ;
   Page   126       -   Duplicate ;
   Page   127       -   Dupli cate ;
   Page   140       -   b6 ;
   Page   173       -   b5 ;
   Page   178       -   b5 ;
   Page   187       -   b5 ;
   Page   189       -   b5 ;
   Page   191       -   b5 ;
   Page   200       -   b5 ;
   Page   204       -   b5 ;

                                        xxxxxxxxxxxxxxxxxxxxxxxx
                                        X   De leted Page(s)   X
                                        X   No Duplication Fee X
                                        X   For this Page      X
                                        xxxxxxxxxxxxxxxxxxxxxxxx
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5266 Page 4 of 149


                       I(RMD) (FBI)                                                                                                  b6
                                                                                                                                     b7C
From:                         ..___ _ ____.!(WF) (FBI)
Sent:                           Friday, June 17, 2016 12 13 PM
To:

Subject:
                              I
                              .....,.......,.,._ _...,.......HTP) (FBI)!
                                Draft press release today
                                                                                       !(LA) (FBI),!
                                                                                                             J_ _ _-_.!(DO) (FBI),
                                                             !(DO) (FBI}. Quinn. Richard P (DO) (F.-aBa.-1)....
                                                                                                                   i(TP) (FBI)
                                                                                                                                     b6
                                                                                                                                     b7C

Attachments:                    Draft Press Release for Friday 6 16 docx


Attached is the draft press release for issue later this afternoon. This release, wh ile supported by the USA, has
not been reviewed by the USAO PIO at this point in time. I am sending to him now. Please review and let me
know of edits and concerns. Because of the length of the transcripts, we would like to make them
attachments. Note that the transcripts have been reviewed by the ASAC, the USAO prosecutor and the OPD
Chief.!
                                                                                                                                     bS



I
Thank yo!,
                                                                                                                                     b6
                                                                                                                                     b7C




Public Affairs Specialist
FBI Washington Field Office                                                                                                          b6
Media Lme 202-278-3519                                                                                                               b7C

I                       I




                                                                   1
          Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5267 Page 5 of 149

                                                                                                                                  b6
                            ~RMD) (FBI)                                                                                           b7C

    From:                         I                !(WF) (FBI)
    Sent:                                            016 12:36 PM
    To:

    Subject:
    Attachments :
                                  9                (DO) (FBn: Quinn, Richard P. (DO) <-...F=B=l);.._!_ _ _,....._.I (DO) (FBI);
                                                   TP) (FBI); !
                                    . a p ess lease today
                                  Draft (2) Press Release for Friday 6.17.docx
                                                                              tLA) (FBl)j                  I
                                                                                                          (TP) (FBI)
                                                                                                                                  b6
                                                                                                                                  b7C




    I added one sent ence t o the second page, that states:


                                                                                                                                  bS


    I've attached the updated draft.

    Thanks,



                                                                                                                                  b6
    Public Affairs Specialist
                                                                                                                                  b7C
    FBI Washington Field Office
    Media Line: 202-278-3519
I                           I
 From~.__ _ _ __.!(WF) {FBI)
 Sent: Frida June 17, 2016 12:13 PM                                                                                               b6
 To                   (DO) (FBI); Quinn, Richard P. (DO) (FBl).._J_ _ _ __.kDO) (FBl); a...!_ _ _ __,!(TP) (FBI);                 b7C
,.___ _____,.LA) {FBI);!                 lTP) (FBI)
 Subject: Draft press release today


    Attached is the draft press release for issue later this afternoon . This release, while supported by the USA, has
    not been reviewed by the USAO PIO at this point in time. I am sending to him now. Please review and let me
    know of edits and concerns. Because of the length of the transcripts, we wou ld like to m ake them
    attachments. Note that the transcripts have been reviewed by the ASAC, the USAO prosecutor and t he OPD
    Chief.!
                                                                                                                                  bS


!Thank yoj'
                                                                                                                                  b6
                                                                                                                                  b7C



    Public Affairs Specialist
    FBI Washington Field Office
                                                                                                                                  b6
    Media Line: 202-278-3519                                                                                                      b7C
I                          I



                                                                    1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5268 Page 6 of 149

                                                                                                                                    b6
                         ~RMD) (FBI)                                                                                                b7C

 From:                         I                             !(DO) (FBI)
 Sent:                          Friday, June 17, 2016 12:47 PM
 To:                            Quinn, Richard P. (DO) (FBI),_ _ _ __
                                                I                            l(QQ)         <FBDI
 Cc:

 Subject:
                               I
                               .......,..._,.......llA) (FBIH
                                RE: Draft press release today
                                                             (WF) (FBI}:!                                   tTP) (FBI);!
                                                                                      l _____....,!(NY) (FBI)
                                                                          !(TP) (FBl);....                             ___.......
                                                                                                                                    b6
                                                                                                                                    b7C

 Attachments:                   Draft Press Release for Friday 6 16 - NPO edits.docx


 Rich,
 Attached r elease has a few NPO edits. Want me to pass up the chain or will you handle?


 Unit Chief
 National Press Office
                                                                                                                                    b6
 FBI Office of Public Affairs                                                                                                       b7C


.__ ____           pfffice
                 _,piobile


 From:!                 !(WF) (FBI )                                                                                                b6
 Sent: Friday, June 17, 2016 12:36 PM
IJo'                                                                               I                                                b7C
                       !(DO). (FBI); Quinn! Richard P. (DO) (FBI)~          (DO) (FBI);!              !(TP) (FBI);
                !(LA) (FBI);!             _(TP) (FBI)             . __ __..            ..___ _ _,.......
 Subject: Re: Draft press release today

 I added one sentence to the second page, that states:


                                                                                                                                    bS


 I've attached the updated draft.

 Thanks,



                                                                                                                                    b6
 Public Affairs Specialist
                                                                                                                                    b7C
 FBI Washington Field Office
 Media Line: 202-278-3519
I                        I
 From~                !(WF) (FBI)
 Sent: Frida June 17, 2016 12:13 PM
                                                                                                                                    b6
 To:                (DO) (FBI); Quinn, Richard P. (DO) (FBl)J               too) (FBl);1...!_ _ _ _,.......kTP) (FBI);              b7C
.___ _____.(LA) (FBl)J                !(TP) (FBI)           ...___ _ _......,
 Subject: Draft press release today

 Attached is the draft press re lease for issue later this afternoon. This release, while supported by the USA, has
 not been reviewed by the USAO PIO at this point in time. I am sending to him now. Please review and let me
 know of edits and concerns. Because of the length of the transcripts, we would like to make them
                                                                1
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5269 Page 7 of 149

attachments. Note that the transcri ts have been reviewed b t he ASAC, the USAO rosecutor and the OPD
Ch ief.                                                                                                 bS



Thank you,
I        I
                                                                                                        b6
Public Affairs Specialist                                                                               b7C
FBI Washington Field Office
Media Line: 202-278-3519
I                       I




                                                  2
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5270 Page 8 of 149

                                                                                                           b6
                            ~RMD) (FBI)                                                                    b7C

    From:
    Sent:
    To:                                                                                                    b6
    Cc:                                                                                                    b7C

    Subject :
    Attachments:


                                                                                                           b6
.___ _,! Rich,                                                                                             b7C

    Attached is a revised oress release based uoion vour f eedback and that of the USAO (who had minimal
    changes).!
                                                                                                           bS
                                                                                                           b6
                                                                                                           b7C




                                                                                                           bS




                                                                                                           bS




    Thank you,
I             I
I                 I
    Public Affairs Specialist
                                                                                                           b6
                                                                                                           b7C
    FBI Washington Field Office
    Media Line 202-278-3519
I                           I




                                                         1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5271 Page 9 of 149


                        I(RMD) (FBI)                                                                                          b6
                                                                                                                              b7C
 From:
 Sent:
 To:
                                                                                                                              b6
 Cc:
                                                                                                                              b7C
 Subject:




                                                                                                                              bS




 Public Affairs Specialist
 FBI Washington Field Office                                                                                                  b6
 Media Line: 202-278-3519                                                                                                     b7C
I                        I
 From:!                 !{WF) (FBI)
 Sent: Friday, June 17, 2016 6:44 PM
                                                                                                                              b6
 Toj                 ' (DO) (FBI); Quinn, Richard P. (DO) (FB....I.:...
                                                                   ) - - -.....                                               b7C
 Cc_                 _(TP) (FBI)~                !(DO) (FBI);!                !{ LA) (FBI);._!_ _ _ _____.!(NY) (FBl)J_ __,
I               !{DO) (FBI)
 Subject: Draft press release for Saturday

                                                                                                                              b6
.___...t Rich,
                                                                                                                              b7C

 Attached is a revised press release based upon your feedback and that of the USAO (who had minimal
Ichanges).j
                                                                                                                              bS
                                                                                                                              b6
                                                                                                                              b7C



                                                                                                                               bS




                                                                                                                              bS




 Thank you,
I         I                                                                                                                   b6
                                                                                                                              b7C

                                                             1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5272 Page 10 of 149

    Public Affairs Specialist                                                                b6
    FBI Washington Field Office                                                              b7C
    Media Line: 202-278-3519
I                           I




                                               2
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5273 Page 11 of 149

                                                                                                                                                  b6
                           !(RMD) (FBI)                                                                                                           b7C
    From:                      I                     I(WF) (FBI}
    Sent:                           Friday, June 17, 2016 8:03 PM. : - - - - - -.....
    To:                               uinn Richard P. (DO) (FBI}:!                  !(DO) (F..aaB'""'I.) ...__ __                                 b6
    Cc:                           t----...,__---J,TP} (FBl)J                   ' DO) (FBI};!                      !(LA) (FBl);~I,,.,.,....--      b7C
                                  ...___ __.,NY) (FBl)~                          (DO) (FBI); Kortan, Michael P. (DO) (FBI}
 Subject :                         Re: Draft press release for Saturday
 Attachments:                       FBI Draft (5) Press Release for Monday 6.20.docx


 Thanks Rich,
                                                                                                                                                  bS
                                                                                                                                                  b6
    I have updated the release with your edits and w ill send to the USAO PIO down here. Can NPO run the traps
                                                                                                                                                  b7C
    with DOJ and CTD to ensure everyone is good with this draft for a Monday?

 Thanks,
I
                                                                                                                                                  b6
    Public Affairs Specialist                                                                                                                     b7C
    FBI Washington Field Office
    Media Line: 202-278-3519
 I                           I
     -------------·-
 From: Quinn, Richard P. (DO) (FBI)
 Sent : Friday, June 17, 2016 7:2...
                                 3 .....
                                     P__ M______
 Tol                     l(WF) (FBl)J                  !(DO) (FBI)                                                                                b6
                                                      I                                                                                           b7C
I Cc_                    r{TP) (FBI}[                 (DO) (FBl)J.,;.._ _ _ _ILA) {FBl)4
                    !{ DO) (FBI); Kortan, Michael P. (DO) (FBI} ....__ _ ____.
                                                                                                      !{NY) (FBl}A
                                                                                       ....__ _ _ _ __,           ...._                    ....
 Subject: RE: Draft press release for Saturday



                                                                                                                                                  bS




                                                                                                                                                  b5




                                                                                                                                                  b5




 Let me know thoughts,

 Rich

 Richard P. Quinn
                                                                       1
           Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5274 Page 12 of 149
    Federal Bureau of Investigation
      d. '/I    t" ative Publicity


 LJ                  o)
                      m)
                                                                                                                 b6
                                                                                                                 b7C

             _____....I(WF) (FBI)
         r"-'-~""'""""'""J"""u""""
                              ne  .a;....;a;,
                                         17, 2016 6:55 PM
    _ _ _ _ _ (DO) (FBI); Quinn, Richard P. (DO) (FB
                                                   ""'I""")_ _ ____,,                                            b6
_......__ _ _ _(.TP) (FBIH              (DO) (FBI)J         I       !LA) (FBI)J..__ _ _ _.....!cNY) (FBI);       b7C
                (DO) (FBI)
~~~~':"".'""'P=~
               pr·ess release for Saturday




                                                                                                                 bS




 Public Affairs Specialist                                                                                       b6
 FBI Washington Field Office                                                                                     b7C
 Media Line: 202-278-3519
I                                   I
 From~                    kwF) (FBI)
 Sent: Friday, June 17, 2016 6:44 PM
 ToJ                   kDO) (FBI}; Quinn, Richard P. (DO) (FBI)                                                  b6
 Cc_                  !{TP) (FBI);!              !(DO) (FBl)j========!LA) (FBl) j_ _ _ _ _ _ _kNY) (FBl)D        b7C
I                 (DO) (FBI)
 Subject : Draft press release for Saturday

...___     _,! Rich,                                                                                             b6
                                                                                                                 b7C

 Attached is a revised oress release based uoon vour f eedback and that of t he USAO {who had m inima l
 changes).!                                                                                                  I   bS
                                                                                                                 b6
                                                                                                                 b7C



                                                                                                                  bS




                                                                                                                 bS




 Thank you,

                                                                2
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5275 Page 13 of 149



I            I
Public Affairs Specialist
                                                                                          b6
                                                                                          b7C
FBI Washington Field Office
Media Line: 202-278-3519

I                       I




                                            3
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5276 Page 14 of 149
                                                                                                    b6
                                                                                                    b7C
                      !(RMD) (FBI)
 From:                    Raimondi, Marc (OPA) (JMD)
 Sent:                    Saturday, June 18, 2016 10:47 AM
 To:                      Quinn, Richard P. (DO) (FBI)
 Cc:                      Newman, Melanie (OPA) (JMD)
 Subject:                 Re: Question for AG


 Rich, I                                                                                     I

                                                                                                      bS




 On Jun 18, 2016, at 10:21 AM, Quinn, Richard P. (DO) (FBI)
.____________________________y rote:                                                                b6
                                                                                                    b7C
 Hey Mel anie,


                                                                                                     bS




                                                                                                      bS




                                                                                                      bS


Rich

Richard P. Qu i nn
Federal Bureau of I nvestigation
Media Investigative Publicity
                (o)                                                                                  b6
....__________, (m)                                                                                  b7C


-------- Original message ----- ---
From: ''Newman, Melanie (OPA)" <Melanie.Newman@usdoj.gov<mailto:Melanie.Newman@usdoj.gov>>
Date: 06/18/2016 9:59 AM (GMT-05:00)
f°: "Quinn , Richard P, (pO) ( FBI ) "                         =1
Cc: ''Raimondi, Marc (OPA) (JMD)" <Marc.Raimondi@usdoj . gov<m~ilto:Marc . Raimondi@usdoj . gov>>    b6
                                                                                                     b7C
Subject: Re : Question for AG

Ri ch -!                                                                                              bS


On Jun 18, 2016, at 9:30 AM, Quinn, Richard P. (DO) (FBI)
                                                                                                     b6
w                                                                                                    b7C
                                                       1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5277 Page 15 of 149

Copy.


                                                                                                   bS




                                                                                                   bS




                                                                                                   bS




                                                                                                   bS


In any event, you'll be hearing/seeing something shortly as they'vebeen working closely with
USAO and I specifically requested USAO discuss with main DOJ.

Rich

Richard P. Quinn
Federal Bureau of Investigation
Media/Investigative Publicity

I           I~~~
-------- Original message--------
                                                                                                   b6
                                                                                                   b7C

From: "Newman, Melanie (OPA)"
<Melanie . Newman@usdoj.gov<mailto:Melanie . Newman@usdoj.gov><mailto:Melanie.Newman@usdoj.gov>>
Date: 06/18/2016 9:08 AM (GMT-05:00)                                                               b6
To: "Quinn, Richard P. (DO) (FBI)"                                                                 b7C

Subject: Re: Question for AG

Thank you!

On Jun 18    2016      at 8:46 AM   uinn   Richard P.       DO   FBI
                                                                                                   b6
                                                                                                   b7C
----------------wrote:
Melanie,

                                                                                                   bS

Rich

Richard P. Quinn
Federal Bureau of Investigation
Media Investigative Publicity
_____           (o)
             __, (m)
                                                                                                   b6
                                                                                                   b7C


                                                        2
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5278 Page 16 of 149


-------- Original message- - ------
From: "Quinn , Richard P. (DO) (FBI)"

                                                                                                b6
Date: 06/17/2016 5:12 PM (GMT-05 :00)
                                                                                                b7C
To: "Newman, Melanie (OPA) (JMD)"
<Melanie.Newman@usdoj.gov<mailto:Melanie.Newman@usdoj.gov><mailto:Melanie.Newman@usdoj.gov><m
ailto:Melanie.Newman@usdoj.gov>>
Subject: RE: Question for AG

                                                                                                bS

Richard P. Quinn
Federal Bureau of Investigation
Media/Investigative Publicity

I           I ~~~                                                                               b6
                                                                                                b7C

-------- Original message--------
From: "Newman, Melanie (OPA)"
<Melanie.Newman@usdoj.gov<mailto:Melanie.Newman@usdoj.gov><mailto:Melanie.Newman@usdoj.gov><m
ailto:Melanie.Newman@usdoj.gov>>
Date: 06/17/2016 5:00 PM (GMT-05:00)
To: "Quinn, Richard P. (DO) (FBI)"
                                                                                                b6
                                                                                                b7C
Subject: Question for AG

                                                                                                bS




                                              3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5279 Page 17 of 149


                        !(RMD) (FBI)                                                                                                    b6
                                                                                                                                        b7C
From:                         I                    !(WF) (FBI)
Sent:                             Saturday, June 18, 201611:4.. , 1......A..:.:.M
                                                                                :.:...._ _ __                                           b6
To:                               Oujnn Rjchard , . (DO) (FBl)J                               !(DO) (FBI)                               b7C
Cc:                           I                   J(TP) (FBI)
Subject:                          Re:
Attachments:                      FBI Draft (6) Press Release for Saturday 6.18.docx


10-4. We've been working on the draft all morning and know the more we delay providing it to the USAO, the
longer all other approvals take today.



                                                                                                                                         bS
                                                                                                                                         b6
                                                                                                                                         b7C
                                                                                    l l've attached the most recent version.I       I
                                                                                                                                I

I            I
Public Affairs Specialist
                                                                                                                                         b6
                                                                                                                                         b7C
FBI Washington Field Office
Media Line: 202-278-3519



From: Quinn, Richard P. (DO) (FBI)
Sent: Saturday, June 18, 2016 10:26 AM
To!                  !(WF) (FBl)J.__ _ _____.!(DO) (FBI)                                                                                 b6
                                                                                                                                         b7C
Subject:


                                                                                                                                         bS


I asked them not to foreclose in the idea until they've seen the draft, at which point we can make a decision.

If TP really wants it out today, would light a fire under USAO and have them get with main DOJ with the draft.

Richard P. Quinn
Federal Bureau of Investigation
Media/Investigative Publicity

I             ,~)                                                                                                                        b6
                                                                                                                                         b7C




                                                                         1
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5280 Page 18 of 149

                                                                                                                              b6
                    lRMD) (FBI)                                                                                               b7C
From :                 I                          kDo) (FBI)
Sent:                     Saturday, June 18, 2016 12:49 PM
To:                       Quinn, Richard P. (DO) (F,,...6.... 1~---------..kDO) (FBI~                  : (WF) (FB.l1------,   b6
                        I                        !(LA) (FBl)J              KNY) (FBl);fl"-(- - - - - J { iP) (FBl);L__J       b7C
                                                     (TP) (FBI)
Cc:
Subject:
                       I                  d
                        --,,........,,.-=-,---,,-.I O) (FBI)
                          Draft Orlando timeline press release
Attachments:              FBI Draft (7) Press Release for Saturday 6.18 .docx


Latest draft after ch ecking some more time stam ps and making a few t weaks.




                                                          1
           Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5281 Page 19 of 149


                            kRMD) (FBI)                                                                      b6
                                                                                                             b7C
    From:                       Hopper, Ronald (TP) (FBI)
    Sent:                       Saturday, June 18, 2016 1:41 PM
    To:                         Quinn, Richard P. (DO) (FBI)
    Subject:                    Fwd: Final draft release
    Attachments:                FBI Draft (7) Press Release for Saturday 6.18.docx




-------- Original message --------
From:       I             t wF) {FBI)"
Date: 06/18/2016 1:01 PM (GMT-05:00
To: "Hopper, Ronald (TP) (FBI)"
                                        __i_______
                                       __._ _______ _
                                                                                                             b6
Cc:                     TP FBI .. - - - - - - - - - - - - - - - - - - - ! ( USAFLM )"                        b7C


                                                                     LA) (FBI)" ~...._ _ _ _ _ _ _ _ ___,!
    (NY) (FBI)"
--------(TP) {FBI)"
Subject: Final draft release
                                    _____________
                                   ._



    Ron,
                                                                                                             bS
                                                                                                             b6
I'm copying)          lfrom t he USAO for his pass to USA Bentley.                                           b7C
As soon as we have confirmation that USAO Middle District has obtained approval from DOJ we will pass back
to executive management at Headquarters for final approval to release.
Thank you,
I               I
I                   I
Public Affairs Specialist
                                                                                                             b6
                                                                                                             b7C
FBI Washington Field Office
Call i                  I
I




                                                               1
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5282 Page 20 of 149

                                                                                                               b6
                 tRMD) (FBI)                                                                                   b7C

From:                 Raimondi, Marc (OPA) (JMD)
Sent:                 Saturday, June 18, 2016 2:26 PM
To:                   Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA) (JMD); Lewis, Kevin S. (OPA) (JMD)
Subject:              Fwd : AG talkers


Melanie/Rich, I took a shot at the draft talking points for the AG on this matter below.                 The
entire approved release is below for context. Please let me know your thoughts




                                                                                                                bS




Begin forwarded message:

From: "Raimondi, Marc (OPA)" <mraimondi@jmd.usdoj.gov<mailto:mraimondi@jmd.usdoj.gov»
Date : June 18, 2016 at 2:08:32 PM EDT
To: ''Raimondi, Marc (OPA)" <mraimondi@jmd . usdoj .gov<mailto:mraimondi@jmd.usdoj.gov>>
Subject: AG talkers



                                                                                                                bS




                                                                                                                bS




                                                    1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5283 Page 21 of 149
                                                                                                  b6
                   I(RMD) (FBI)                                                                   b7C

 From:                  Newman, Melanie (OPA) (JMD)
 Sent:                  Saturday, June 18, 2016 2:36 PM
 To :                   Raimondi , Marc (OPA) (JMD)
 Cc:                    Quinn, Richard P. (DO) (FBI); Lewis, Kevin S. (OPA) (JMD)
 Subject:               Re: AG talkers


    ________________________
...._                                                             ____.
                                                             I've also made some edits t o make   bS
 this more concise. Rich, l et us know what you think of this.




                                                                                                   bS




 On Jun 18, 2016, at 2:25 PM, Raimondi, Marc (OPA)
 <mraimondi@jmd.usdoj.gov<mailto:mraimondi@jmd.usdoj .gov>> wrote:




                                                                                                   b5




                                                      1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5284 Page 22 of 149


                        I(RMD) (FBI)                                                                                        b6
                                                                                                                            b7C
 From:                        I                !(WF) (FBI)
 Sent:                         Saturday, June 18, 2016 2:4.,.2....
                                                               P...M....__ _ ___                                            b6
 To:                           Quinn, Richard P. (DO) (FBl)J                   l(DO) (FBI); Kortan, Michael P. (DO) (FBI)   b7C
 Subject:                      RE: AG talkers


 Thanks Rich.
 I am departing Orlando today but would like to share this witlf..._ _ _ _ _ _ _ _...!for visability.                       b6
                                                                                                                            b7C




 -------- Original message --------
 From: "Quinn, Richard P. (DO) (FBI)" ~...._ _ _ _ _ _ _ _....
                                                                                                                            b6
 Date: 06/18/2016 2:39 PM (GMT-QS·OQ)
                                                                                                                            b7C
 To:!                   tDO) (FBl)" l                                      !(WF) (FBI)"
 ~                                 !
                                "Kortan, Michael P. (DO) (FBI)" <f....________                            !
 Subject: Fwd: AG talkers




 Richard P. Quinn
 Federal Bureau of Investigation
 Media/Investigative Publicity

 I             J~)                                                                                                          b6
                                                                                                                            b7C



 -------- Original message --------
 From: "Newman, Melanie (OPA)" <Melanie.Newman@usdoj.gov>
                                                                                                                            b6
 Date: 06/18/2016 2:35 PM (GMT-05:00)
                                                                                                                            b7C
 To: "Raimondi, Marc (OPA) (JMD)" <Marc,Raimondi@usdoj.gov>
 Cc: "Quinn, Richard P. (DO) (FBI)" ~                                     !,
                                                           "Lewis, Kevin S. (OPA) (JMD)"
 <Kevin.S .Lewis@usdoj.gov>
 Subject: Re: AG talkers

I..._..,....__....,.._____________.!I've also made some edits to make this more concise. Rich, let us know what             bS
 you thmk o1" this.




                                                                                                                             bS




                                                                                                                             bS

                                                               1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5285 Page 23 of 149


                       I (RMD) (FBI)                                                                       b6
                                                                                                           b7C
From:                           Steinbach, Michael B. (DO) (FBI)
Sent:                           Saturday, June 18, 2016 3:23 PM
To:                             Quinn, Richard P. (DO) (FBI); Ghattas, Carl (CTD) (FBI)
Cc:                             Kortan , Michael P. (DO) (FBI)
Subject:                        RE: Statement


Copy. ThanKS for the heads up




-------- Original message --------
From: "Quinn, Richard P. (DO) (FBI)" ~...._ _ _ _ _ _ _ ___.
Date: 06/18/2016 3:08 PM (GMT-...  0.....
                                     5:__ 00........__ _ _ _ _...,.
To: "Ghattas, Carl (CTD) (FBI)"                                     "Steinbach, Michael B. (DO) (FBI)"     b6
                                                                                                           b7C
Cc: "Kortan, Michael P. (DO) (FBI)"
Subject: RE: Statement

So the DOJ folks have a copy they will most likely share with AG later tonight, and I'm sure Mike K will
socialize with D.

Richard P. Quinn
Federal Bureau of Investigation


r:::r:         tive Publicity
               o)
               m)                                                                                          b6
                                                                                                           b7C


-------- Original message --------
From: "Ghattas, Carl (CTD) (FBI)" !.....___________.
Date: 06/18/2016 2:56 PM (GMT-05.,....,:0._..0_._
                                              ) ---------.
To: "Quinn, Richard P. (DO) (FBI)"          I                             !
                                                           "Steinbach, Michael B. (DO) (FBI)"              b6
~                                       I                                                                  b7C
Cc: "Kortan, Michael P. DO           FBI"
~..------,,.-=--=-------------- CTD) (FBI)"
Subject: RE: Statement

Rich,

Are both D and AG being provided copies today?

Carl




                                                               1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5286 Page 24 of 149



-------- Original message --------
From: "Quinn, Richard P. (DO) (FBI)" ~...._ _ _ _ _ _ _____.
Date: 06/18/2016 2:15 PM (GMT-05:00) _ _ _ _ _ _ _ _ __
To: "Steinbach, Michael B. (DO) (FBI)"                       'Ghattas, Carl (CTD) (FBI)"                    b6
                                                                                                            b7C

Cc: "Kortan, Michael P. (DO) (FBI)"                                                      CTD (FBI)"
........,.,....-..........- - - - - - - - - - - - - 1CTD) (FBI)"
Subject: Statement

Mike/Carl,

                                                                                                            bS




                                                                                                            bS




                                                                                                            bS




                                                                                                            bS


The revised draft (attached) is now two pages, and the USAO and main DOJ are on board. I wanted to run by
you as well as the AG is likely to make mention of it during her appearances tomorrow.

Thanks,

Rich

Richard P. Quinn
Federal Bureau of Investigation
Med;a/lnvestirive Pub Ii city

I              ~)                                                                                           b6
                                                                                                            b7C




                                                     2
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5287 Page 25 of 149


                       I(RMD) (FBI)                                                                                 b6
                                                                                                                    b7C
From:                          I               tTP) (FBI)
Sent:                          Saturday, June 18, 2016 3:51 ....P__M______....,
To:                            Quinn Richard P. (DO) (FBl)J                                                         b6
                               I             !(LA) (FBI)
                                                                              !(WF) (FBl) J          !(DO) (FBI};
                                                                                          _ _ _ _.....              b7C
Subject:                       RE: Counterterrorism Overnight News Articles for 18 June 2016


Will make those changes now




-~------ Original message --------
From: "Quinn, Richard P. (DO) (FBI)"...  ! _________. . .
Date: 06/18/2016 3:37 PM (GMT-,.aOa.5.;..;;
                                    aa. :0'"0..__
                                            "" _ _ _ _ _ _ _ _ _ ____,                                              b6
To:                      (WF) (FBI)"                                                  (DO) (FBI)"                   b7C
                                                    (rP) (FBI}"
.......-----------,.-------'                                      -----------------(LA) (FBI}"
Subject: RE: Counterterrorism Overnight News Articles for 18 June 2016

                                                                                                                    bS



                                                                                                                     bS


Will explain later.

Richard P. Quinn
Federa! Bureau of Investigation
Media/Investigative Publicity

I            I~~)                                                                                                   b6
                                                                                                                    b7C



-------- Original message --------
From :'!                   l
                          (WF) (FBI)" .....__ _ _ _ _ ___
Date: 06/18/2016 3:22 PM (GMT-05:00)
To: "Quinn, Richard P. (DO) (FBI)"     ..----------------                 DO) (FBI)"
                                                                                                                    b6
                                                                                                                    b7C
1 - - - - - - - - - - - - , . - - - - - _ _ _ ,(TP) (FBI)" _ _ _ _ _ _ _ _ _ _ _ _ _ _ (LA) (FBI)"

Subject: Fwd: Counterterrorism Overnight News Articles for 18 June 2016
                                                                                                                    b6
RichandL J                                                                                                          b7C


                                                                                                                    bS


                                                             1
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5288 Page 26 of 149

                                                                                                                bS



D                                                                                                               b6
                                                                                                                b7C




-------- Original message --------
From:     1                  !{TP} (FBI)" ~....._ _ _ _ _ _____.
Date: 06/18/2016 3:10 PM (GMT...-_o s_:0
                                       _ 0_.)_·_ _ _ _ _ __                                                     b6
To:   I            !(WF} (FBI)" ._!_ _ _ _ _ _ _____.
                                                                                                                b7C

Subject: Fwd: Counterterrorism Overnight News Articles for 18 June 2016

                                                                                                                bS


          9rla.fil1.Q..KH1~r had no U.f.ili.§.JO iS: C!J~ chi~f [DAWN]
           •    CIA ·c hief John Brennan has toild the Senate intelligence committee that his agency found
               no evidence of a connection between Omar Mateen and the militant Islamic State {IS)
               group. Mr Brennan told the lawmakers that four days of investigation by the CIA and other
               US intelligence agencies conclu1ded that Mateen was a ,;lone wolf." The FBI also has
               determined that Mateen was not directed by or in contact with IS before the Orlando
               attack. In Facebook posts from inside the.dub and a 911 call during the attack, Mateen
               reportedly declared his allegiance to the group. But investigators are now focusing more on
               his apparently complicated re!'ationship with his sexuality.




-------- Original message --------
From: !            KMM) {FBI)" __     !---·----                                                                 b6
                                                                                                                b7C
Date: 06 18 2016 3:03 PM GMT- 05:00
To:
                                                                                                                b7E
Cc:

Subject: Counterterrorism Overnight News Articles for 18 June 2016

To                                                                                                              b7E

The following list of overnight counterterrorsim related news articles are intended for information only, and
not as official FBI opinion:




                                                              2
 Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5289 Page 27 of 149

1. Pa. man.charg~d.wlth. terrorlsrn. for _Orlando~scale.threatA< .eogs say [Lehigh Valley Live]
   •   John Robert Large, 51, of Lansford in Carbon County, made the threat in a call to Pennsylvania
      State Poli.Ce on Monday, the day after 49 people were shot to death in Florida, according to the
      U.S. Marshals Service. He allegedly made threats in the call to police "as-well as making a
      statement that he had something planned for months that would make the recent Orlando
      shooting look small," a news relE~ase from the marshals service states.
   •   Large was brought before a judge Wednesday in Vermont's Orange County and ordered held in
      lieu of $250,000 bail at the Southern State Correctional Facility in Springfield, Vermont. He faces a
      status conference scheduled July 13.
2. Mkrnsoft~funded Professor f:kii!ds.Software to_fig_ht_Tern)rism [Bloomberg]
   •   Dartmouth College computer science professor Hany Farid -- using funding from Microsoft Corp. --
      has developed technology to help scrub extremist content from the internet. Working with the
      nonprofit think tank Counter Extremism Project, Farid built software capable of identifying and
      tracking photo, video and audio files, even if they've been altered. The software, unveiled Friday,
      woul.d allow websites such as Facebook Inc. to automatically catch flagged content and remove it
      or prevent it from being uploaded. On a call to discuss the technology, Farid, who is also a sen ior
      advisor to the CEP, said his software would allow companies to automatically remove posts that
      Violate the sites' terms of use. He also said deleting the content is not a freedom of speech issue
      because the companies have the right to dictate what's suitable.
   •   Companies that opt to use the teichnology will have access to the database and can add their own
      entries, subject to review, Farid s:aid . The software will then flag any ·existing content and block
      attempts to upload files with digi1tal signatures from the database.




1. kaoi forr.es seize most of FaUu@h fo:m1 !SfS (Fox News]
   •   Defense Secretary Ash Carter said it was "too early to tell" if Iraqi forces control all of the
      city. "There is still some fighting t,o be done." Carter said the U.S. military supported the Iraqi forces
      with advice and air support.
   •   Fox News asked Carter about CIA Director John Brennan 's testimony Thursday saying the terror
      capacity of !SIS had not been dimiinished despite some 13,000 airstrikes, bringing into question the
      strategy against the grot1p. Carter said the strategy against ISIS had "three parts to it" and defeating
      ISIS in Iraq and Syria was "necessary but not sufficient."
2. Man chargedJn.Fr~nce.over_pfan to attack tou.rists [Middle East Eye]
   •   A man suspected of planning to attack American, English and Russian tourists in France was
      criminally charged late Friday andl placed in detention, a judicial source said. The unidentified 22-
      year-old, who is reportedly a convert to a hardline interpretation of Islam, was arrested in the
      southern French city of Carcassonine on Monday, and was charged with a,ssociation with a terrorist
      group, according to the source.
   •   The man "confessed to investiga1tors that he wanted to attack American, English and Russian
      tourists, before launching an atta,ck on security forces - police and military," the French paper
     reported, The suspect is said to b•? from Lunel, a town from which 20 people have travelled fo Syria
      and Iraq to join militant groups, the Telegraph reported .
3. Windsor's Mohamed El Shaer arrest,ed m1 terrorism peace bond [CBC Canada]
   •   High-risk traveller Mohamed El Shaer of Windsor, Ont., has been arrested by the RCMP, becoming
     one of the few Canadians to be picked up on a terrorism peace bond. Just days after serving several
     months ih jail for committing pas~;port fraud, El Shaer was quickly arrested because Mounties
     suspected he would leave the coUJntry to join a terrorist group, police confirmed Friday.
                                                     3
 Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5290 Page 28 of 149

     •       Police released El Shaer on a bond and will monitor him electronically. He is required to stay
            in Windsor, must not have a passport and cannot go close to the airport.
4.     Orlando kiHer had no Hnks to lS: OA chief [DAWN]
      •      CIA chief John Brennan has told the Senate intell.igence committee that his agency found no
           evidence of a connection between Omar Mateen and the militant Islamic State (IS) group. Mr
           Brennan told the lawmakers that four days of investigation by the CIA and other US intelligence
           agencies concluded that Mateen was a "lone wolf." The FEIi also has determined that Mateen was
           not directed by or in contact with IS before the Orlando attack. In Facebook posts from inside the
           club and a 911 call during the attack, Mateen reportedly declared his allegiance to the group. But
           investigators are now focusing more on his apparently complicated relationship with his sexuality.
5.    ~.r,!Berror off~~.!~~..!.U~g.tv..1fL11~Jn4.QD.~?.~.?'~_Y.9_ungest ..tQP..f.QQ l[Nikkei - Asian Review]
      •      President Joko Widodo's recent nomination of Tito Karnavian to lead the Indonesian police has
           drawn applause from many, with Karnavian's clean track record and long counterterrorism
           experience bringing hope for reforms amid the growing threat of global terrorism. "I believe he has
           the capacity, intelligence and also good competence ... as well as ability to build networks with
           other law enforcement officers," Widodo explained.
     •       Karnavian had led the National Police's anti-terrorism unit, Densus 88, and was the police chief in
           restive Papua Province prior to his appointment as chief of the Jakarta police -- when he again won
           praise for successfully tackling Islamic State-inspired local militants during thei·r attack in central
           Jakarta this January.
6.    ,?oko Haram ki!Jf.PHr nmi:heast~.rn..NJmir1~ [DAWN]
     •       Twenty-tow people were killed when Boko Haram fighter:s opened fire on mourners, a local
          community leader said Friday, in the second attack in nort lheast Nigeria this we.ek after a relative
           lull. The attack happened at about 8:00 pm (local time) in f(uda village near the town of Gulak, in
           Adamawa state, according to Maina Ularamu, a former local government chairman in nearby
           M adagali.
     •       "They came on motorcycles and opened fire on the crowd!, killing 24. Most of the victims were
          women. They looted food supplies and burnt homes and they left almost an hour later," he told
          AFP. Boko Haram was driven out of the state by a military counter-offensive from January 2015 and
          since there has been a relative calm despite sporadic attacks.
7.    ?.!?tond black b.Q;J.~fQ.~~r~d..frnm..fgyP.t~lr fn~sh sit~ [DAWN]
     •      Search teams on Friday recovered the second flight recorder of an EgyptAir plane from the bottom
          of the Mediterranean that could prove vital in establishing the cause of the crash. Egyptian
          investigators sa id search t eams managed fo recover t he Airbus A320's flight data recorder -- which
          gathers information among other things about the speed, altitude and direction of the plane -· a
          day after they retrieved its cockpit voice recorder. It was n•ot immediately clear how much of its
          data would be usable; but Cairo's civil aviation authority said on Thursday that salvage experts had
          managed to retrieve the voice recorder's crucial memory unit despite extensive damage to the
          black box.
8.    Qods f orce general vows to fight in !rag and Syria until the laist lihadist is killed [Long War Journal)
     •      A senior advi.sor to the commander of the Islamic Revolutionary Guards Corps - Qods Force vowed
          that Iranian forces would continue to fight in Iraq and Syria1 until the last Islamic State and "takfiri"
          fighters are killed. The statement, which was made by Brigadier General lraj Masjedi, signals the
          entrenchment of Iranian military assets in Iraq and Syria ar:id the two countries continue to be
          mired in civil wars. Masjedi serves as a .s enior advisor to Qods Force commander Qassem
          Soleimani, who has directed Iran's intervention in Iraq and Syria and has organized Shia militias to
          battle the Islamic State, Al Nusrah Front (al Qaeda's official branch in Syria), and other jihadist and
          rebel groups.
                                                       4
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5291 Page 29 of 149

       •   The "Islamic resistance front'' ha,s "completely surrounded" Islamic State forces in Fallujah,
          according to Masjedi. Iraqi forces: are said to have seized Fallujah's government center today. The
          government has claimed that the·. Shi a militas will not participate in the. battle for Fallujah, however
          Popular Mobilization Forces units have been spotted in numerous locations around Fallujah.
   9. Islamic Stat~~Ur1ked_ Fmpinp .Jihadisi:s Threaten to Decapitate. 2.Host~After.Beheading Canadians
      [Breitbart]
       •   Abu Sayyaf's threat follows the s:avage decapitation of the two other hostages - Canadians John
          Ridsdel (April 25} and Robert Hall (June 13) - after their government refused to meet ransom
          demands, reports the Philippine Daily Inquirer. The Abu Sayyaf group (ASG} is demanding 600
          million Philippine pesos (about $13 million) in ransom for Sekkingstad and Flor, who remain in the
          clutches of the terrorist group,
   10. Aystria arrests. three asy!um-s~eker:s [DAWN]
       •   Austrian police have arrested three asylum-seekers who allegedly fought with or helped rebel
          groups in Syria and Iraq that are classed by Vienna as "terrorist" organisations, officials said on
          Friday. There were no indications that the two Iraqis and one Syrian, arrested in refugee centres in
          the western state of Tyrol, were planning attacks in Europe, police said. The 27-year-old Syrian is
          believed to have fought for Al Qaeda's Syrian affiliate, AI-Nusra Front, and kill,ed 20 members of
          government forces, including pris;oners, local official Peter Oehm said.
   11. !~.Q!.MJ.£r.!~.$...P.rn.Qf.::9.f.:Hfg__Y.!_tj_g9._gL~¥.iJ.~JIQ~~~~ [The Loca I (Switzerland}]
       •    The video - which runs for two minutes and 50 seconds and was posted on social media sites
           Twitter and Telegram as well as You Tube - shows a veiled woman who appears to be Western.
           Speaking in French, in a barely audible voice, she says she is Stockly. Both facing the camera, and in
           profile, she gives the date as May 17, 2016, and says she has been in the hands of Al-Qaeda in the
           Islamic Maghreb (AQIM) for 130 days.
       •    In late January, AQIM claimed responsibility for Stockly's kidnapping, which it said took place on
           January 7th. The group said it would free her in exchange for freeing a number of AQIM fighters
           jailed in Mali and one of their leaders held in The Hague.

   12. 194 Held in Sang!adesh Mass Arrests May Have.Jv1mtant T1es$.J?glice Say [New York Times]
       •    The Bangladeshi police on Friday' ended a week of mass arrests in response to the three-year
           campaign of killings by lslamist militants, saying that among the more than 11,000 people detained
           in the sweeps, 194 were believed to be linked to militant networks.
       •    The police say that 151 of the 194 they arrested and consider militants are associated with a single
           group, Jama'atul Mujahedeen Ba1ngladesh. All of them figure on a police list of 800 important
           suspected militants, and 20 are considered ''very significant arrests," sa id Monirul Islam, director of
           cout1terterrorism for the Dhaka Metropolitan Police.

Thanks,


FBI Miami Division
Intelligence Branch                                                                                              b6
                                                                                                                 b7C
                                                                                                                 b7E


             (desk)
.___ _ _ ___.~cell)
                                                                 s
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5292 Page 30 of 149

                                                                                            b6
                         !(RMD) (FBI)                                                       b7C
From:                           Kortan, Michael P. (DO) (FBI)
Sent:                           Saturday, June 18, 201611:35 PM
To:                             Quinn, Richard P. (DO) (FBI)
Subject:                        RE: Latest Draft


Thanks. Looks good. May tinke:r slightly for style. Let's talk tom.orrow. M




--·----- Original. message -------··
From: "Quinn, Richati.J P. {DO) (FB1)"   <._!_ _ _ _ _ _ _ ___.                             b6
Date: 06/ 18/20i6 10:56PM (GMT-05·....
                                   0_0 )....__ _ _ _ _ _ __,                                b7C
To: "Korta:n, Michael P. (DO) (FBI)" '1.___________.
Subject: Late:st Draft

Mike,

Made the changes we discussedJ                                                              bS



                                                                                             bS


Feel free to review and let. me know if this works ..                                        bS


Rich

Richard P. Quinn
Section Chief
Media/Investigative Publicity
Federai Bureau of Investigation
               office)
               mobile\                                                                      b6
                                                                                            b7C




                                                                1
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5293 Page 31 of 149


I                       !(RMD) (FBI)                                                                                b6
                                                                                                                    b7C
From:                          Ghattas, Carl (CTD) (FBI)
Sent:                          Sunday, June 19, 2016 7:50 AM
To:                            Quinn, Richard P. (DO) (FBl):·Mendenhall, Braclley G. (CTD) (FBI)                    b6
Cc:                            I               I(DO) (FBI)                                                          b7C
Subject:                       RE: Text Messages


                                                                                                                    b5




-------- Original message --------

Date: 06/19/2016 7:47 AM (GMT-05:00)
To: "Ghattas Carl CTD'
    r-----------'t------------'
                                      __ ________
From: "Quinn, Richard P. (DO) (FBI)" - - - - - - - - - - -
                                     .........
                                                     "Mendenhall, Bradley G .. (CTD) (FBI)"
                                                                                                                    b6
                                                                                                                    b7C


Cc:                   DO) (FBI)" ....   I--------
Subject: RE: Text Me~sages



                                                                                                                    bS




Richard P. Quinn
Federal Bureau of !nvesLigati.on
Med iallnvcstiri ve Publicity
I              o)
               m)
                                                                                                                    b6
                                                                                                                    b7C



-------- Original ruessage .- -------
                                         I- - - - - - - - -
Fn)m: "Ghattas, Carl (CTD) (FB[)" ...

To: '' uim1, Richard P. DO FB "
                                              _________
                                             ________
                                        -........
Date: 06/19/20 1.6 7:18 AM (GMT-05, -:00)
                                      ,__             __                   "!v1endenhall, Bradley G. (CTD) (FBI)"
                                                                                                                    b6
                                                                                                                    b7C



Cc:                    DO) (FBI)",_____ _ _ _ _ _ ___,
Subject: RE : Text .Messages

                                                                                                                    b5




                                                              1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5294 Page 32 of 149

-------- Original message --------
From: 11 Quinn, Richard P. (DO) (FBI) 11
Date: 06/19/2016 7:l.5 AM (GMT- "" " " - - - - - - - -
                                                                                             b6
To: "Ghattas, Cati CTD F BI ''                   "Mendenhall, Bradley G, (CTD) (FBI)"        b7C

Cc:                          (DO) (FBI)"
Subject: RE: Text Messages                 ,___ _ _ _ _ _ _ ___,

Cad,

                                                                                             bS

Rich

Richard P. Quinn
Federal Bureau of Inve,<;tig!ltion
              ative Publicity

LJ              -0)
                m)
                                                                                             b6
                                                                                             b7C



-------- Original message--------
From: "Ghattas, Carl (CTD) (FBI)'f
Date: 06/ 19/2016 6:42 AM (GMT-b,._,5....,:0""""'0....
                                                   ) -------                                 b6
                                                                                             b7C
To: "Mendenhall, Bradley G. (CTD) (FBI)"                           "Quinn, Richard P. (DO)
(FBI)" !                                    I ---------
Subject: Text Messages

Gentleme111

                                                                                              bS


Thanks,
Carl




                                                        2
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5295 Page 33 of 149


                          I(RMD) (FBI)                                                                                                      b6
                                                                                                                                            b7C
  From:                           Raimondi, Marc (OP/\) (JMD)
  Sent:                           Sunday, June 19, 2016 8:46 AM
  To:                             Quinn, Richard P. (DO) (FBI)
  Subject:                        Fwd: AG previewed tomorrow's release on morning shows today


     For your s.i tuational atvareness. Nothing new.

  Marc Raimondi
  National Security Division
  U.S. Department of Justice                                                                                                                b6
 I                  I
     Sent from a mobile device. Please excuse typos, abbr's and mispellings.

     Begin forwarded message:

 From : '' Newman, Me 1 an i e ( OPA) " <mDfttJ!J!.~.:::1@J1E0..~.\!.1i.0.QJ..~g<?.Y.~.~?~J:~-,~L;.m11~~f:!9.!J@irr1g.,.~i!19J,.gg.'{»
 Date: June 19, 2016 at 08:40:38 EDT
 To: "Raimondi, Marc (OPA) '' <mraimond:i'iil 'md. usdoi. gov,011a.i.lto:ml"aJmondifui-imd. usdoi. ov>>                                     b6
                                                                                                                                            b7C
 Cc: "Bentley J Lee (USAFLM)"
            (USAFLM '' . . - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - . . . . . -
_ _ _O _A
        _G ~ "                                                                                                                         ~"


  Subject: Re: AG previewed tomorrow· s r·elease on morning shows today




                                                                                                                                             bS




                                                                     1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5296 Page 34 of 149
    On Jun 19, 2016, at 8:36 AM, Raimondi, Marc {OPA)
    <rnraimondi;iil·jmd. u~QQ.i:Jl92{..~.ili.i:J.UJ9.~.mr.~~imondi!@jmd. usdo·l. RQ.'{» wrote,

Lee, we wanted to let you know :that the AG this morning previewed some of what you approved
the FBI to release tomorrow regarding the transcript and timeline .

    She is doing all five networks and major cable morning shows. You are encouraged to watch .
    Happy to discuss further if you'd like .

Marc Raimondi
DOJ Public Affairs
U.S. Department of Justice
I                     I                                                                           b6

Sent froM a mobile device. Please eicuse typos, abbr's and mispellings .




                                                                    2
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5297 Page 35 of 149

                                                                                                                b6
                            lRMD) (FBI)                                                                         b7C

    From:                         Kortan. Michael P. (DO) (FB I)
    Sent:                         Sunday, June 19, 2016 1: 11 PM
    To:                           Quinn. Richard P. (DO) (FBf)
    Subject:                      RE: Latest Draft


    (;an add back your, or some, explanation why we edited, like yQu had before? Tx




---······ Original message -----··-
From: "Quinn. Richard P. (DO) (FBI)" !                                                                          b6
Date: 06/19i2016 12:48PM (GMT-05:0""'0"....
                                        ) _ _ _ _ _ _ _ __.               .---------                            b7C
To: "Kortan, Michael P. (DO) (FBl)" <i._______________....! (DO) (,FBI)" ~..._ _ _ _ _ _ ____.
Subject: Latest Draft

Mike,

      As discussed, the most recent draft. It made the changes we discussed, a.'ld took out a few more items.


                                                                                                                bS
                                                                                                                b6
                                                                                                                b7C


Thariks,

Rich

Richard P. Quinn
Section Chief
Media/Investigative Publicity
Federal Bureau of Investigation


I
_
                 koffic~)
                 ~mob11e}
                                                                                                                b6
                                                                                                                b7C




                                                                      1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5298 Page 36 of 149


                            !(RMD) (FBI)                                                                                          b6
                                                                                                                                  b7C
From:                             !                !
                                                   (00) (FBI)
Sent:                             Sunday, June 19, 2016 1:38 PM
To:                               Quinn, Richard P. (DO) (FBI); Kortan, Michael P. (DO) (FBI)
Subject:                          RE: Latest Draft




Unit Chief
National Press Offi-ce                                                                                                            b6
               of lnvcsfigation                                                                                                   b7C

CJ             desk)
               cell)


---·--·- Original message --·-····
From: "Quinn, Richard V. (DO) (FBI)"
Date: 06/l9i2016 1'2:48 PM (GMT-05:..,.
                                         _________       __.
                                        00....')________________                                                                  b6
To: "Kortan., Micha.cl P. (PO) {FBI)" <                                                   (DO) (FBI)"-!                           b7C
Subject: Latest Draft                                                                                  i...._ _ _ _ _ _ _ ____.



Mike,

    As discusse.<l, the most recent draft. lt made the d1anges we discussed, and t,)ok out a few more items.


                                                                                                                                  bS
                                                                                                                                  b6
                                                                                                                                  b7C


Thank,,

Rich

Richard P. Quinn
Section Chief
Media/Investigative Publicity
federal Bureau of investigation
                 lorncel
I                !mobil~)                                                                                                         b6
I                                                                                                                                 b7C




                                                                    1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5299 Page 37 of 149


                             I(RMD) (FBI)                                                                                                                  b6
                                                                                                                                                           b7C
From:                               I                !( DO) (FBI)
Sent:                               Sunday, June 19, 20161:44 PM
To:                                 Quinn, Richard P. (DO) (FBI); Kortan , Michael P. (DO) (FBI)
Subject:                            RE: Latest Draft


Goiit




Urnt Chrct
Nationaf Press Oflice                                                                                                                                      b6
               of Investig_atjon                                                                                                                           b7C
                desk)
                cell)


•.••.••• Original message ~........
Ft(!m: "Quinn, Richard P. (DO) (FBI)" ..._
Dat[ : 06/19/2016 i :39 PM (GM.T-05:00)
                                                 ________                                             __,
                                                                                                                                                           b6
To:_                   !(DO) (FBI)" ~::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::l "Kortan, Michael P. (DO) (FB1)" - - - - - - - - - -   b7C
Subject: RE: Latest Draft

Just sent latest...

Richard P. Quinn
Federal Bureau of lnvcstigalio.n
Media/Investigative .Publicity

I              ~~:.)                                                                                                                                       b6
                                                                                                                                                           b7C


······-· Ori 1inal messaoe ·-···-··
From:                  :oO) (FBI)" <I._________.
Date: 06/19/2016 1:38 PM (GMT-05...
                                  :0""'0.._
                                        ") - - - - - - - - - - ,                                                                                           b6
To: "Quinn, Richard P. (DO) (FBI)"        I                                 !, "Kortao, Michael P. (.DO) (FB.I)" - - - - - - - - - - -                     b7C
Subject: RE: Latest ))raft

Sure thing




Urut Chief
                                                                                                                                                           b6
National Press Oifae
Federal Bureau of lnvest.igai.ion                                                                                                                          b7C

I              ~esk)
- - - - - - ~ell)


··-··--· Original. message --·-····
From: "Qui;m, Richard P. (DO) (FBI)" !
Date: 06il 9/20 i 6 12:48 PM (GMT-05:o""'o...) _ _ _ _ _ _ _ _ _......
                                                                                                                                                           b6
To: "Kortan,
Subject:     Michael
         Latest Draft P. {DO) (FBI)" ...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _...., (DO) (FBI)'" ~.__ _ _ _ _ _ _ ___.                                             b7C


Mike,

    As discussed, the most recent draft. ft' made the changes we dfscussed, and took out a fow more items.

                                                                             l
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5300 Page 38 of 149

D                                                                                           bS
                                                                                            b6
                                                                                            b7C


Thanks,

Rich

Richard P. Quinn
Section Chief
Media/Investigative Pub.lici~y
Federal Bureau of Investigation
              office}                                                                       b6
              mobile                                                                        b7C




                                              2
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5301 Page 39 of 149

                                                                                                                                b6
                                !(RMD) (FBI)                                                                                    b7C
 From:                              Kortan, Michael P . .(DO) (FBI)
 Sent:                              S.1JJ1dfi:it: ,1UOP 1,.Q 2016 1:50 PM
 To:
 Subj ect:
                                    IRE~a1est Draft    !(DO) (FBI); Quinn , Richard P. (DO) (FBI)                               b6
                                                                                                                                b7C


 Thanks




 -·····-- Original message --------
 From:     I             !(DO) {FBI)" 1.__ _ _ _ _ _ ___.
 Date: 06/19/20161:44 PM (GMT-05--'  :0"'"0.._
                                            ) _ _ _ _ _ _ __                                                                    b6
 To: "Quinn, Richard P. (00) (FBI)"      I                              !
                                                             "Kortan, Michae'l P. (DO) (FBI)"
                                                                                              L....-------------1
                                                                                                                                b7C
 Subject: RE: Latest Dratl

 Got it.



                                                                                                                                b6
 umt L'61et                                                                                                                     b7C
 National Press Office
 Federal Bureau of Investigation

 I __
 .__
                 kcte:1k)
               __.kceH)
                            ·



 -------- Original message --------
 From: "Quinn, Richard P. (DO) (FBI)'' ~..._ _ _ _ _ _ _ _ __.                                                                  b6
 Date: 06/ 19/2.0f6 1:39 PM (GMT-Oi ·OQ)                                                                                        b7C
 To:   I                 lDO) (FBI)"    1L..
                                         .  _______    ___.!"Kortan, Michael P. (DO) {FBJ)"         L..!- - - - - - - - - - '

 Subject: RE: Latest Draft

 Just se n.t latest. ..

 Rirhard P. Quinn
 federal Bureau of lnvestigatioll
     ·       ·· ·1tive Publicity
                 o)                                                                                                             b6
                   m)                                                                                                           b7C


 -·······- Ori!.dnal messa ~ ...........
 From:                       (DO} (FBI)" .___ _ _ _ _ _ _ _.....,                                                               b6
 Date: 06/ 1 1.. l I:38 PM: (GMT--0:i.;·.::_00...}.___ _ _ _ _ _ __                                                             b7C
 To: "Quinn, Richard P.. (DO) (FBI)"!                                   !
                                                                    "Kortan. Michael[ P. (DO) (FBl)" I.__ _ _ _ _ _ _ ____.
 Subject: RE: Latest Draft

 Sure thing




  l!nitChicf                                                                                                                    b6
  Naiional Pn-:ss Office
                                                                                                                                b7C
  Federal Bureau ofTnvestigation
!                !(desk)   ·
                                                                            1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5302 Page 40 of 149

.___ _ __.!<cell)                                                                                                  b6
                                                                                                                   b7C

 ---·--·· Original message -··-···-
 fr(lm: "Quinn, Richard P. (DO) (FBI)" ,,___ _ _ _ _ _ _ __,
 Date: 06/19/2016 l2:48 PM (GMT-05.,.
                                   :0_0.._
                                       } _ _ _ _ _ _ _ _ _ _ _ _____,                                              b6
To: "Kortan, Michael P. (DO) (FBI)"   I                                                 kDo) (FBI)" !              b7C
 Subject: Latest Draft                                                                               -----------

Mike,

   As, discussed, the most recent draft. It made the changes we discussed, and fook ou.t a few more items.



                                                                                                                   bS
                                                                                                                   b6
                                                                                                                   b7C

Than.ks,

Rich

 Richard P, Quinn
.Section Chief
 Media/Investigative Publicity
 Federal Bureau of Investigation
               {office}
               (mobile}                                                                                            b6
                                                                                                                   b7C
                            I




                                                                   2
           Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5303 Page 41 of 149


                              tRMD) (FBI)                                                                                     b6
                                                                                                                              b7C
    From:                             I                tDO) (FBI)
    Sent:                             Sunday, June 19, 2016 3:21 PM
    To:                               Quinn, Richard P. (DO) (FBI); Kortan , Michael P. (DO) (FBI)                            b6
    Subject:                          ~ Latest Draft                                                                          b7C
    Attachments:                      L_Jdits_FBI Draft (9) Press Release for Saturday 6.18 (1).docx




    Omt.Chief
    National Press Office
    Federal Bureau of Investigation                                                                                           b6

I-----l            des_k)
                   cell/
                                                                                                                              b7C



    ------ Pcioiosl message --------
    From:   I                   !(DO) (FBI)" !_ _ _ _ _ _ __                                                                  b6
    Date: 06/19/2016 3:19 PM (GMT-0,... :0...
                                       5... 0.._
                                             } ----------------.                                                              b7C
    To: !                 !(DO) (FBI)"
    Subject: Re: Latest Draft
                                            1                   !(DO) (FBI)"
                                                                             -----------
                                                                                                       i
  See attached for my suggested track chanqes/comments. A lot it is for web style, but there are some substantive thinqs in
. there as welL For exarnplej
                                                                                                                              b5




    Office of Public Affairs                                                                                                  b6
    FBI.gov and Internet Operations Unit                                                                                      b7C
I                    I
    From!                     !( oo}(F~I} ,       .        _, _______ .          "   ~",        ,, '       .   ,       ,
    Sent: Sunday. June 19 • .2016 1:37 PM
    To:!                           loo} (FBl)Jr--------,l (DO} (FBI)                                                          b6
                                                                                                                              b7C
    Subject: Fwd: Latest Draft


.___ __.I any .chance yC1u can take a look at the ;~ttached?                                                                  b6
                                                                                                                              b7C


    Um!Chtcl'
 N<,ttional Press Office
                                                                                                                              b6
~                 s~~t~~tigalion                                                                                              b7C
L _ _ _ jcell)


    ··------- Origin.al message--------
       · · "Qurnn,
    Fmm.                             '[lO)' \1 F·B1)"
                  . .R.iv~11ard ,D . t,                 I _ _ _ _ _ _ _ ___.
                                                . - ., t.__
    Date: 06i1 9/2016 l :20 PM (GMT-05:0,..            0)..___ _ _ _ _ _ ____,
                                                                                                                              b6
    To: "Kortan, Michael P. (DO) (FBI)" ~
    Cc:I                      t DO)(FBI)" I....-------....----                                                                b7C
    Subject: Re: Latest Draft

                                                                          1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5304 Page 42 of 149
Back in...

Richard P. Quinn
Section Chief
Mectfa/l1west1gative Publicit y
Federal Bureau of lnve$tigation
              (office}
                                                                                                                   b6
              {mobile)
                                                                                                                   b7C


From: Kortan, M ichael P. (DO} (FBI}
Sent: Sunday, June· 19, 2.016 l:11 PM
To: Quinn, Richard P. (DO) {FBI}
Subje.ct: RE: Latest Draft

Can add back your, or some, explanation why we edited, like you had he fore'?   ·J );




-------- Origfaal message ----····
From: "Quinn, Richard P. (DO) (FBf)" !.__ _ _ _ _ _ _ _____,                                                       b6
Date: 06/ !9/2016 12:48 PM (GMT-05,...a
                                      :O..;.O.._)_ _ _ _ _ _ _ _ _ _ _ _ _--.                                      b7C
To: "Kortan, .Michael P. (DO) (FBI)" ~                                      !(DO) (FBI)"           i.__________.
Su~ject: Latest Draft

M.ike,

  As discussed, the most recent draft. ft made the changes we discussed, and took out a few more items.


                                                                                                                   bS
                                                                                                                   b6
                                                                                                                   b7C

Thank,,,,

Rich

Richard P. Quinn
Section Chief
Media/Investigative Publicity
Federal Bureau of investigation
               (office}
                                                                                                                   b6
               {rnobile)
                                                                                                                   b7C




                                                                 2
Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5305 Page 43 of 149




                             ###
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5306 Page 44 of 149

                                                                                                 b6
                 !(RMD) (FBI)                                                                    b7C
From:                   Kortan, Michael P. (DO) (FBI)
Sent:                   Sunday, June 19, 2016 6:17 PM
To:                     Quinn, Richard P. (DO) (FBI)
Subject:                RE: Latest Draft

Looks great, actually.   Maybe just drop the "FBI's" investigation, so we don't have the
double FBI in the first sentence. Like it. tx. M

From: Quinn, Richard P. (DO) (FBI)
Sent: Sunday, June 19, 2016 5:55 PM
To: Kortan, Michael P, (DO) (FBI)
Subje.ct: Re: Latest Draft

Mike,


You' 11 probably kill me, but I re·s tructured the press statement/release to a format that is
more concise, less distracting, and more in line with a timeline/sequence. I've got no pride
of ovmership so if you think the last draft is better, let me know and we can go with it.


Rich


Richard P. Quinn
Section Chief
Media/Investigative Publicity

I
Federal Bureau of Investigation
            !(office)
             (mobile)
                                                                                                 b6
                                                                                                 b7C



From~ Kortan, Michael P. (DO) (FBI)
Sent: Sunday, June 19, 2016 ~:50 PM
To: ~I_ _ _ _ _ __.! (DO) (FBI); Quinn, Richard P. (DO) (FBI)                                    b6
Subject:· RE: Latest Draft                                                                       b7C

Thanks




------ -- Original message--------
From: I               I (DO) (FBI)" . - - - - - - - - - - - -                                    b6
Date: 06/19/2016 1:44 PM (GMT-05:00                                                              b7C
To: "Quinn, Richard P. DO) (FBI "       --------------,"Kortan,         Michael P. (DO)
(FBI)"
Subject: RE: Latest Draft

Got it.


                                                        1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5307 Page 45 of 149



 Unit Chief
 National Press Office                                                                                      b6
 federal Bure, u of Investigation                                                                           b7C


I ____
                 (desk)
.__         .... ( cell)

-------- Original message--------
From: "Quinn, Richard P. (DO) (FBI)"
Date: 06 19 2016 1 : 39 PM (GMT-05:.""'0"""0.._
                                             ) _ _ _ _ _ _ _ __                                             b6
To:                     DO   FBI)"           !                      !,   "Kortan, Michael P. (DO) (FBI )"   b7C


Subject: RE: Latest Draft

Just sent latest .•.

Richard P. Quinn
Federal Bureau of Investigation
Media/Investigative Publicity

I                I~~~
                                                                                                            b6
                                                                                                            b7C



-------- Origi nal me~~ ~ge --------
From: ! ](DO) (FBI)"
Date: 06/19/2016 1:38 PM (GMT - 05:00)
To : "Quinn, Richard P. (DO) (FBI)"
(FBI)"  I
                                                 i.-------------
                                                 ]
                                                                             "Kortan, Michael P. (DO)
                                                                                                            b6
                                                                                                            b7C

Subject._
        : _R_E_:_ L-a_t e_s_t__D_r_a_ft_ _ _ ____,

Sure thing




 Unit Chief
 National Press Office                                                                                      b6
 Federal Bureau of Investigation                                                                            b7C
              <desk)
I                I
~-----____,_(cell)

--- ----- Original message--------
From.~ "Qui nn, Ri chard P. (DO) (FBI)" ' - - - - - - - - - - - - - - - 1
Date: 0.6 /19/20.16 12:48 PM (GMT-05:0...
                                      0.....__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                            b6
To: "Kortan, Michael P. (DO) (FBI)"                                              (DO) (FBI)"                b7C

Subject: Latest Draft


Mike,


    As discussed, the most re.c ent draft.           It m.ade the changes we discussed, and took out a
few more items.
                                                         2
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5308 Page 46 of 149




                                                                                          bS
                                                                                          b6
                                                                                          b7C




 Thanks,


 Rich


Richard P. Quinn
Section Chief
Media/Investigative Publicity
Federal Bureau of Investigation
             (office)
I.          !_(mobile)                                                                    b6
                                                                                          b7C




                                            3
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5309 Page 47 of 149

                         ~RMD} (FBI}
                                                                                          b6
From:                         I                !(DO) (FBI)                                b7C
Sent:                          Sunday, June 19, 2016 8:14 PM
To:                            Quinn, Richard P. (DO) (FBI)
Subject:                       RE:


Excellent. The way you restructured makes sense.




 Unit Chief                                                                               b6
National Press Office                                                                     b7C
Federal B.ureau of fnvestigation

I             l(desk)
...._ _ ____._ (cell)



-------- Original message --------
From: "Quinn, Richard P. (DO) (FBI)".___ _ _ _ _ _ _ ___.                                 b6
                                                                                          b7C
Date: 06/ 19/2016 7:47 PM (GMT-05 :00)
To:!                   !(DO) (FBI)'1 - - - - - - - - - - - -
Subject:

Are you good with this?

Richard P. Quin:n
Federal Bureau of Investigation
Media/In vestiri ,e Pub Ii city

I               ~)                                                                        b6
                                                                                          b7C




                                                           1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5310 Page 48 of 149


                        l(RMD) (FBI}                                                                              b6
 From:                     I                 lLA) (FBI)                                                           b7C
 Sent:                         Sunday, June 19. 2016 8:17 PM
 To:
 Cc:                       I:qjn: ~jc:ard p (Q~b~)B~~BI)
 Subject:                       ates ra
 Attachments:                  lnvestigativeUpdateOrlandoShooting.docx


 Rich,
 Attached is version of draft you sent to me today, formatted on FBI letterhead which I've created for Tampa. I
 made a few edits re typos and some awkward or unclear sentences.
                                                                                                                   bS


 Thanks.



FBI Press Relations
                                                                                                                  b6
Temporarily Assigned to FBI Orlando (Tampa Field Office)
                                                                                                                  b7C
IFollow on Twitter:
                I     @FBITampa




                                                            1
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5311 Page 49 of 149


                           I(RMD) (FBI)
                                                                                                           b6
From:                          ,____ _ __,!(LA) (FBI)                                                      b7C
Sent:                           Sunday, June 19, 2016 8:43 PM
Tp:                             Quinn, Richard P. (DO). (FBI)
Cc:                           I                     !(DO) (FBI)
Subject:                        RE: Latest Draft


OK will .do. Thank you.




FBI Pre-ss Relations
                                                                                                           b6
Los Angeles Field Office
                                                                                                           b7C

I           l(cell)



------- Original message --------
From: "Quinn, Richard. P. (DO) (FBI)"!.........,.,--_ _ _ _ _ _ ___,
Date: 06/19/2016 8:39 PM (GMT-05:00)
To:·  I             !(LA) (FB1)1 r - - - - - - - - - - - .
                                                                                                           b6
                                                                                                           b7C
Cc:   I                   !(DO} (FBl )"....    I __________.
Subject: RE: Latest Draft

Just so everyone is on the same page, this is the final version that should be lifted into the template.

Richard P. Quinn
Federal Bureau of Investigation
Media/Investigative Publicity

I             l~)                                                                                          b6
                                                                                                           b7C



____.. ___ Original message --------
From: "Quinn, Richard P. (DO) (FBIJ'1..._ _ _ _ _ _ _ _ ___.
Date: 06/19/2016 8:37 PM (G....
                             M_T_-0_5_:0_0.._)_ _ _ _ _....
To:
Cc:
      r
      1                (LA) (FBl)'1
                                               '! _____. . . . ___....,,
                              !(DO,_}_(F_B_I}'....
                                                                                                           b6
                                                                                                           b7C

Subject: RE: Latest Draft

Yep ... the version I sent you (12a) is the final...you van tell because the structure is changed.

You .can putit into the template and i'II make sure it's the right version.

Richard P. Quinn
Federal Bureau of Investigation
Media lnvesti ative Publicity
               o}                                                                                          b6
               m)                                                                                          b7C

                                                              1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5312 Page 50 of 149



 -------- Original message --------
 From:     !             lLA) (FBI)" ...___ _ _ _ _ _____.                                                b6
                                                                                                          b7C
 Date: 06/19/2016 8:32 PM {GMT-05:00)
 To: "Quinn, Richard P. (DO) (FBI) '! . . - - - - - - - - - - - .
 Cc;   1                        I(DO} (FB1}1_ _ _ _ _ _ _ _ __
 Subject: RE: latest Draft

 OK, I cut and pasted what you sent to me this afternoon after we spoke so should be same. Or is this a
 different version altogether?
 I didn 't write this release so I'm a little paranoid that all updates may not be incorporated.




IFBI             I
     Press Relations
 Los Angeles Field Office
                                                                                                          b6
                                                                                                          b7C
I              !cell)


 -------- Original message --------
 From: "Quinn, Richard P. {DO) (F81)'1.__ _ _ _ _ _ _ _ _....                                             b6
 Date: 06 19 2016 8:26 PM (GMT-05:00)                                                                     b7C
 To:                   LA FBI)" ....  ! --------
 Cc:                                (DO) (FBI)'!...._ _ _ _ _ _ _ _____.
 Subject: RE: latest Draft


D                                                                                                         b6
                                                                                                          b7C


                                                                                                          bS



 Rich

 Richard P. Quinn
 Federal Bureau of lnvest fgation
 Me i lnve t i ative Pubiicity
                o)                                                                                        b6

-----            m)                                                                                       b7C




-------- Original message--------
From: j                                 ! _______. . ,
                        !LA) (FBIJ" .....                                                                 b6
                                                                                                          b7C
Date: 06/19/2016 8:16 PM (GMT-05:00)
To: "Quinn, Richard P. (DO) (FBI}'       __________.....
                                        -----------
                                                          2
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5313 Page 51 of 149

 Cc:_I---....,,...--1         (DO) (FB1}'1_ _ _ _ _ _ _ __
                                                                                                                   b6
                                                                                                                   b7C
 Subject: Latest Draft

 Rich,
 Attached is version of draft you sent to me today, formatted on F.81 letterhead which I've created for Tampa. I
 made a few edits re typos and some awkward or unclear sentences.I
                                                                                                                    bS


 Thanks.



IFBI Press Rela!ions                                                                                               b6
Temporarily Assigned to FBI Orlando (Tampa Field Office)                                                           b7C
IFollow on Twitter:
               I       @FB1Tampa




                                                           3
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5314 Page 52 of 149

                                                                                                                             b6
                          l(RMD) (FBI)                                                                                       b7C
From:                          I                  !(LA) (FBI)
Sent:                              Sunday, June 19, 201611:07 PM
 To:                               Quinn, Richard P. (DO) (FBI)
Subj ect:                          Re: RE:
Attachments:                       InvestigativeUpdateOrlandoShooting.docx; InvestigativeUpdateOrlandoShootingNoEdits,docx


First doc includes my edits. Second, as is.
Thank you sir.


                                                                                                                             b6
                                                                                                                             b7C
FBI Press Relations
Temporarily Assigned to FBI Orlando (Tampa Field Office)
IFollow on Twitter:
              I        @FBITampa



From: Quinn, Richard P. (DO) (FBI}
Sent: Sunday. June 19, 2016 7:55 PM
Toi                   kLA} (FBI)                                                                                             b6
                                                                                                                             b7C
Subject: RE:


Sounds good ... send one as drafted, then another as revised, and we'll decide on one to move forward w ith.

Richard P·. Quinn
Federa! Bureau of Investigation
Media/1.nvestigative Publicity

I              t~)                                                                                                           b6
                                                                                                                             b7C



-------- Original message --------
From: !                 !LA) (FBlft. __ _ _ _ _ _ _____.
Date: 06/19/2016 10:44 PM (GMT-05:00)
                                         --------------------
-------------------------------(DO) (FBI)"
To: "Quinn, Richard P. (DO) (FBI)

Cc:                        (TP) (FBI)".__  _______________......                        (DO) (FBI)"
                                                                                                                             b6
                                                                                                                             b7C


Subject: Re:

Yes, at desk now. Okay if I clean up a few things as I did in earlier draft? Very minor?
l can send you a copy as is now, and t hen my preferred version . Yo.u can decide.

                                                                                                                             b6
FBI Press Relations                                                                                                          b7C
Tern oraril Assigned to FBI Orlando (Tampa Field Office)




                                                                 1
              Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5315 Page 53 of 149

 .... : ,•,   , •   ·•••• • ••.v.•. , •.•.•.•...................... ,.... . ,. •... .. , ........ ,   . ......•.•.........•., ,••• "• .. • '•• • '• ,, •. ..... • H ........ n • • • " ' • • •V.......... .. ,•. '"· " ' ' - ' • • • ·   •··' ' " • ., , ...., , , ~-. .   ~ . . ... . ..... . .. , ••, .....   ,,..... . .......................   •.•..... .................................................. ........... ................., .................., h...,,....... , .......,.,.,..............._......~,...



From: Quinn, Richard P. {DO) (FBI)
Sent: Sunday, June 19, 2016...
                            7_.:l_O_P_M_ _ _ __
Toj                                                              !LA) (FBl)J                                                                                             !(DO) (FBI)                                                                                                                                                                                                                                                                                                                                         b6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             b7C
cc:I                                                              !(TP) (FBI);!                                                                                        koo) (FBI}
Subject:

Hev_!_ __
When you'return able to place into the template, can you send me a copy? Wanna be able to give Mike a
bootleg that he can share with Director so he knows what's coming.

Thanks,

Rich

Richard P. Quinn
fee/era! Bureau of fnves'tigation
Media lnvesti ative Publicity
              {o)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            b6
                                            m)                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b7C




                                                                                                                                                                                                                      2
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5316 Page 54 of 149

                                                                                                                  b6
                          ~RMD) (FBI)                                                                             b7C
 From:                         I             I(LA) (FBI)
 Sent:                          Monday, June 20, 2016 8:35 A...M
                                                               _ _ _ _ __
 To:                            Qujnn Richard P. (DO) (FBI);                               I ______.t rP) (FBI)
                                                                          : ](DO) (FBl); ....                     b6
 Cc:                           I                !(DO) (FBI)                                                       b7C
 Subject:                       Re: RE:
 Attachments:                   HopperRemarks062016.docx


 Thank you sir. I've attached proposed remarks for ASAC Hopper (he will likely use as a general guide, not read
 verbatim}.
 The Q&A document is a current work in progress as we'll be going over a lot of it with the ASAC and Chief in a
 briefing at 9am.
 We will do best to send to you.


FBI Press Relations                                                                                               b6
Ierooa@cilY Asfgned to FBI Orlando (Tampa Field Office)                                                           b7C

IFollow on Twitter:     @FBITampa


From: Quinn, Richard P. (DO) (FBI)
Sent: Monday, June 20, 2016 4:11 AM
To~                             !
                 !LA} (FBI);....- - - - - -!(DO) (FBl};.___ _ _: )TP) (FBI)                                       b6
                                                                                                                  b7C
 Cc:[                   lDO) (FBI)
Subject: Re: RE:
                                                                                                                  b6
                                                                                                                  b7C

                                                                                                                  bS




                                                                                                                  bS

Best ofluc k tod('ly,

Rich

Hichard P. Quinn
Section Chief
Media/Investigative Publicity
Federal Bureau of Investigation
               office)                                                                                            b6
               mobile)                                                                                            b7C



From:!               KLA} (FBI}
Sent: Sunday, June 19, 20,16 11:53 PM
To: Quinn, Richard P. (DO) (FBI)                                                                                  b6
cct                 loo} (FBI)!....- - - - - - ,(DO) (FBI)                                                        b7C
Subject: Re: RE:
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5317 Page 55 of 149


 Thank you sir.



 FBI Press Relations                                                                         b6
 Temporarily Assigned to FBI Orlando (Tampa Field Office)                                    b7C

 IFollow on Twitter:
                 I     @FBITampa



 From: Quinn, Richard P. (DO) (FBI)
 Sent: Sunday, June 19, 2016 8:23 PM
 To[                   l LA) (FBI}                                                           b6
 cd                       koO) (FB1)J...._ _ _ _ _ _j(oo) (FBI)                              b7C
 Subject: RE: RE:

 Both look fine-some minor formatting issues but thoae are quick fixes.


                                                                                             bS


 ThanksL J                                                                                   b6
                                                                                             b7C
 Rich

 Richard P. Quinn
 Federal Bureau of Investigation
 Media/Investigative Pubfi~ity

I              f~)                                                                           b6
                                                                                             b7C


 -------- Original message --------
 From: !                              !--------
                       !(LA) (FBI)" ....
 Date: 06/19/2016 11:06 PM (GMT-05:00)                                                       b6
 To: "Quinn, Richard P. (DO) {FBI)"    1---------                                            b7C
 Subject: Re: RE:

 First doc includes my edits. Second, as is.
 Thank you sir.



I FBI Press Relations
                 I                                                                           b6
                                                                                             b7C
ITe:nnratilv Arigned to FBI Orlando (Tampa Field Office)
 Fol ow on Twitter: @FBITampa



 From; Quinn, Richard P. (DO) (FBI)
 Sent: Sunday, June 19, 2016 7:55 PM

                                                            2
           Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5318 Page 56 of 149

       !
    To:....- - - - ~LA} (FBI}
                                                                                                                    b6
                                                                                                                    b7C
    Subject: RE:

    Sounds good ...send one as drafted, then another as revised, and we'll ctecide on one to move forward with ..

    Richard P. Quinn
    Federal Bureau of Investigation
    Media/Investigative Publicity

                   l
                  (o}                                                                                               b6
.___ _ __,_{m)                                                                                                      b7C



    -------- Original message --------
    From:   I                     lA)
                                  (FBI)",_!_ _ _ _ _ _ ___,
    Date: 06/19/2016 10:44 PM (GM....    T-_o
                                            ___
                                              s_:0_0.._)- - - - - - - - - - - - - -
    To:" . uinn Richard P. DO FBf            'I                                           I
                                                                                    {DO) (FBI)"                     b6
                                                                                                                    b7C
                                            _ _ _ _ _ _ _ _ _ _ _ _ ___..DO) (FBI)"

                e:

    Yes, at desk now. Okay if I dean up a few things as I did in earlier draft? Very minor?
    I can send you a copy as is now, and then my preferred version . You can decide.


                                                                                                                    b6
FBI Press Relations
I
~oo@riiv As,gned to FBI Orlando (Tampa Field Office)
                                                                                                                    b7C


    Fo low on Twitter: @FB1Tampa



    From: Quinn, Richard P. (DO) (FBI)
    Sent: s,.mday, June 19, 2016 .,_
                                  7...,:1.,.,0..._P__M_______
                                                                                                                    b6
To.:'                     lLA} (FBI};!                          loo) (FBI)                                          b7C
Cc:_                        !(TP} (FBl)l                  !(DO) (FBI)
Subject

                                                                                                                    b6
    Hev!____                                                                                                        b7C

When you'return able to place into the template, can you send me a copy? Wanna be able to give Mike a
bootleg that he can share with Director so he knows what's coming.

Thanks,

    Rich

Richard P. Quinn
Federal Bureau of lnvestigption
Media lnvesti ative Publicity
               o}                                                                                                   b6
                     m}                                                                                             b7C

                                                                         3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5319 Page 57 of 149


                        I(RMD) (FBI)                                                                                             b6
                                                                                                                                 b7C
From :                        Newman, Melanie (OPA) (JMD)
Seni:                         Monday, June 20, 2016 9:18 AM
To:                           Woog, Carlin R. EOP/NSC; Raimondi, Marc (OPA) (JMD); Quinn, Richard P. {DO) (FBI}
Cc:                           Price, Ned C. EOP/NSC
Subjec t:                     RE: Talking Points for Transcript Release Today

                                                                                                                                 b6
+Rich, as this is an FBI release. He can give you details on when and how it will be released this morning, but it is going to   b7C
happen beforeO        briefs.

Here is what I sent to you guys yesterday at 10:16 a.m. - I've updated to mal<e it more useable forl._____.                       b6
                                                                                                                                  b7C




                                                                                                                                  bS




Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202-305-1920
CeU-1               I                                                                                                            b6
@MelanieDOJ



-----Original Message-----
From: Woog, Carlin R. EOP/NSC ...._  ____________                       ___.                                                     b6
Sent: Monday, June 20, 2016 9:07 AM
To: Newman, Melanie {OPA); Raimondi, Marc (OPA)
Cc: Price, Ned C. EOP/NSC
Subject: Talking Points for Transcript Release Today

Hi Melanie and Marc,

Do you have talking points· for the transcript relec;Jse this AM?
                                                               1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5320 Page 58 of 149


Thanks,

Carl



Carl Woog
NSC/Press


                                                                                            b6




                                              2
          Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5321 Page 59 of 149

                                                                                                                                            b6
                             ~RMD) (FBI)                                                                                                    b7C

    From:                            Raimondi, Marc (OPA) (JMD)
    Sent:                            Monday, June 20, 2016 11 :07 AM
    To:                              Woog, Carlin R. EOP/NSC; Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA) (JMD)
    Cc:                              Price, Ned C. EOP/NSC
    Subject:                         RE: Talking Points for Transcript Release Today



                                                                                                                                             bS



    -----Original Message-- - - -
    From: Woog, Carlin R. EOP/NSC ...._               _______________                                                                        b6
    Sent; Monday, June 20, 2016 11:02 AM
    To: Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA)
    Cc: Raimondi, Marc (OPA); Price, Ned C. EOP/NSC
    Subject: RE: Talking Points for Transcript Release Today




                                                                                                                                             bS




   - - ---Original Message-----
   From: Quinn, Richard P. (DO) (FBI)                                                                                                       b6
   Sent: Monday, June 20, 2016 10:54 AM                                                                                                     b7C
,........._.......................................................................~ D)<Melanie.Newman@usdoj.gov>; Woog, Carlin R. EOP/NSC

          Raimondi      Marc       PA       JMD) <Marc.Raimondi@usdoj.gov>; Price, Ned C. EOP/NSC                                           b6

    Subject : RE: Talking Points for Transcript Release Today

    Link coming but here's final ...

    Richard P. Quinn
    Federal Bureau of Investigation
    Media/Investifative Publicity
                      ~~~
                                                                                                                                            b6
I                                                                                                                                           b7C



 -------- Original message--------
 From: "Newman, Melanie (OPA)" <Me1anie.Newman@usdoj.gov>
 Date: 06/20/2016 10:49 .AM (GMT,...-_0 s_._
                                           · 0_0.._
                                                ) _ _ _ _ _ _ _ _....,
 To: "Woog, Carlin R. EOP/NSC" l                                     l
 Cc: "Raimondi, Ma1~c (OPA) (JMD)" <Marc. Raimondi@usdoj.gov> 1 "Quinn I Richard P. (DO) (FBI)"                                             b6
I                             !"Price, Ned C. EOP/NSC"                              __.I
                                                                                     ._!_ _ _ _ _ _ _ _ _ _ _
                                                                                                                                            b7C
 subJect: RE: Talking Points for Transcript Release Today
                                                                            1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5322 Page 60 of 149


 Deferring to Rich on the final - as we have also not received or seen the final yet, I don't
 believe it's posted yet on FBI.gov.

 Melanie R. Newman
 Director, Office of Public Affairs
 U.S. Department of Justice
 Direct: 202-305-1920
 Cell: I            I                                                                                b6
 @MelanieDOJ


 -----Original Message-- ---
 From: Woog, Carlin R~ EOP/NSC
 Sent: Monday, June 20, 2016 10:48 AM
                                      _________________           _.                                 b6

 To: Newman, Melanie (OPA)
 Cc: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI); Pri.ce, Ned C. EOP/NSC
 Subject: RE: Talking Points for Transcript Release Today

 Now that y.ou have released them, could you please send to uis? Thanks, Carl

   -----Original Message-- -- -
   From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.go,v]
   Sent: Monday, June 20, 2016 9:23 AM
   To: Woog, Carlin R. EOP/NSC      1-----------------1                                              b6
   Cc: Raimondi Marc OPA <Marc.Rai mondi@usdoj.gov> ; Quinn, Richard P. (DO) (FBI)                   b7C
                                                                      Price, Ned c. EOP/NSC I   I
...,...u..,.....J_e_c~t-:....,..
                             Re- : ~T~a...........--~o-1~n....,..s""" for Transcript Release Today

 Let u.s know what else you need, thanks.
 > On Jun 20, 2016, at 9:21 AM, Woog, Carlin R. EOP/NSC               r==:____________.wrote:        b6
 >
 > Okay thanks.
 >
 > - ----Original Message-----
 > From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
 > Sent: Monday, June 20, 2016 ~9_:_1_8_ AM
                                          _ _ _ _ _ _ _ _ _ __,
 > To: Woog, Carlin R. EOP/NSC I                                            ] Raimondi,              b6
 > Marc OPA <Marc.Raimondiwusdoj.gov>; Quinn, Richard P. (DO) (FBI)                                  b7C
 >.._____________....,..____________...,,
 > Cc: Price, Ned C. EOP/NSC
 > Subject: RE: Talking
                             -....,,...--------,---..,,....--
                                for Transcript Release Today
                                                             ..........,...
 >
                                                                                                     b6
 > +Rich, as this is an FBI release. He can give you details on when and how it will be
                                                                                                     b7C
released this morning, but it is going to happen before [::] briefs.
 >
> Here is what I sent to you guys yesterday at 10:16 a.m. - I've updated to make it more
useable for !         I                                                                              b6
>                                                                                                    b7C




                                                                                                     b5



                                                           2
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5323 Page 61 of 149




                                                                                           bS




/

>   Melanie R. Newman
> Director, Office of Public Affairs
> U.S. Department of Justice
> Direct: 202-305-1920
                                                                                          b6
> Cell: !                   I
> @MelanieDOJ
>
>
> -----Original Message-----
> From: Woog, Catlin R. EOP/NSC                                                           b6
>   Sent: Monday, June 20, 2016 9:07 AM
>   To : Newman, Melanie (OPA); Raimondi, Marc (OPA)
>   Cc: Price, Ned C. EOP/NSC
>   Subject: Talking Points for Transcript Release Today
>
>   Hi Melanie and Marc,
>
>   Do you have talking points for the transcript release this AM?
>
>   Thanks,
>
>   Carl
>
>   --- -- -- -- ---- - ---- -- ---- - ---- - -----------
> Carl Woog
>,..............................__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
>                                                                                         b6
>
>
>
>
>
>
>
>




                                                            3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5324 Page 62 of 149

                                                                                                                b6
                     kRMD) (FBI)                                                                                b7C
From:                      Newman, Melanie (OPA) (JMD)
Sent:                      Monday, June 20, 2016 11 :27 AM
To:                        Quinn, Richard P. (DO) (FBI)
Subject:                   Fwd: Redactions In Orlando


Can we discuss this? ~!- .........--....-------------""'""!I'm in with her now but can call                     b5
you shortly if you're availabl e.


Begin forwarded message:

From : ,__ ___________-________________
Date: June 20, 2016 at 11:19:18 AM EDT
                                                                                   .....,

To: "Melanie Newman (OPA) '' <t'lelanie. Newmaniiiiusdo·j. gov<m<:iilto :M1:.:lar:i•2, Newman!@usdo·· j.gov»)   b6
"Kevin s. Lewis OPA" <KE~Vi:'1.S.L0,wj.s@u.~ ;do'.P."()V<mailto:Kevin.S.L0~·)i~@Y..SdOj.g.9.y»                  b7C
Cc:

Subject: Re actions In Or an o

Mucho controversy over decision to redact some national security info in transcripts today.
I've told our folks based on AG remarks yesterday and us atty remarks at press conf ongoing
now the decision from Doj point of view represents a desire to avoid harmin·g victims ar:id
giving shooter more notoriety. That's not cutting it for our brass. Do you have any more on
this? Under review to change your minds?

Sent from my iPhone




                                                         1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5325 Page 63 of 149

                                                                                                                  b6
                    !{RMD) (FBI)                                                                                  b7C

From:                     I                     !(DO) (FBI)
Sent:                         Monday, June 20, 201611:46 AM
To:                           Raimondi, Marc (OPA) (JMD); Newman, Melanie (OPA) (JMD); Iverson, Dena W. (OPA)     b6
                              (JMD)                                                                               b7C
Cc:                           Quinn, Richard P. (DO) (FBI)!               kLA) (FBI);!               kDO) (FBI)
Subject:                      Final Press Release
Attachments:                  I nvestigativeU pdateOrlandoShooting.docx; Q&A__ updated06202016.docx;
                              HopperRemarks06202016. docx


See documents regarding Orlando presser


Unit Chief                                                                                                        b6
                                                                                                                  b7C
National Press Office
FBI Office of Public Affairs


               l office
....__ _ _ _.... mobile
  Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5326 Page 64 of 149




                               NEWS .R E.L Ei\SE
                                                            Fedt:ral Bureau of {nvestigation
    For Immediate Distribution: June 20. 2016               Tampa Field Office
                                                            FBI Media Rcpresent.ative:
                                                            Special Agent Amy Pittman
                                                            Phone Number: (813) 253-1000



                  Investigative Update Regarding Pulse Ni!ghtclub Shooting

    ORLANDO - In order to provide an update on the progress of the investigation into the
    Pulse nightclub shooting , the FBI is releasjng an excerpt 1from the timeline .of events
    inside the Pulse nightclub during the early morning hours of Sunday, June 12, 2016.
    Out of respect for the victims of this horrific tragedy, law enforcement will not be
    releasing audio of the shooter's 911 calls at this time,nor will law enforcement be
    releasing audio or transcripts of the calls made by victims at the Pulse nightclub during
    the incident. Furthermore, the name of the shooter and that of the person/group to
    whom he pledged allegiance are omitted .

    The following is based on Orlando Police Department (OPD) radio communication
    (times are approximate):

    2:02 a.m.:    OPD call transmitted multiple shots fired at Pulse nightclub.
    2.:04a.m.:    Additional OPD officers arrived on scene.
    2:08 a.m .:   Officers from various law enforcement agencies made entrance to Pulse
                  and engaged the shooter.
    2:1 8 a.m.:   OPD S.W.A.T. (Special Weapons & Tactics) initiated a full call-out.
    2:35 a.m. :   Shooter contacted a 911 operator from inside Pulse. The call lasted
                  approximately 50 seconds, the details of which are set out below:

           Orlando Police Dispatcher (OD)
           Shooter (OM)

           OD:    Emergency 911 , this is being recorded .
           OM :   In the name of God the Merciful 1 the benefic:i.al [in Arabic]
           OD:    What?
           OM :   Praise be to God, and prayers as well as peace be upon the prophet of
                  God [in Arabic]. I let you know, I'm in Orlandlo and I did the shootings.
           OD:    What's your name?
           OM :   My name is I pledge of allegiance to [omitted].
           OD:    Ok, What's your name?
           OM:    I pledge allegiance to [omitted] may God protect him [in Arabic}. on behalf
                  of [omitted].
           OD:    Alright, where are you at?
                                            Follow us at:
.www.fbi .gov/ Tampa                            @FBITampa             11 www.face book.com/FBI
  Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5327 Page 65 of 149



           OM:    In Orlando.
           OD:    Where in Orlando?

           [End of call.]

          (Shortly thereafter, the shooter engaged in three conversations with OPD's Crisis
    Negotiation Team.)

    2:48 a.m.:    First crisis negotiatic,n call occurred lasting approximately nine minutes.
    3:03 a.m.:    Second crisis negotiation call occurred lasting approximately 16 minutes.
    3:24 a.rn.:   Third crisis negotiati,on call occurred lasting approximately three minutes.

           In these calls , the shooter, who identified himself as an Islamic. soldier, told the
           crisis negotiator that he was the person who pledged his allegiance to [omitted] ,
           and told the negotiator to tEill America to stop bombing Syria and Iraq and that is
           why he was "out here right now." When the crisis negotiator asked the shooter
           what he had done, the shooter stated , "No, you already know what I did." The
           shooter continued, stating, "There is some vehicle outside that has some bombs,
           just to let you know. You pe~ople are .gonna get it, and I'm gonna ignite it if they
           try to do anything stupid. " Later in the call with the crisis negotiator, the shooter
           stated that he had a vest, and further described it as the kind they "used in
           France. " The shooter later stated, "In the next few days, you're going to see more
           of this type of action going on. " The shooter hung up and multiple attempts to get
           in touch with him were unst;ccessful.

    4:21 a .m.:   OPD pulled an air conditioning unit out of a Pulse dressing room window
                  for victims to evacuaite.

           (While the FBI will not be releasing transcripts of OPD communication with
    victims, significant information obtained from those victims allowed OPD to gain
    knowledge of the situation inside Pulse.)

    4:29 a.m .:   As victims were being rescued , they told OPD the shooter said he was
                  going to put four vests with bombs on victims within 15 minutes.

           (An immediate search of thie shooter's vehicle on scene and inside Pulse
    ultimately revealed no vest or impirovised explosive device.)

    5:02 a.m.:    OPD SWAT and OCSO Hazardous Device Team beg.an to breach wall
                  with explosive charg,e and armored vehicle to make entry.
    5:14 a.m.:    OPD radio communiieationstated that shots were fired.
    5:15 a.m.:    OPD radio communication stated that OPD engaged the suspect and the
                  suspect wasreportedl down.

    Based on OPD radio communications, there were no reports of shots being fired inside
    Pulse between the initial exchange of gunfire between responding officers and shooter,

                                             Follow us at:
8www.fbi.gov/Tampa                    ~-,
                                      ,,~~
                                              @FBITampa                ~ www.facebook.com/FBI
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5328 Page 66 of 149




      and the time. of the final breach. During this time, the shooter communicated with an
      OPD 911 operator and an OPD crisis negotiator, and OPD radio communicatfons
      reported that victims were being rescued.

      The FBI urges the public to provide information about the shooter and any contact they
      may have had with him. Since the rele;:ise of the FBl's Seeking Information poster, the
      FBI has received thousands of tips. The FBI will investigate every tip.

      To provide a tip, please call1 -800-CALL-FBI or visit tips.tbLpov.




                                                                                Release No. YR-062016




                                                 Follow us at:
•     www.fbi.gov/Tampa                 -~   -    @FBITampa                I]   www.facebook.com/FBI
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5329 Page 67 of 149


                       kRMD) (FBI)                                                                            b6
                                                                                                              b7C
From:                         Raimondi, Marc (OPA) (JMD)
Sent:                         Monday, June 20, 2016 12:12 PM
To:                           Newman. Melanie (OPA) (JMD); Quinn , Richard P. (DO) {FBI)
Subject:                      RE: Release of unredacted transcript


Sony, l meant to a.dd that this was drnft a.nd was mearit as a starting point for Me.lanie to edit. My bad.


From: Newman, Melanie (OPA)
Sent: Monday, June 20, 2016 12: 11 PM
To: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI)
Subject~RE: Release of unredacted transcript


Please hold on this - I need to edit this.

Melanie R. Newman
Director, Office of PubHc Affairs
U.S. Department of Justice
Direct: 202-·305·1920
Celi,_!_ _ _ _ __.                                                                                            b6
€PMeianieD0J




From: Raimondi, Marc (OPA}
Sent: Monday, June 20, 2016 12:10 PM
To: Quirin, Richard P. (DO) (FBI); Newman, MelanJe (OPA)
Subject: Release of unredacted transcript
Importance: High


                                                                                                              bS


                                                                                                              bS



                                                                                                              bS




                                                              1
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5330 Page 68 of 149


                        !(RMD} (FBI}                                                                                        b6
                                                                                                                            b7C
From:                         Raimondi, Marc (OPA) (JMD)
Sent:                         Monday, June 20, 2016 12:24 PM
To:                           Newman, Melanie (OPA) (JMD); Quinn, Richard P. (DO) (FBI)
Subject:                      RE: Release of unredacted transcript



                                                                                                                            bS




From: Newman, Melanie (OPA)
Sent: Monday, June 20, 2016 12:22 PM
To: Raimondi, Marc (OPA); Quinn·, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


i would ro osed sornethin a!on, the lines of the fo!!owina ··· and i think -.ve need to move this out as soon as ossible.
                                                                                                                            bS




                                                                                                                            bS




                                                                                                                            bS




M.eianle R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5331 Page 69 of 149

Direct: 202-305-:1920
Celd                 I                                                                                        b6

@.l!VlelanieDOJ




From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12~12 PM
To: Newman, Melanie (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


Sorry, l meant to add that this was draft imd Wits meant as a starting point for Melanie to edft. l\{y bad.


From: Newman, Melanie. (OPA)
Sent: Monday, June 20, 2016 12:11 PM
To: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE : .Release of unredacted transcript


Please hold on this - I need to edit this.

Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202··30S·1920
                                                                                                              b6
Ct~i! l              I
@Me!anieDOJ




From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12:10 PM
To: Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA)
Subject: Release of unredacted transcript
Importance: High



                                                                                                              bS


                                                                                                              bS



                                                                                                              bS




                                                              2
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5332 Page 70 of 149


                          I(RMD) (FBI)                                                                                    b6
                                                                                                                          b7C
 From :                        Newman, Melanie (OPA) (JMD)
 Sent:                         Monday, June 20, 2016 12.40 PM
 To:                           Quinn, Richard P. (DO) (FBI); Raimondi, Marc (OPA) (JMD)
 Subject :                     RE: Release of unredacted transcript


 Thank you!

 Melanie R. Newman
 Director, Office of Public Affairs
 U.S. Department of Justice
 Direct: 202-305-1920
 Cell!                !                                                                                                   b6
 @MelanieDOJ

                                                                                                                          b6
 From: Quinn, Richard P. (DO) (FBI)!                                                                                      b7C
 Sent: Monday, June 20, 2016 12:39.._P_M_ _ _ _ _ _ _ _ _ _....,
 To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
 Subject: RE: Release of unredacted transcript

 Copy that Melanie/checking with Mike K for heads up to D.

 Richard P. Quinn
 Federal Bureau oflnvestigation
 Media/Investigative Publicity

. ._____. .I~)                                                                                                            b6
                                                                                                                          b7C



 -------- Original message --------
 From: "Newman, Melanie (OPA)" <Melanie.Newman@usdoj.gov>
 Date: 06/20/2016 12:21 PM (GMT-05:00)                                                                                    b6
 To: "Raimondi, Marc (OPA) (JMD)" <Marc.Raimondi@usdoj.gov>, "Quinn, Richard P. (DO) (FBI)"                               b7C
I Subject: RE: Release of unredacted
                                I transcript
                                                             - and I think we need to move this out as soon as ossible.
                                                                                                                           bS




                                                                                                                           bS




                                                             1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5333 Page 71 of 149




                                                                                                           bS




Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202-305-1920
                                                                                                           b6
Cell!                !
@MelanieDOJ




From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12: 12 PM
To: Newman, Melanie (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


Sorry, I meant to add that this was draft and was meant as a starting point for Melanie to edit. My bad.


From: Newman, Melanie (OPA)
Sent: Monday, June 20, 2016 12: 11 PM
To: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


Please hold on this - I need to edit this.

Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202-305-1920
Celll               I                                                                                      b6
@MelanieDOJ




From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12:10 PM
To: Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA)
                                                             2
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5334 Page 72 of 149
Subject: Release of unredacted transcript
Importance: High


                                                                                         bS


                                                                                         bS


                                                                                         bS




                                            3
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5335 Page 73 of 149


                        ~RMD) (FBI)                                                                        b6
                           _ _ _ _ _ _!LA) (FBI)                                                           b7C
From:
Sent:
                            Monda    June 20 ~°6)6(;~r-(--M_ _ _ _!(TP) (FBI)!              ! (DO) (FBI)
To:
                                            . (DO) (FBI)                     .....__ _ _ ___,
 Cc:
 Subject:


            I                                                                                              bS
                                                                                                           b6
                                                                                                           b7C



FBI Press Relations                                                                                        b6
Temporarily Assigned to FBI Orlando (Tampa Field Office)                                                   b7C
IFollow on Twitter:
                I     @FBITampa

 From!                  kDO) (FBI)                                                                         b6
Sent: Monday, June 20, 2016 9:57 AM                                                                        b7C
To:!                 !TP) (FBI)_!_ _ _ _fLA) (FBI); !...._ _ _ _____.! (DO) (FBI)
Cc: Quinn, Richard P. (DO) (FBI)
Subject: RE: RE:


                                                                                                            bS




                                                                                                            bS




                                                           1
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5336 Page 74 of 149




 Unit Chief
 National Press Office
 FBI Office of Public Affairs                                                                          b6
                                                                                                       b7C
                  ~Jffice
,__ ____.....     tnobile

From:!               h P) (FBI)
                                                                                                       b6
Sent: Monday, June 20, 201q 12:54 PM                                                                   b7C
To~                             _ _ _ _ _ _too) (FBI)J.__ _ _ _ _.....loo) (FBI)
                      (LA) (FBI)._I
Subject: RE:

I recall the email because I didn't know what an ellipses was! Will look for it but doubt I kept it.




-------- Original message --------
From:,_!- - - - - - - - - - - - - - - - - -
                               ....----..__
Date: 06/20/2016 12:51 PM (GMT-05     :00      _____________
,__________________
To:

Subj ect: Re:
                    (DO) (FBI)'
                                                                 -----------
                                                      (TP) (FBI) "
                                                                                       (DO) (FBI)"     b6
                                                                                                       b7C


                                                                                                       b6
                                                                                                       b7C

Please sed            k:eouest below   I                                                               bS
                                                                                                       b6
1                                                                                                      b7C



FBI Press Relations                                                                                    b6
Temporarily Assigned to FBI Orlando (Tampa Field Office)                                               b7C
IFollow on Twitter:
               I      @FBITampa

From:!               koo) (FBI)
Sent: Monday, June 20, 2016 9:44 AM                                                                    b6
To:!                    kDO) (FBl)J.....- - -.....kLA) (FBI)                                           b7C
Subject:


                                                                                                       bS


                                                                                                       bS

                                                           2
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5337 Page 75 of 149


Unit Chief
National Press Office                                                                    b6
                                                                                         b7C
FBI Office of Public Affairs

              b ffice
,_____ _ ____.!mobile




                                           3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5338 Page 76 of 149

                                                                                                           b6
                      tRMD) (FBI)                                                                          b7C
From:                      Newman, Melanie (OPA) (JMD)
Sent:                      Monday, June 20, 2016 1 26 PM
To:                        Woog, Carlin R EOP/NSC
Cc:                        Quinn, Richard P (DO) (FBI), Ra1mond1, Marc (OPA) (JMD}, Price, Ned C EOP/NSC
Subject:                   Re Talking Points for Transcript Release Today


FYI - We plan to issue the following statement shortly, along with an unredacted version of
the transcript:



                                                                                                            bS




> On Jun 20, 2016, at 11:02 AM, Woog, Carlin R. EOP/NSC                                                    b6
>

                                                                                                            bS

>...---------------------------------------,
>
>------------------------------------                                                                       bS


                                                                                                            bS

>
>
>
> - ----Original Message -----
> From: Quinn, Richard P. (DO) (FBI) [mailto l._______________.
> Sent: Monday, June 20, 2016 10:54 AM
> To: Newman, Melanie OPA                   JMD <Melanie .Newman@usdoj .gov>; Woog,                        b6
> Carlin R. EOP/NSC .__.,.,,,.,,,..,...---,.,,.,.,.,,,.....---,,.,.....--,,--,---.......,(                 b7C
> Cc: Raimondi Marc OPA                  JMD <Marc.Ra1mon 1 usdoj.gov>; Price, Ned
> C. EOP/NSC
                --,-------------
> Subject: RE : Talking Points for Transcript Release Today
>
> Link coming but here's final ...
>
> Richard P. Quinn
> Federal Bureau of Investigation
> Media/Investi~ative Publicity
                                                                                                           b6
>I                  o)
                                                                                                           b7C
>_                  m)
>
>
>-- --- ---Original message-- --- ---
> From: "Newman, Melanie (OPA)" <Melanie.Newman@usdoj.gov>
> Date: 06/20/2016 10:49 AM (GMT -05:00)
                                                          1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5339 Page 77 of 149
> To: "Woog, Carl in R. EOP/NSC"
> cc: "Raimondi, Marc (OP""'A
                            "...}.......C....JM
                                              ._.p   ) ·-· _<
                                                 ....._           ----------------'
                                                            ....M..,.a....c....; ........B_a_i ...m..,o....nd_1.·@
                                                                                                                 ,....1...
                                                                                                                       1s...dll"pj.gov>, "Quinn,       b6
> Richard P. (DO) (FBI)" !                                                   _                                               f'Price, Ned C.           b7C

> EOP /NS("          I.,,..,,.___,,,,.....,,.,,...,...-.......,---,.-------
> Subject: RE: Talking Points for Transcript Release Today
>
>
> Deferring to Rich on the final - as we have also not received or seen the final yet,                                                             r
don't believe it's posted yet on FBI.gov.
>
> Melanie R. Newman
> Director, Office of Public Affairs
> U.S. Department of Justice
> Direct: 202-305-1920
> Cell: I            I
> @MelanieDOJ
>
>
> -----Original Message-----
> From: Woog, Carlin R. EOP/NSC                                                                                                                         b6
> Sent: Monday, June 20, 2016 10:48 AM
> To: Newman, Melanie (OPA)
> Cc: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI); Price, Ned C.
> EOP/NSC
> Subject: RE: Talking Points for Transcript Release Today
>
> Now that you have released them, could you please send to us? Thanks,
> Carl
>
> -----Original Message-----
> From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj . gov]
> Sent: Monday, June 20, 2016 9:23 AM
> To: Woog, Carlin R. EOP/NSC --------------.
                              ....._                      _.     ____________
> Cc: Raimondi Marc OPA <Marc.Raimondi@usdoj.gov>; Quinn, Richard P.
                                                                                                                                                       b6

> DO
>
    _____________....
        FBI                               Price, Ned C. EOP/NSC
                                                                                                                                                       b7C


> Subject: Re: Talking Points for Transcript Release Today
>
> Let us know what else you need, thanks .
>
>> On Jun 20, 2016, at 9:21 AM, Woog, Carlin R. EOP/NSC                                   wrote:                                                        b6
»                                                                                                                  -------------
>> Okay thanks.
»
>> -----Original Message-----
>> From: Newman, Melanie (OPA) [mailto:Melanie . Newman@usdoj.gov]
>> Sent: Monday, June 20, 2016 ~9-·-l -8--
                                         AOO
                                           -------------...
» To: Woog, Carlin R. EOP/NSC                                 !  Raimondi,                                                !                            b6
>> Marc OPA <Marc.Raimondi usdoj.gov>; Quinn, Richard P. (DO) (FBI)
»
>> Cc: Price, Ned C. EOP/NSC ....._                      _... ____________                                                                             b7C


>> Subject: RE: Talking Points for Transcript Release Today
»
>> +Rich, as this is an FBI release. He can give you de1j.a.i.ls..,on when and how it will be                                                          b6
released this morning, but it is going to happen before L__J briefs.                                                                                   b7C
»

                                                                                                2
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5340 Page 78 of 149
>> Here is what I sent to you guys yesterday at 10:16 a.m. - I've updated to make it more
useable for!           I                                                                    b6
                                                                                            b7C
»
»




                                                                                            b5




>>
>> Melanie R. Newman
>> Director, Office of Public Affairs
>> U.S . Department of Justice
>> Direct: 202- 305-1920
» Cell: I             I                                                                     b6
» @MelanieDOJ
»
»
>> --- --Original Message-----
>> From: Woog, Carlin R. EOP/NSC c===~~~~~~~~~~~~~----'                                     b6
>> Sent: Monday, June 20, 2016 9:07 Afv1
>> To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
>> Cc: Price, Ned C. EOP/NSC
>> Subject: Talking Points for Transcript Release Today
»
>> Hi Melanie and Marc,
»
>> Do you have talking point s for the transcript release this AM?
»
» Thanks,
»
» Carl
»
>> - - ----- - ---- -- --- - --- --- -- - ---- - ---- - ----
» Carl Woog
» NSC/Press

::1~~~~~~~~~~. . . ~~~~~~--~~~~~~~~~~~~~~---.                                               b6


                                                               3
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5341 Page 79 of 149
                                                                                                                 b6
                                                                                                                 b7C
                        tRMD) (FBI)
    From:                   Woog, Carlin R. EOP/NSC ....__ _ _ _ _ _ _ _ ____.                                   b6
    Sent:                   Monday, June 20, 2016 1:31 PM
    To:                     Newman , Melanie (OPA) (JMD)
    Cc:                     Quinn, Richard P. (DO) (FBI); Raimondi, Marc (OPA) (JMD); Price, Ned C. EOP/NSC
    Subject:                Re: Talking Points for Transcript Release Today


    How long until this goes out?


    Carl Woog
    NSC/Press
                                                                                                                 b6


I
    > On Jun 20, 2016, at 1:26 PM, Newman,, Melanie (OPA) <Melanie . Newman@usdoj.gov> wrote:
    >
    > FYI - We plan to issue the following statement shortly, along with an unredacted version of
    the transcript:



                                                                                                                  bS




    /


    >> On Jun 20, 2016, at 11:02 AM, Woog,, Carlin R. EOP/NSC                                           wrote:    b6



                                                                                                                  bS


    »                                                                                                             bS


                                                                                                                  bS

    >>
    »
    »
    >>
    >>
    >>
         - ----Original Message-- ---
         From: Quinn, Richard P. (DO) (FBI) [mailto .__
         Sent: Monday, June 20, 2016 10:54 AIM
                                                      l      __________       __.                                b6
                                                                                                                 b7C
    >>   To: Newman Melanie OPA        JMD <Melanie.Newman@usdoj.gov>; Woog,
    »    Carlin R.                                           I
    >>   Cc: Raimondi, Marc OPA       JMD <Mar-c.Raimondi@usdoj.gov>; Price, Ned
                                                                                                                 b6
    >>   C. EOP/NSC                          ~
    >>   Subject: RE: Ta ing Points or Transcript Release Today
    »
    >>   Link coming but here's final ...
                                                         1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5342 Page 80 of 149
»
>> Richard P. Quinn
>> Federal Bureau of Investigation
>> Media/Investigative Publicity
»1
>> _
                l_((o)m)                                                                      b6
                                                                                              b7C
»
»
>>--------Origina l message--------
>> From: "Newman, Melanie (OPA)" <Melanie.Newman@usdoj.gov>
>> Date: 06/20/2016 10:49 AM (GMT~-~0=5~:=00-)..__ _ _ _ _ _ _ _~
» To: "Woog, Carlin R. EOP/NSC" ._!_ _ _ _ _ _ _ _ _ _ _ _ _ .
                                                                                              b6
                                                                                              b7C
» Cc: "Raimondi, Marc (OPA      JMD " <Marc. Raimondi usdoj . gov>, "Quinn,
» Richard P. DO      FBI "                                    "Price, Ned C.
» EOP/NSC"
            -----,------,,---,,------
>>Subject : RE: Talking Points for Transcript Release Today
»
»
>> Deferring to Rich on the final - as we have also not received or seen the final yet. I
don't believe it's posted yet on FBI.gov .
»
>> Melanie R. Newman
>> Director, Office of Public Affairs
>> U.S. Department of Justice
>> Direct: 202-305-1920                                                                        b6
» Cell: I              I
» @MelanieDOJ
»
»
>> -----Original Message--- --
>> From: Woog, Carlin R. EOP/NSC                                                              b6
>> Sent: Monday, June 20, 2016 10:48 AM
>> To: Newman, Melanie (OPA)
>> Cc: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI); Price, Ned C.
>> EOP/NSC
>> Subject: RE: Talking Points for Transcript Release Today
»
>> Now that you have released them, could you please send to us? Thanks,
» Carl
»
>> --- --Original Message-----
>> From: Newman, Melanie (OPA) [mailto:Melanie .Newman@usdoj.gov]
>> Sent: Monday, June 20, 2016 9:23 AM
                              .--------------~
>> To : Woog, Carlin R. EOP/NSC                                                               b6
                              ---------------
>>Cc: Raimo~di Mace /QpA) <Mace Bairoaodi@usdoj.gov>; Quinn, Richard P.                       b7C
>> (DO) (FBI~                       !            Price, Ned C. EOP/NSC
>~                              I
>> Subject: Re: Talking Points for Transcript Release Today
»
>> Let us know what else you need, thanks.
»
>>> On Jun 20, 2016, at 9:21 AM, Woog, Carlin R. EOP/NSC                             wrote:   b6
»>
»> Okay thanks .
>»
>>> -----Original Message-----
>>> From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
                                              2
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5343 Page 81 of 149

>>> Sent: Monday, June 20, 2016 9:18 AM
>>>
>>> To:
    Marc Woog,
          (OPA) Carlin R. EOP/NSC ========================:)
                 <Marc.Raimondi@usdoj.gov>;                    Raimondi,
                                            Quinn, Richard P. (DO) (FBI)
                                                                                              b6
                                                                                              b7C
>» I                              I
>>> Cc: Price, Ned C. EOP/NSC ~                             J
>>> Subject: RE: Talking Points for Transcript Release Tod,ay
»>
                                                                                              b6
>>> +Rich, as this is an FBI release. He can give you details on when and how it will be
                                                                                              b7C
released this morning, but it is going to happen before c===1briefs.
»>
>>> Here is what I sent to you guys yesterday at 10:16 a.m . - I've updated to make it more
useable for !      I                                                                          b6
                                                                                              b7C
»>
»>




                                                                                              bS




>>>   Melanie R. Newman
>>>   Director, Office of Public Affairs
>>>   U.S. Department of Justice
>>>   Direct: 202-305-1920
                                                                                              b6
>>>   Cell: I            I
»>    @MelanieDOJ
>»
»>
>>>   - --- -Original Message---- -
>>>   From: Woog, Carlin R. EOP/NSC .._~~~~~~~~~~--~~~~~                                      b6
>>>   Sent: Monday, June 20, 2016 9:07 AM
>>>   To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
>>>   Cc: Price, Ned C. EOP/NSC
>>>   Subject: Talking Points for Transcript Release Today
»>
>>>   Hi Melanie and Marc,
»>
>»    Do you have talking points for the transcript release this AM?
»>
                                                3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5344 Page 82 of 149

>»    Thanks,
»>
»>    Carl
»>
>>>   ---- - --- -- ------------------------ - ------
»>    Carl Woog
»>    NSC/Press
:::~__________......._______________________
     _________________________________
»> .__
»>
                                                                                           b6


»
»
»




                                                        4
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5345 Page 83 of 149

                                                                                                   b6
                      ~RMD) (FBI)                                                                  b7C
From:                      Raimondi, Marc (OPA) (JMD)
Sent:                      Monday, June 20, 2016 1:32 PM
To:                        Kortan, Michael P. (DO) (FBI); Quinn, Richard P.. (DO) (FBI)
Cc:                        Newman, Melanie (OPA) (JMD); James, Kelli D. (OPA) (JMD)
Subject:                   FW. DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING
                           TRANSCRIPTS RELATED TO THE ORLANDO TERROR ATTACK

Importance:                High


Mike/Rich, any issues with this?

From: James, Kelli D. (OPA)
Se nt: Monday, June 20, 2016 1:30 PM
To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
Subject: DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING TRANSCRIPTS RELATED TO
THE ORLANDO TERROR ATTACK




                                   ilcpartment Drf Jttlltice
         FOR IMMEDIATE RELEASE                                                        OPA
         MONDAY, JUNE 20, 2016                                              (202) 514-2007
         WWW.JUSTICE.GOV                                                 TTY (866) 544-5309




                                                                                                   bS




                                                 ###

16-708

DO NOT REPLY TO THIS MESSAGE. IF YOU HAVE QUESTIONS, PLEASE USE THE CONTACTS IN
THE MESSAGE OR CALL THE OFFICE OF PUBLIC AFFAIRS AT 202-514-2007.




                                                  1
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5346 Page 84 of 149

                                                                                                b6
                  ~RMD) (FBI)                                                                   b7C

From:                   Ra1mond1, Marc (OPA) (JMD)
Sent:                   Monday, June 20, 2016 1 32 PM
To:                     Woog, Carlin R EOP/NSC, Newman, Melanie (OPA) (JMD)
Cc:                     Quinn, Richard P (DO) (FBI), Price, Ned C EOP/NSC
Subject:                RE Talking Points for Transcript Release Today


Working on timing now

--- - -Original Message-----
From: Woog, Carlin R. EOP/NSC f
Sent: Monday, June 20, 2016 1:~~1......PffM..-~~~~~~~~~~~----                                   b6
To: Newman, Melanie (OPA)
Cc: Quinn, Richard P. (DO) (FBI); Raimondi, Marc (OPA); Price, Ned C. EOP/NSC
Subject: Re: Talking Points for Transcript Release Today

How long until this goes out?


Carl Woog
NSC/Press
                                                                                                b6



> On Jun 20, 2016, at 1:26 PM, Newman, Melanie (OPA) <Melanie.Newman@usdoj.gov> wrote:
>
> FYI - We plan to issue the following statement shortly, along with an unredacted version of
the transcript:


                                                                                                 bS




>> On Jun 20, 2016, at 11:02 AM, Woog, Carlin R. EOP/NSC l~~~~~~~~~~~~__,! wrote:               b6
»
                                                                                                bS

>> --~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~---



»                                                                                               bS


                                                                                                 bS


»
»
>> -----Original Message-- ---
                                                   1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5347 Page 85 of 149
>> From: Quinn, Richard P. (DO) (FBI) [mailto j...._____________.
>> Sent: Monday, June 20, 2016 10:54 AM
                                                                                                                        b6
» To: Newma n, Melanie (OPA) (JMD) <Melanie.Newman@usdoj.gov>; Woog,
>> Carlin R. EOP/NSC       I                                     I                                                      b7C


» C. EOP /NSC     _____________
>> Cc: Raimondi, Marc (OPA) (JMD) <Marc.Raimondi@usdoj . gov>; Price, Ned
                                          .......
>> Subject: RE: Talking Points for Transcript Release Today
»
>> Link coming but here's final ...
»
>> Richard P. Quinn
>> Federal Bureau of Investigation
>> Media Investi ative Publicity
>>                               o)                                                                                     b6
>>                               m)                                                                                     b7C
»
»
>> --------Original message--------
>> From: "Newman, Melanie (OPA)" <Melanie.Newman@usdoj . gov>
>> Date: 06/20/2016 10:49 AM (GMT-~0~5~:0~0~). __~~~~~~~
                                                                                                                        b6
» To : "Woog, Carlin R. EOP/NSC" ~                                                                      ~
                                                                                                                        b7C
» Cc: "Raimondi, Marc (0                                      MD " <Marc. Raimondi usdoj. gov>, "Quinn,
>> Richard P. (DO) (FBI)"                                                                          "Price, Ned C.
» EOP/NSC'
             ---------------
>> Subject: RE: Talking Points for Transcript Release Today
»
»
>> Deferring to Rich on the fina l - as we have also not received or seen the final yet. I
don't believe it's posted yet on FBI.gov.
»
>> Melanie R. Newman
>> Director, Office of Public Affairs
>> U.S. Department of Justice
>> Direct: 202-305-1920                                                                                                  b6
» Cell: I                                I
>> @MelanieDOJ
»
»
>> -----Original Message-----
>> From : Woog, Carlin R. EOP/NSC                                                                                       b6
>> Sent: Monday, June 20, 2016 10:48                              ------------·-----
                                                                                  AM
>> To: Newman, Melanie (OPA)
>> Cc: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI); Price, Ned C.
» EOP/NSC
>> Subject: RE: Talking Points for Transcript Release Today
»
>> Now that you have released them, could you please send to us? Thanks,
» Carl
»
>> -----Original Message-----
>> From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
>> Sent: Monday, June 20, 2016 _9. . . .:2                      . . .=3. . . . .A~M
                                                                                . ___________
>> To: Woog, Carlin                                                                                     ]
>> Cc: Raimo                                                                          us OJ . gov>; Quinn, Richard P.   b6
>> DO            FBI                                                                 Price, Ned C. EOP/NSC              b7C
   r-""---'--'-........----------,.------J
>> .....,..-,-,---,--......,..--=-_.,.---..,,,.........-.,...-~
>> Su Ject: Re: Ta ing Points or Transcript Release Today
                                                            2
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5348 Page 86 of 149
»
>> Let us know what else you need, thanks.
»
>>> On Jun 20, 2016, at 9:21 AM, Woog, Carlin R. EOP/NSC
>>>
                                                          I
                                                          .._~~~~~~~~~~~---
                                                                                     rrote:   b6


»> Okay thanks.
»>
>>> -----Original Message-----
>>> From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj . gov]
>>> Sent: Monday, June 20, 2016 _9~:-18__AM
                                         ~~~~~~~~~----.
>>> To: Woog, Carlin R. EOP/NSC         r                     IRaimondi,                      b6
                                                                                              b7C
>>> Marc (OPA) <Marc.Raimondi@us~oJ.gov>; Quinn, Richard P. (DO) (FBI)
»> I                            I
>>> Cc: Price, Ned C. EOP/NSC ~~~~~~~~~~~~---­
                                   _j


>>> Subject: RE: Talking Points for Transcript Release Today
»>
                                                                                              b6
>>> +Rich, as this is an FBI release. He can give you details on when and how it will be      b7C
released this morning, but it is going to happen befor1      !briefs.
»>
>>> Here is what I sent to you guys yesterday at 10:16 a.m. - I've updated to make it more
useable fo~           I                                                                        b6
>>>                                                                                            b7C
Y'>'>




                                                                                               bS




;>;>;>

>>>      Melanie R. Newman
>>>      Director, Office of Public Affairs
>>>      U.S . Depa rtment of Justice
>>>      Direct: 202-305-1920
»>       Cell:I             I                                                                  b6
»>       @MelanieDOJ
»>
»>
>>>      - ----Original Message-----
>>>      From: Woog, Carlin R. EOP/NSC                                                         b6
                                                3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5349 Page 87 of 149

>>>   Sent: Monday, June 20, 2016 9:07 AM
>>>   To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
>>>   Cc: Price, Ned C. EOP/NSC
>>>   Subject: Talking Points for Transcript Release Today
»>
>>> Hi Melanie and Marc,
>»
>>> Do you have talking points for the transcript release this AM?
»>
»> Thanks,
»>
»> Carl
»>
>>> ---------------------------- ---- ------ ---
»> Carl Woog
))) NC::i /PrP<:.<:.
»>
»>
»>                                                                                         b6
»>
»
>>
»




                                                   4
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5350 Page 88 of 149

                                                                                                                 b6
                   !RMD) (FBI)                                                                                   b7C
From:                 Newman, Melanie (OPA) (JMD)
Sent:                 Monday, June 20, 2016 1:33 PM
To:                   Raimondi, Marc (OPA) (JMD)
Cc:                   Kortan, Michael P. (DO) (FBI); Quinn, Richard P. (DO) (FBI); James, Kelli D. (OPA) (JMD)
Subject:              Re: DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING
                      TRANSCRIPTS RELATED TO THE ORLANDO TERROR ATTACK
Attachments:          image001 .jpg; image002.png


Also,
        ._______________________                                 __,
                                                                       Thanks .                                  bS

On Jun 20, 2016, at 1:32 PM, Raimondi, Marc (OPA)
<mraimondi@jmd.usdoj.gov<mailto:mraimondi@jmd.usdoj.gov>> wrote:

Mike/Rich, any issues with this?

From: James, Kelli D. (OPA)
Sent: Monday, June 20, 2016 1:30 PM
To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
Subject: DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING TRANSCRIPTS RELATED
TO THE ORLANDO TERROR ATTACK

<image001.jpg><image002 .png>

FOR IMMEDIATE RELEASE
OPA
MONDAY, JUNE 20, 2016
(202) 514-2007
WWW.JUSTICE.GOV<http://www.justice . gov/>
TTY (866) 544-5309




                                                                                                                 bS




# # #

16-708

DO NOT REPLY TO THIS MESSAGE. IF YOU HAVE QUESTIONS, PLEASE USE THE CONTACTS IN THE MESSAGE
OR CALL THE OFFICE OF PUBLIC AFFAIRS AT 202-514-2007.




                                                     ,·
                                                     "·
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5351 Page 89 of 149

                                                                                          b6
                  !(RMD) (FBI)                                                            b7C
 From :               Newman, Melanie (OPA) (JMD)
 Sent:                Monday, June 20, 2016 1:35 PM
 To:                  Quinn, Richard P. (DO) (FBI)
 Cc:                  Raimondi, Marc (OPA) (JMD)
 Subject:             Re: Talking Points for Transcript Release Today

 Also,                                                                                    bS

 On Jun 20, 2016, at 1:33 PM, Quinn, Richard P. (DO) (FBI)
                                                                                          b6
                                                                        wrote:            b7C

 Melanie,

 If you want to forward this to Kelli(?) for incorporation, might save a l ittle time:




                                                                                          bS




 Richard P. Quinn
 Federal Bureau of Investigation
IMedia/Investil~~ive Publicity                                                            b6
                                                                                          b7C

                                                     1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5352 Page 90 of 149



-------- Original message--- -----
From: "Newman, Melanie (OPA)" <Melanie . Newman@usdoj.gov<mailto:Melanie.Newman@usdoj.gov»
Date: 06/20/2016 1:26 PM (GMT-0,...s__: __
                                        00__)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

fc:
To: "Woog, Carlin R. EOP/NSC" ~ - - - - - - - - - - - - - - - - - - - - - - - - - - -
    "Ouinn, Richard             e, {po) <fBn"
.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,! "Raimondi, Ma rc (OPA) (JMD)"
                                                                                                                b6
                                                                                                                b7C

<Marc.Raimondi@usdoj.gov<mailto:Marc.Raimondi@usdoj.gov>>, "Price, Ned C. EOP/NSC"
.-------.....aa----':a....a"------------.......-...aa..-=----"-----,

Su Ject: Re: Ta            ing Points          or Transcript Re ease Today

FYI - We plan to issue the following statement shortly, along with an unredacted version of
the transcript:


                                                                                                                bS




> On Jun 20 2016 at 11·02 AM Wong Carlin B FOP/NSC                                                              b6
. _ I_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                               _.! wrote:
'



                                                                                                                bS




>
>
> -----Original Message-----
> From: Quinn, Richard P. (DO) (FBI)                                                                            b6
> Sent: Monday, June 20, 2016 10:54 AM                                                                          b7C
> To: Newman, Melanie (OPA) (JMD)
> <Melanie.Newman@usdoj.gov<mailto:Melanie.Newman@usdoj.gov>>; Woog,
> Carlin R. EOP/NSC
>I
>......
    Cc- : "'"R
             ,...a""i_m_o_n""d"'"i-,_M
                                     _a_r_c_ (...O__P_A...)_ ( ....
                                                               JM- D""'")- - - - - - - - - - - - - - - -
> <Marc.Raimondi@usdoj .gov<mailto:Marc.Raimondi@usdoj.gov> >; Price, Ned                                       b6
> C.
>
  .__________________________________
        EOP/NSC
                                                                                                           _,
> Subject: RE: Talking Points for Transcript Release Today
>
> Link coming but here's final ...
>
> Richard P. Quinn
> Federal Bureau of Investigation
                                                                          2
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5353 Page 91 of 149
> Media/Investigative Publicity

~I                     I~~~
                                                                                                                                               b6
                                                                                                                                               b7C
>
>
>--------Original message--------
> From: "Newman, Melanie (OPA)"
> <Melanie.Newman@usdoj.gov<mailto:Melanie.Newman@usdoj.gov>>
> Date: 06/20/2016 10:49 AM (GMT-05:00)
> To: "Woog, Carlin R. EOP/NSC"
> I
> ..,c,...c_:......,.""'R-
                         "a....
                           i' m_o_n_d.,.,i,...,""""""M,...a_r_c__,.(o""P"""A"""),...,...("""J"M
                                                                                              ""=D...)"'11- - - - - - - - - - - - - -           b6
                                                                                                                                                b7C
> <Marc.Raimondi@usdoj.gov<mailto:Marc .Raimondi@usdoj.gov>>, "Quinn,
> Richard P. (DO) (FBI)"
>!                                                                                                 I                                 "Price,
> Ned C. EOP NSC"
                                                                   ....,.......,,,.._.--=--------
>____...,.........,,..,,,....-=..............-.,,,.......-.,....._--=---.......
> Su Ject: RE: Ta ing Points or Transcript Re ease To ay
>
>
> Deferring to Rich on the fi nal - as we have also not received or seen the final yet. I
don't believe it's posted yet on FBI.gov<http://fbi.gov >.
>
> Melanie R. Newman
> Director, Office of Public Affairs
> U.S. Department of Justice
> Direct: 202-305-1920
                                                                                                                                                b6
> Cell: I                                                      I
> @MelanieDOJ
>
>
> -----Original Message-----
> From: Woog, Carlin R. EOP/NSC                                                                                                                 b6
> Sent: Monday, June 20, 2016 10:48 AM
> To: Newman, Melanie (OPA)
> Cc: Raimondi, Marc (OPA) ; Quinn, Richard P. (DO) (FBI); Price, Ned C.
> EOP/NSC
> Subject: RE: Talking Points for Transcript Release Today
>
> Now that you have released them, could you please send to us? Thanks,
> Carl
>
> --- --Original Message-----
> From: Newman, Melanie (OPA) [mailto :Melanie.Newman@usdoj.gov]
> Sent: Monday, June 20, 2016 9:23 AM
> To: Woog, Carlin R. EOP/NSC
>1
 ..._ _...,....-...,..,..----,--,-,-,---------------------'
> Cc: Raimondi, Marc (OPA)                                                                                                                     b6
> <Marc.Raimondi@usdoj.gov<mailto:Marc.Raimondi@usdoj.gov>>; Quinn,                                                                            b7C
> Richard P. (DO) (FBI)


>
 ------------------------------
> Subject: Re: Talking Points for Transcript Release Today
>
> Let us know what else you need, thanks.
>
                                                                         3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5354 Page 92 of 149

>> On Jun 20 1 2016 1 at 9:21 AM 1 Woog 1 Carlin R. EOP/NSC
                                                                                                   b6
»
» Okay thanks .
»
>> -----Original Message--- --
>> From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
>> Sent: Monday, June 20, 2016 9:18 AM
>> To: Woog, Carlin R. EOP/NSC
»
     ------- ---------------------
>>Raimondi, Marc .......
                     (OPA)
>> <Marc. Raimondi@usdoj .gov<mai lto:Marc.Raimondi@usdoj.gov>> ; Quinn,
                                                                                              b6
                                                                                              b7C
>> Richard P. (DO) (FBI)
>>~I,,,..........,,,.....,.-__,.,.._,....,,,-,,,.,,.,,,....,.,.,.,,..,,---------------.....
>> Cc: Price, Ned C. EOP/NSC
»
>> Subject: RE: Talking Points for Transcript Release Today
»                                                                                             b6
>> +Rich, as this is an FBI release. He can give you details on when and how it will be       b7C
released this morning, but it i s going to happen before ~   briefs.
»
>> Here is ~ s e n t to you guys yesterday at 10:16 a.m. - I ' ve updated to make it more
useable for L__J                                                                              b6
»                                                                                             b7C




                                                                                               bS




»
>>   Melanie R. Newman
>>   Director, Office of Public Affairs
>>   U.S. Department of Justice
>>   Direct: 202-305-1920
»    Cell: I            I                                                                     b6
>>   @MelanieDOJ
»
»
                                                                  4
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5355 Page 93 of 149
>>   --- --Original Message--- --
>>   From: Woog, Carlin R. EOP/NSC                                                        b6
>>   Sent: Monday, June 20, 2016 9:07 AM
>>   To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
>>   Cc: Price, Ned C. EOP/NSC
>>   Subject: Talking Points for Transcript Release Today
»
>> Hi Melanie and Marc,
»
>> Do you have talking points for the transcript release this AM?
»
» Thanks,
»
» Carl
»
>> ---- -- -------- ----- ----- ---- -- --------- --
» Carl Woog
» NSC/Press
»
»
                           I
     ------------------------.
»
»                                                                                         b6
»
»
>    ------------------------
>
>




                                                       5
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5356 Page 94 of 149


                 !(RMD) (FBI)                                                                    b6
                                                                                                 b7C
From:                 Raimondi, Marc (OPA) (JMD)
Sent:                 Monday, June 20, 2016 1 39 PM
To:                   Woog, Carlin R. EOP/NSC, Newman, Melanie (OPA) (JMD)
Cc:                   Quinn, Richard P. (DO) (FBI); Price, Ned C. EOP/NSC
Subject:              RE. Talking Points for Transcript Release Today

Carl, next few minutes it l ooks l ike, we will send you the final

-----Original Message-----
From: Woog, Carlin R. EOP/NSC                                                                    b6
Sent: Monday, June 20, 2016 1:31 PM
To: Newman, Melanie (OPA)
Cc: Quinn, Richard P. (DO) (FBI); Raimondi, Marc (OPA); Price, Ned C. EOP/NSC
Subject: Re: Talking Points for Transcript Release Today

How long until this goes out?



I
Carl Woog
NSUPress                                                                                         b6




> On Jun 20, 2016, at 1:26 PM, Newman, Melanie (OPA) <Melanie.Newman@usdoj.gov> wrote:
>
> FYI - We plan to issue the fol lowing statement shortly, along with an unredacted version of
the transcript:


                                                                                                  bS




>
>> On Jun 20, 2016, at 11:02 AM, Woog, Carlin R. EOP/NSC ~l~~~~~~~~~~~~~!wrote:                   b6
»




                                                                                                  bS




»
»
>> -----Original Message-----
                                                 1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5357 Page 95 of 149
>>From: Quinn, Richard P. (DO) (FBI)
>>Sent: Monday, June 20, 2016 10:54 AM
>>To: Newman, Melanie OPA    JMD <Melanie.Newman@usdoj . gov>; Woog,                          b6
>>Carlin R. EOP/NSC                                                                           b7C
>>Cc: Raimondi, Marc OPA    JMD <Marc.Raimondi usdoj.gov>; Price, Ned
» C. EOP /NSC
               --------------
>>Subject: RE: Talking Points for Transcript Release Today
»
>>   Link coming but here's final ...
»
>>   Richard P. Quinn
>>   Federal Bureau of Investigation
>>   Media/Investigative Publicity

:~
»
                 1~~~
                                                                                              b6
                                                                                              b7C

»
>>- ------- Original message- -------
>> From: "Newman, Melanie (OPA)" <Melanie.Newman@usdoj.gov>
>> Date: 06/20/2016 10:49 AM (GMT- 05:00)
» To: "Woog, Carlin R. EOP/NSC" -------------=i                                                b6
                                                                                               b7C
>> Cc: "Raimondi, Marc (OPA              JMD" <Marc . Raimondi usdoj.gav>, "Quinn,
» Richard P. DO FBI"                                                  "Price, Ned C.
» EOP/NSC"
             --------------
>>Subject: RE: Talking Points for Transcript Release Today·
»
»
>> Deferring to Rich on the f i nal - as we have also not received or seen the final yet. I
don't believe it's posted yet on FBI.gov.
»
>> Melanie R. Newman
>> Director, Office of Public Affairs
>> U.S. Department of Justice
>> Direct: 202-305 -1920
>> Cell: !                   l                                                                b6
» @MelanieDOJ
»
»
>> - ----Original Message - - ---
» From: Woog, Carlin R. EOP/NSC    I
>> Sent: Monday, June 20, 2016 10·~:-4_8_ A     ~M
                                                 ..,...._ _ _ _ _ _ _ _ _ _ _ _ __.
                                                                                               b6

>> To: Newman, Melanie (OPA)
>> Cc: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI); Price, Ned C.
>> EOP/NSC
>> Subject: RE: Talking Points for Transcript Release Today
>>
>> Now that you have released them, could you pl ease send to us? Thanks,
» Carl
»
>> -----Original Message-- -- -
>> From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
>> Sent: Monday, June 20, 2016 9:23 AM
>> To: Woog, Carlin R. EOP/NSC   ~I--------------,11                                          b6
>> Cc: Raimondi Marc OPA <Marc.Raimondi@usdoj.gov>; Quinn, Richard P.
>> (DO) (FBI                                             Price, Ned C. EOP/NSC                b7C
»
>>.._...,.....--.--------.-.---...---...--+or Transcript Release Today
                                               2
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5358 Page 96 of 149
»
>> Let us know what else you need, thanks.
»
>>> On Jun 20, 2016, at 9:21 AM, Woog, Carlin R. EOP/NSC ~~~~~~~~~~~~__, wrote:              b6
»>
»> Okay thanks.
>»
>>> -----Original Message-----
>>> From: Newman, Melanie (OPA) (mailto:Melanie . Newman@usdoj.gov]
>>> Sent: Monday, June 20, 2016 ~9~:~1~8---'-AM
                                              " -"-~~~~~~~~-                                 b6
>>> To: Woog, Carlin R. EOP/NSC                             :J Raimondi,                     b7C
>>> Marc (OPA) <Marc.Raimondi@usdoj.gov>; Quinn, Richard P. (DO) (FBI)
>>> I                             I
>>> Cc: Price, Ned c. EOP/NSC ~I......~~~~~~~.......~~~~]
>>> Subject: RE: Talking Points for Transcript Release Today
>>>                                                                                          b6
>>> +Rich, as this is an FBI release. He can give you details on when and how it will be     b7C
released this morning, but it is going to happen before c==~briefs.
»>
>>> Here is what I sent to you guys yesterday at 10:16 a.m. - I've updated to make it more
useable for!        I                                                                        b6
                                                                                             b7C
>»
">Y>




                                                                                             bS




»>
>>>    Melanie R. Newman
>>>    Director, Office of Public Affairs
>>>    U.S. Department of Justice
>>>    Direct: 202-305-1920
>»     Cell:!             I                                                                  b6
»>     @MelanieDOJ
»>
»>
>>>    -----Original Message---- -
>>>    From: Woog, Carlin R. EOP/NSC                                                         b6

                                              3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5359 Page 97 of 149
>>>    Sent: Monday, June 20, 2016 9:07 AM
>>>    To: Newman, Mel anie (OPA); Raimondi, Marc (OPA)
>>>    Cc: Price, Ned C. EOP/NSC
>>>    Subject: Talking Points for Transcript Release Today
»>
>>> Hi Melanie and Marc,
»>
>>> Do you have talking points for the transcript release this AM?
»>
>» Thanks,
»>
»> Carl
»>
>>> ------------------------- - ------- - - - ---- -
»> Carl Woog
»> NSC/Press
»> 1
»> .
>>> 11--~~~~~~~~---'~~~~~~~~~~~~~~~~~~~~~---,
                                                                                           b6
>» .
»
»
»




                                                       4
    Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5360 Page 98 of 149

                                                                                                                          b6
                     kRMD) (FBI)                                                                                          b7C
From:                       Mentzer, Larissa L. (CTD) (FBI)
Sent:                       Monday, June 20, 2016 1:44 PM
To:                         Mendenhall, Bradley G. (CTD) (FBI); Quinn, Richard P. (DO) (FBI); Tabb, Jay S. (CTD) (FBI);
                            Hopper, Ronald (TP) (FBI)
Subject:                    Fwd: Release of unredacted transcript




Jay/grant/rich - see below J                                                                                               bS




                                                                                                                          b6
                                                  L                                                                       b7C




(TP) (FBI)..___ _ _ _ _ ____,
Subject: RE: Release of unredacted transcript


                                                                                                                          bS




-------- Original message --------
From:   I               I (TP) (FBI)" .....__ _ _ _ _ _____.
Date: 06/20/2       :3 1 PM (GMT..,.-...,5.....
                                           :0'""'0..___ _ _ _ _ _ _ _ _ _ ____,
                                                                                                                          b6
To:                      DO FBI                                                 LA FBI "
                                                                                                                          b7C
                                                            (DO) (FBI


Subject: RE: Release of unredacted transcript

I am providing this to Hopper.!
                                                                                                                          bS




                                                           1
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5361 Page 99 of 149




 -------- Original message --------
 From: I                     l
                           (DO) (FBI)!
 Date: 06/20/2016 1:28 PM (GM - ·-~::-:------------'
                                                                                                                b6
 To:                    LA FBI'                                                       !(DO) (FBI)"              b7C

.....__ _.(TP) (FBI,,___ _ _ _ _ _ _ _ _ _____.
  Subject: FW: Release of unredacted transcript

 Looks like DO is oin to issue a statement soon and release the full transcript of the 911 calls. !
                                                                                                                bS


 I will send you their final--hopefully before it goes out. This will happen sooner rather than later unless
 something changes.

 Will you advise ASAC and other relevant parties that this is coming?

 Thanks!


 Unit Chief
 National Press Office                                                                                         b6
 FBI Office of Public Affairs                                                                                  b7C



,__ ____           ~fffice
                __,r1obile


 From: Quinn, Richard P. (DO) (FBI)
 Sent: Monday, June 20, 2016 12:40 PM
 To: Kortan, Michael P. (DO) (FBI)
 Cc:!                  bO) (FBI)                                                                               b6
 Subject: Fwd : Release of unredacted transcript                                                               b7C

 This is what DOJ wants to put out...

 Richard P. Quinn
 Federal Bureau of Investigation
 Media/Investigative Publicity

I             I~~)                                                                                             b6
                                                                                                               b7C


-------- Original message --------
From: "Newman, Melanie (OPA)" <Melanie.Newman@usdoj.gov>
Date: 06/20/2016 12:21 PM (GMT-05:00)
                                                                                                               b6
To: "Raimondi, Marc (OPA) (JMD)" <Marc.Raimondi@usdoj.gov>, "Quinn, Richard P. (DO) (FBI)"                     b7C

 Subject: RE: Release of unredacted transcript



                                                      2
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5362 Page 100 of
                                              149
I would proposed something along the lines of the following - and I think we need to move this out as soon as possible.
                                                                                                                           bS




                                                                                                                           bS




Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202-305-1920
Cell:!               I                                                                                                    b6
@MelanieDOJ




From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12: 12 PM
To: Newman, Melanie (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


Sorry, I meant to add that this was draft and was meant as a starting point for Melanie to edit. My bad.


From: Newman, Melanie (OPA)
Sent: Monday, June 20, 2016 12:11 PM
To: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


                                                             3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5363 Page 101 of
                                           149

Please hold on this - I need to edit this.

Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202-305-1920
Cell !              I                                                                   b6
@MelanieDOJ




From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12:10 PM
To: Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA)
Subject: Release of unredacted transcript
Importance: High


                                                                                        bS


                                                                                        bS


                                                                                        bS




                                                          4
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5364 Page 102 of
                                             149
                                                                                                              b6
                                                                                                              b7C
                      l(RMD) (FBI)
From:                      Woog, Carlin R. EOP/NSC ....__ _ _ _ _ _ _ _ _ ____.
                                                                                                              b6
Sent:                      Monday, June 20, 2016 1:44 PM
To:                        Raimondi, Marc (OPA) (JMD)
Cc:                        Newman, Melanie (OPA) (JMD); Quinn, Richard P. (DO) (FBI); Price, Ned C. EOP/NSC
Subject:                   Re: Talking Points for Transcript Release Today


Thank you


 Carl Woog
INS(/Press

                                                                                                              b6


> On Jun 20, 2016, at 1:38 PM, Raimondi, Marc (OPA) <Marc.Haimondi@usdoj.gov> wrote:
>
> Carl, next few minutes it looks like, we will send you the final
>
>   -----Original Message-----
>   From: Woog, Carlin R. EOP/NSC                                                                             b6
>   Sent: Monday, June 20, 2016 1:31           PM ----------------'
                                  ........................
>   To: Newman, Melanie (OPA)
>   Cc: Quinn, Richard P. (DO) (FBI); Raimondi, Marc (OPA); Price, Ned C.
>   EOP/NSC
>   Subject: Re: Talking Points for Transcript Release Today
>
>   How long until this goes out?
>
> ---------
> Carl Woog
> NSC/Press
                                                                                                              b6
: . . . . _ _ _ 1_ _ _ _ _ ,

>
>> On Jun 20, 2016, at 1:26 PM, Newman, Melanie (OPA) <Melc1nie.Newman@usdoj.gov> wrote:
»
>> FYI - We plan to issue the following statement shortly, along with an unredacted version
of the transc ript:


                                                                                                               bS




,,,,
>>> On Jun 20, 2016, at 11:02 AM, Woog, Carlin R. EOP/NSC [              lwrote:                              b6
>>>                                                         ------------~

                                                        1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5365 Page 103 of
                                            149



                                                                                                                                 bS




>»
>»
>»
>>> -- ---Original Message---- -
>>> From: Quinn, Richard P. (DO) (FBI)                                                                                          b6
>>> Sent: Monday, June 20, 2016 10:54 AM                                                                                        b7C
>>> To: Newman, Melanie (OPA) (JMD) <Melanie.Newman@usdoj.gov>; Woog,
>» Carlin R. EOP/Nsc !                                                I
>>> Cc: Raimondi, Marc (OPA) (JMD) <Marc.Raimondi@usdoj.gov>; Price, Ned
>>> C. EOP/NSC 1                                                I                                                               b6
>>> Subject: RE: Talking Points tor Transcript Release Today
>»
>>> Link coming but here's final ...
>»
>>> Richard P. Quinn
>>> Federal Bureau of Investigation
>>> Media/Investigative Publicity
                                                                                                                                b6
>>> I              l(o)
>>> .              _(m)                                                                                                         b7C
>»
>»
>» -- - ----- Original message--------
>>> From: "Newman, Melanie (OPA)" <Melanie . Newman@usdoj .gov>
»> Date: 06/20/2016 10:49 AM (GMT..- 0_5_ :_0_0......__ _ _ _ _ _ __
                                                                                                                                b6
»> To: "Woog, Carlin R. EOP/NSC"
                                                                                                                                b7C
>» Cc: "Raimondi, Marc (0         ~""'..-.,.....,,..,,..,,,....,.~.,..,...,.,..,.....,..,..,,.,,,.,,o""J-....g...
                                                                                                              o'v>,
                                                                                                                  ""' "Quinn,
»>    Richard P.  DO    FBI"                                                                      "Price,             Ned C.
>» EOP/NSC"
>» Subject: RE: Talking Points for Transcript Release Today
>»
>»
>>> Deferring to Rich on the final - as we have also not received or seen the final yet. I
don't believe it's posted yet on FBI.gov.
>»
>>> Melanie R. Newman
>>> Director, Office of Public Affairs
>>> U.S. Department of Justice
>>> Direct: 202-305-1920                                                                                                        b6
>» Cell: I               I
»> @MelanieDOJ
>»
>»
>>> -- - --Original Message-----
>>> From: Woog, Carlin R. EOP/NSC [mailto:                                                                                      b6
>>> Sent: Monday, June 20, 2016 10:48 AM .._________________________.
>>> To: Newman, Melanie (OPA)
>>> Cc: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI); Price, Ned C.
>>> EOP/NSC
                                                                2
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5366 Page 104 of
                                                                          149
>>> Subject: RE: Talking Points for Transcript Release Today
»>
>>> Now that you have released them, could you please send to us?
>>> Thanks, Carl
»>
>>> -----Original Message-----
>>> From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
>>> Sent: Monday, June 20, 2016 9:23 AM
»> To: Woog, Carlin R. EOP/NSC , - - - - - - - - - - - - - : : ]
                                                                                                        b6
>>> Cc: Raimondi, Marc (OPA <Marc.Raimondi@usdoj.gov>; Quinn, Richard P.                                b7C
»> (DO) (FBI)                                                          Price, Ned C. E1DP/NSC
»>
    -...,...,------...,,..,--,----,----
>>>Subject:           Re: Talking Points for Transcript Release Today
»>
>>> Let us know what else you need, thanks.
»>
»» On Jun 20, 2016, at 9:21 AM, Woog, Carlin R. EOP/NSC [ ______________,wrote:                         b6
»»
>>>> Okay thanks.
»»
»» -----Original Message--- --
»» From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]

                                   I::18..
>»> Sent: Monday, June 20, 2016                                   AM
»» To: Woog, Carlin R. EOP/NSC                                                        I Raimondi,       b6
»»    Marc     (OPA)       <Marc.Raimondi@usOJ                 . gov>; Quinn, Richard 1S-:-Coo) (FBI)   b7C
»»
» » ...C_c_:_P_r_i,_c_e_,- N-e"""d_C
                                   _ . _E
                                        _O_P_/.,...N_S_C......  J
>>>> Subject: RE: Talking Points for Transcript Release Today
»»
>>>> +Rich, as this is an FBI release. He can give you details on when and how it will be               b6
released this morning, but it is going to happen before
>>>>
                                                             c~                            briefs.      b7C


>>>> Here is what I sent to you guys yesterday at 10:16 a.rn. - I've updated to make it more
useable for !                I                                                                          b6
»»                                                                                                      b7C




                                                                                                         b5




                                                  3
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5367 Page 105 of
                                          149
                                                                                       bS

>»>
>>>> Melanie R. Newman
»» Director, Office of Public Affairs
»» U.S. Department of Justice
>»> Direcr· 202-305 -1920                                                              b6
»» Cell: _             I
»» @MelanieDOJ
»»
»»
>>>> -----Original Message-----
>>>> From: Woog, Carlin R. EOP/NSC
                                  -----------------
>>>>Sent: Monday, June 20, 2016 9:07 AM
                                                                                       b6

>>>> To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
>>>> Cc: Price, Ned C. EOP/NSC
>>>> Subject: Talking Points for Transcript Release Today
»»
>>>> Hi Melanie and Marc,
»»
>>>> Do you have talking points for the transcript release this AM?
»»
»» Thanks,
»»
»» Carl
»»
>>>> --- - -------- - -------- ------------------- -
»» Carl Woog
:::: INSC/Press
»»                                                                                     b6
»>>
»>>
>    --------------------------------




                                              4
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5368 Page 106 of
                                              149

                         I(RMD) (FBI)                                                                                                                                                                                     b6

 From:
 Sent:                            .
                                  I                                I(DO) (FBI)
                                                                     ,20161:45PM                                                                                          .
                                                                                                                                                                                                                          b7C


 To:



 Subject:
                                  S         ,
                                                         (FBT
                                                   DO) (FBI)1
                                                    L. (CTD) F 1
                                    Quinn, Richard P. (DO) (FBI)
                                                                    (TP)



                                    RE: Release of unredacted transcript
                                                                             :oer                         Ronald <IP\ 1Ffrl\;!                           !(LA\ (FBl)I
                                                                                                                                     _(TP) (FBI); Tabb. Jay S. (CTD) (FBI);
                                                                                                                                  JTP) (FBI); 1              !(TP) (FBI);
                                                                                                                                                                            I                                             b6
                                                                                                                                                                                                                          b7C




                                                                                                                                                                                                                          bS




 Vnit Chief
 National Press Office
                                                                                                                                                                                                                          b6
 FBI Office of Public AH~-l1rs                                                                                                                                                                                            b7C




 From:f                    !(TP) .(.FBI)········· ···· ··· ····· ··· ······ ··· ·· · ···· ····· ······ ··· · ···· ·························· ········································ · ...............................
 Sent: Monday, June 20, 2016 .....           39._.P....M
                                         ~: .....      ......__ ____,                                                                                                                                                     b6
 To: Ho er Ronald TP (FBI);!                                        !(DO) (FBI);! t LA) (FBI);!-!.......... . . - - - -.....1....,
                                                                                                                             <oo) (FBI);                                                                                  b7C
ir------,_-.....-.J'TP) (FBI); Tabb, Jay S. (CTD) (FBI); Mentzer, Larissa L. (CTD) (FBI);!                                       kTP) (FBI);
                               TP) (FBI)
"=""".........--,-.,,,.,,...- .
 Su Jech RE~ Release of unredacted transcript


                                                                                                                                                                                                                           bS




 -------- Original message -~------
 From: "Hopper, Ronald (TP) (FBJ)" ...                   I __________.
 Date: 06/20/2016 1:35 PM (GMT-.... O)_r:_0 0........__ _ _ _ _ _ _ _ _ _ __
To:                           TP FBI'                                                                                                                     DO) (FBI)"
                                                                                                                                                                                                                          b6
                                                                                                                                                                                                                          b7C




(TP) (FBJ)"_ _ _ _ _ _ __
Subject: RE: Release of unredacted transcript


                                                                                                                                                                                                                          bS


                                                                                                 1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5369 Page 107 of
                                            149




   -------. Original message --------
       I
   From:                 I      (TP) (FBI)" - - - - - - - -
   Dat · . ?                PM (GMT-05:00)
   To:                     (DO ·. · Bl - - - - - - " - - - - - - - - - - - - - - - . tA FBI "                b6
                                                              (DO) (FBI
                                                                  I
                                                                                                             b7C
,..___ _ _ _..._(~T..:...
                        -P)~(a:..    ) !::::::::;-_ _ _ _ _ _ _ _ _ _ __."Hopper, Ronald (TP) (FBJ)''
                              FI::..3~1

 Subject: RE: Release of unredacted transcript

Ir am urovidine this to Honner. I
                                                                                                              bS




 -------- Original message --------
 From:!                   !(DO) (FBI)'.........._ _ _ _ _ _ ___,
 Date: 06/20/2016 1:28 PM (Gtvrl,...'-=
                                      05__:..._
                                            00.._.___ _ _ _ _ _ _ _ _ _ _ _ _ _---.
 To                    LA (FBI "                                                        tDO) (FBI.)"         b6
                                                                                                             b7C
.___   _..(TP) (FBI)' .___ _ _ _ _ _ _ _ _ ____,
 Subject: FW: Release of unredacted transcript

 Looks like DOJ is going to issue a statement soon and release the full transcript of the 911 calls~
                                                                                                              bS

 I w.lH send you tbeir Hnal--hopefully before it goes out. This wm happen sooner rather tha n later unless
 something changes.

 Will you advise ASAC and ot.her relevant parties that this is coming"?

 Thanks!


 Unit Chief
 National Press Office                                                                                       b6
 FBI Office of Public Affairs                                                                                b7C

                bmce
,___ _ _ __..~11obile

From: Quinn, Richard P. (DO) (FBI)
Sent: Monday, June 20, 2016 12:40 PM
                                                        2.
           Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5370 Page 108 of
                                                149
    To: Kortan, Michael P. (DO) (FBI)
    Cd                  !(DO) (FBI)                                                                                                    b6
                                                                                                                                       b7C
    Subject: Fwd: Release of unredacted transcript

    This is what DO.I wants to put out...

    Richard P, Quinn
    Federal Bureau oflnv~stigation
    Mediailnvesti ative Publicity
                   o)                                                                                                                  b6
_ _ _ _ _ ,m)
                                                                                                                                       b7C



    -------- Original message --------
    Fr.om: "Newman, Melanie (OPA)" <Mel~mie.Ne,vvman<..0.usd.oL..i:wv> ·                                                               b6
    Date: 06/20/2016 12:21 PM (GMT-05:00)                                                                                              b7C
    To: "Raimondi, Marc (OPA) (JMD)'' <JY.for~::.8.f~~i.HWJ1flYi£J.E§~1~U:.g9y>, "Quinn,. Ri~hard P. (DO) (FBI)"
I                                        I
    Subj ect: RE: Release of unredacted transcript

    i would ro 'osed sqrnethin · a!orn; trit~ lines of the foi!owiw; ··-- and ! think we need to move this o(Jt as soon as possible.
                                                                                                                                       bS




                                                                                                                                        bS




    tv'lelar:ie R. Newroan
    Director, Office of Public Affairs
    U.S. Department of Justice
                                                                   3
          Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5371 Page 109 of
                                               149
Direct: 2.02.-305-1920.
Celt:._!_ _ _ ___.                                                                                         b6
@MelanieDOJ




From: Raimondi, Marc (OPA)
Sent: Monday; June. 20, 2016 12:12 PM
To: Newman, Melanie (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


Sorry, r meant to add that this was draft and was meam. a~ a starting point frw Melanie to edit. My bad.


From: Newman 1 Melanie (OPA)
Sent: Monday, June 20, 2016 12:11 PM
To: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


Please hold on this - ! need to edit this.

Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct:   202-305-1920
Cell :!              I                                                                                      b6
@MelanieDOJ



From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12:10 PM
To: Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA)
Subject: Release of unredacted transcript
Importance: High


                                                                                                           bS


                                                                                                           bS


                                                                                                           bS




                                                            4
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5372 Page 110 of
                                             149

                       kRMD) (FBI)                                                                                   b6
                                                                                                                     b7C
From:                        Raimondi, Marc (OPA) (JMD)
se·nt:                       Monday, June 20, 2016 1:47 PM
To:                          Kortan, Michael P (DO) (FBI); Quinn, Richard P. (DO) (FBI)
Cc:                          Newman , Melanie {OPA) (JMD)
Subject:                     FW: DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING
                             TRANSCRIPTS RELATED TO THE ORI.ANDO TERROR ATTACK


Team, please prep to lau.nch but we are getting this i.n front of tJ1e AG for final dearance.

From: James, Kelfi D. {OPA)
Sent: Monday, June 20, 2016 1:41 PM
To: Newman, Melanie {OPA)
Cc; Raimondi, Marc (OPA)
Subject: DRAFT: JOINT STATEMENT FROM .JU.STICE DEPARTMENT AND FB]( REGARDING TRANSCRIPTS RELATED TO
THE ORLANDO TERROR ATTACK




        FOR IMMEDIATE RELEASE                                                                                 OPA
        MONDAY; JUNE 20, 2016                                                                       (202) 514-2007
        \VW\V.JUST!CLGOV                                                                        TTY (866) 544-5309




                                                                                                                     bS
          Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5373 Page 111 of
                                               149
                                                                                                                                                    b6
                            IRMD) (FBI)                                                                                                             b7C
  From:                           Mentzer, Larissa L. (CTD) (FBI)
  Sent:                           Monday, June 20, 2016 1 :47 PM
  To:                             Tabb, Jay S. (CTD} (FBI); Mendenhall, Bradley Ci. (CTD} (FBI); Quinn, Richard P. (DO) (FBI)
  Cc:                             Hopper, Ronald (TP) (FBI)
  Subject:                        Fwd: Release of unredacted transcript

                                                                                                                                                    bS




                                                                                            er, Ronald (TP         FBI "
                                                                                                                                                    b6
                                                                                                                                                    b7C
......_c;
       (I.:....
           )0             ~·n__l):..!:::::::=i'""'.":":=--:-:---:---:::--;-:::::::::::-:-:-:::::-::::-::.:=======~TP) (FBI)·------.-.......-----'
               ,;..:.)~(E.:....
                                                                 'I
                                              "Tabb, Ja. S. (CTD) (FBI                                           ''Mentzer, Larissa L. CTD FBI)"
                                                                 TP) (FBI)'._!- - - - . . . - - - - - - - - - - _ _ .
......._............. . . . - - - - - - - - - - - -u-m......
                                                         n, Richard P. (DO) (FBI)'.___ _ _ _ _ _ _ _____.
   Subject: RE: Release of unredacted transcript


                                                                                                                                                     bS




 Unit Chief
 National Press Office
                                                                                                                                                    b6
 FBI Office of Public Affairs
                                                                                                                                                    b7C
         office
.__ _ __.mobile      l
 From !                      kTP) (FBI)
 Sent: Monday, June 20, 2016 1:39 PM
                                                                                                                                                    b6
 To: Ho   r Ronald TP (FBI)~_........._ _ _ _koo) (FBI)!                     !(LA) (FBl~L.,--.=.,..,..r---___,.,,-~DO) (FBI);
                                                                                                                                                    b7C
i-------,...,...........~ (TP) (FBI); Tabb, Jay S. (CTD) (FBI); Mentzer, Larissa L. (CTD) (FBI);!                  j(TP) (FBI);




                                                                                                                                                     bS




                                                                        1
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5374 Page 112 of
                                           149


-------- Original message --------
From: nHopper, Ronald (TP) (FBI)"         __________....
Date: 06/20/2016 1:35 PM (GMT-..................___ _ _ _ _ _ _ _ _ _ __
To:                    (TP) (FBI)'                                                DO FBI)"
                                                                                                      b6
                                                                                                      b7C

                           'Tabb, .Tav S. CTD

(TP) (FBI)'
            .~ .....,,...-----,,,----,,----,-----'
Subject: RE: :Release of unredacted transcript


                                                                                                      b5




                                                                                                      b6
                                                                                  LA) (FB:I)"         b7C




Subject: RE: Release of unredacte<l transcript

I am providing this to Hopper. !
                                                                                                       b5




-------- Oricrinal messa e --------
From:                    (DO) (FBI)'
Date~ 06/20/2016 l :28 .PM (GMT-05:""', . , . . . . . . . - - - - - - - -......                       b6
To                   LA) (FBI)                                                        (DO) (FBI)''    b7C



Subject: FW: Release oftmredacted transcript

Looks like DOJ is going to issue a statement soon and release the fuH trnnscript .of the 911 calls.   b5




                                                               2
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5375 Page 113 of
                                                     149
l wiH send you thefr final--hopefuHy before it goes out. This will happen sooner rather than later unless
soi:neddng changes.

wm you advise ASAC and other relevant parties that this is co:rning?
Thanks!


Unit.Chief
National Press Office                                                                                                               b6
FB1 Office of Public Affairs                                                                                                        b7C

                  joffice
- - - - - - ~nobHe

From: Quinn, Richard P. (DO) (FBI)
Sent: Monday, June 20, 2016 12:40 PM
To: Kortan, Michael P. (DO) (FBI)
Cc~                 !(DO) (FBI)                                                                                                     b6
Subject: Fwd: Release of unredacted transcript                                                                                      b7C

This is what DOJ wants to put out...

Richard P. Quinn
Federal Bureau of Investigation
Media/Investigative Publicity

I             t~~)                                                                                                                  b6
                                                                                                                                    b7C



-------- Original message --------
From: "Newman, Melanie (OP A)" <Ivid,mie,i\e..,,vrri.an(1:yus,.h1. gov>
Date: 06/20/201612:21 PM (GMT-05:00)                                                                                                b6
                                                                                                                                    b 7C
To: "Raimondi Marc OPA JMD)" <Mru:c ..Raimondi@usdoj.m">v>, "Quinn, Richard P. (DO) (FBl)"

Subject: RE: Release ofumedacted transcript

i would pn:iposecl something .afong the lines of the forlovving- ;;incl I think v.,1e need to rnove this out as soon as possible.    bS




                                                                                                                                     bS
           Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5376 Page 114 of
                                                149




                                                                                                                       bS




Melanie R. Newman
Director, Office of Public Mfairs·
U.S. Department of Jw;fa.-e
Direct: 202-305-1920                                                                                                   b6
CeHI                               I
@MelanleDOJ




From: Raimondir Marc (OPA)
Sent: Monday, June 20, 2016 12:12 PM
To: Newman, Melanie (OPA); Quinn, .Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript


Sorry, /. me1111t to add tirnt th is   WR$   drnft and was meant as a. starting point for l\foianie to edit. My bud.


From: Newman, Melanie (OPA)
Sent: Monday, June 20, 2016 12:11 PM
To: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript                 ·



Please hold cm this - ! need ta edit this.

fv1danie R. Newman
Director, Office of Public Affa irs
U.S. Department of .!ust ice
Direct: 202-30.5-:i.920
                                                                                                                       b6
Ce!!!
  le....la-f'....
@N"'"        ,te""'
                  -
                  l'}
                   """
                    . 0....)...--__.



From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12:10 PM
To: Quinn, Richard P. (DO) (FBI); Newman, Mela,nie (OPA)
Subject: Release of uriredacted transcript
Importance: High
                                                                       4
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5377 Page 115 of
                                            149
                                                                                                         b6
                  !(RMD) (FBI)                                                                           b7C
From:                 Raimondi, Marc (OPA) (JMD)
Sent:                 Monday, June 20, 2016 1:48 PM
To;                   Woog,. Carlin R. EOP/NSC
Cc:                   Newman, Melanie (OPA) (JMD); Quinn, Richard P. (DO) (FBI); Price, Ned C. EOP/NSC
Subject:              RE: Talking Points for Transcript Release Today


May be a bit longer, Melanie is running some final traps on it.

-----Original Message-----
From: Woog, Carlin R. EOP/NSC
                                 ..,....-=,.,.....---------------'
Sent: Monday, June 20, 2016 1:44 PM                                                                      b6
To: Raimondi, Marc (OPA)
Cc: Newman, Melanie (OPA); Quinn, Richard P. (DO) (FBI); Price, Ned C. .EOP/NSC
Subject: Re: Talking Points for Transcript Release Today

Thank you


Carl Woog
NSC/Press
                                                                                                         b6




> On Jun 20, 2016, at 1:38 PM, Raimondi, Marc (OPA) <Marc.Raimondi@usdoj . gov> wrote:
>
> Carl, next few minutes it looks like, we will      send   you the final
>
> -----Original Message-- - --
> From: Woog, Carlin R. EOP/NSC                                                                          b6
> Sent: Monday, June 20, 2016 1:31 PM
> To: Newman, Melanie (OPA)
> Cc: Quinn, Richard P. (DO) (FBI); Raimondi, Marc (OPA); Price, Ned C.
> EOP/NSC
> Subject: Re: Talking Points for Transcript Release Today
>
> How long until this goes out?
>



~
I
> ---------
> Carl Woog
    NSC/Press
                                                                                                         b6


>
>> On Jun 20, 2016, at 1:26 PM, Newman , Melanie (OPA) <Melanie.Newman@usdoj.gov> wrote:
»
>> FYI - We plan to issue the following statement shortly, along with an unredacted version
of the transcript:

                                                                                                         bS
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5378 Page 116 of
                                           149


                                                                                                         bS




>>
>» On Jun 20, 2016, .a t 11:02 AM, Woog, Carlin R. EOP/NSC                                               b6
>»




                                                                                                         bS




>»
>»
>>>
>»    -----Original Message-----
>»    From: Quinn, Richard P. (DO) (FBI)
»>    Sent: Monday, June 20, 2016 10:54 AM
»>                                                                                                      b6
      To: Newman, Melanie (OPA) (JMD) <Melanie.Newn1an@usdoj.gov>; Woog,
                                                                                                        b7C
>»    Carlin R. EOP/NSC  _!. . , . . . . . - - - - , - - - , - - - , - - - - - - - , _ . . . , ......
                                                                                                   ]

>»    Cc: Raimondi Marc OPA JMD <Marc.Raimondi@usdoj.gov>; Price, Ned
>»    C. EOP/NSC
>»    Subject: RE: Ta       01n s or ranscr1pt Release Today
>»
>>>   Link coming but here's final ...
>»
>>> Richard P. Quinn
>>> Federal Bureau of Investigation
>>> Media/Investifative Publicity
>»1
>»
                    o)
                    m)
                                                                                                        b6
                                                                                                        b7C
>>>
>»
>» --- ----- Original message-- ------
>» From: "Net'llman, Melanie (OPA)" <Melanie.Newman@usdoj.gov>
>» Date: 06/20/2016 10:49 AM (GMT~-~0-5_:-0~
                                           0~) _ _ _ _ _ _ _ ____
>»  To: "Woog,  Carlin R.  EOP/NSC" ._!_ _ _   _ _ _ _ _ _ _ ___.
                                                                                                        b6
>» Cc: "Raimondi, Ma.re (OPA     JMD " <1'<1arc. Raimondi usdoj. gov>, "Quinn,
                                                                                                        b7C
»> Richard P. DO (FBI)"                                      "Price, Ned C.
>» EOP/NSC"
>» Subject: RE: Talking Points for Transcript Release Today
>»
>»
>>> Deferring to Rich on the final - as we have also not received or seen the final yet. I
don't believe it's posted yet on FBI.gov.
>»
>>> Melanie R. Newman
>» Director, Office of Public Affairs
>>> U.S. Department of Justice
>>> Direct: 202-305-1920                                                                                b6
>» Cell:   I               I
                                                                                       2
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5379 Page 117 of
                                                                            149
»> @MelanieDOJ
»>
>>>
>>> -----Original Message-----
>>> From: Woog, Carlin R. EOP/NSC                                                                                     b6
»> Sent: Monday, June 20, 2016 10:48                             AM -------------
                                                    ....................
>>> To: Newman, Melanie (OPA)
»> Cc: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI); Price, Ned C.
>» EOP/NSC
>>> Subject: RE: Talking Points for Transcript Release Today
»>
>» Now that you have released them, could you please send to us?
>>> Thanks, Carl
»>
>>> -----Original Message-----
>» From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
>>>. Sent: Mon~ay, June 20, 2016 9:23 AM
>>> To: Woog, Carlin R. EOP/NSC ~I- - - - - - - - - - -........           !                                           b6
                                                                                                                      b7C
>» Cc: Raimondi Marc OPA <Marc . Ra1mond1@usdoJ.gov>; Quinn, Richard P.
>>> D            FBI                                                     Price, Ned C. EQP/NSC
>>>
    ,__-------,-----,-----'!!>
>>> Subject: Re: Talking Points for Transcript Release Today
>»
>>> Let us know what else you need, thanks.
>»
»» On Jun 20, 2016, at 9:21 AM, Woog, Carlin R. EOP/NSC                 ____________                  ..... wrote:.   b6
»»
>>>> Okay thanks.
>»>
>>>> -----Original Message--- --
>>>> From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
>>>> Sent: Monday, June 20, 2016 ~9._=               ~1_8~ AM     - -------------.
>>>> To: Woog, Carlin R. EOP/NSC                                                            Raimondi,                 b6
>»> Marc OPA                                     usdoj .gov>; Quinn, Richard P. (DO) (FBI)                            b7C
>>»
>>>> L,.-c~·:~ ~ r~1~c~
                      e-, --n'e='T..,...--,,~ ""7TT'?"7"~-------------,
>>>> Subject: RE: Talking Points for Transcript Release Today
>>»                                                                                                                   b6
>>>> +Rich, as this is an FBI release. He can give you details on when and how it will be                             b7C
released this morning,. but it is going to happen before L J briefs.
»»
»» Here is what I sent to you guys yesterday at 10:16 a.m. - I've updated to make it more
useable for !        I                                                                                                b6
                                                                                                                      b7C
»>>




                                                                                                                       bS




»»
                                                         3
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5380 Page 118 of
                                            149




                                                                                          bS




»»
>>>> Melanie R. N~wman
>>» Director, Office of Public Affairs
>>>>   U.S. Department of Justice
>>>>   Direct: 202-305-1920                                                              b6
>>>>   Cell: !            I
>>>>   @MelanieDOJ
»»
>>>>
>>>>   -----Original Message-----
>>>>   From: Woog,. Carlin R. EOP/NSC !                                                  b6
>>>>   Sent: Monday, June 20, 2016 9:~0~7,,....,A
                                                -~-1- - - - - - - - - - - - - - - '
>>>>   To: Newman, Melanie (OPA); Raimondi, Marc (OPA)
>>>>   Cc: Price, Ned C. EOP/NSC
>>>>   Subject: Talking Points for Transcript Release Today
»»
>>>> Hi Melanie and Marc,

»» Do you have talking points for the transcript release this AM?
»»
>>-» Thanks,
>»>
»» Carl
» ·>>
>>>> -- --- - -------- - --------------------------
»» Carl Woog
::::I  NSC/Press
»»                                                                                       b6
»»
»».._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....,
>




                                                       4
          Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5381 Page 119 of
                                               149
                                                                                                                                                    b6
                              kRMD) (FBI)                                                                                                           b7C
  From:
  Sent:
                                       Hopper. Ronald (TP) (FBI)

                                                         "t
                                       Monday, June.20, 2016 1:48          Pi
  To:
                                    I.
                                                         (DO) (FBI)!
                                                      [(DO) (FBl);""'IL......
                                                                                             ITP) {FBI);!              t LA) (FBl)r - 1
                                                                        _ -...,:::::::::::::::::::1<TP) (FBI); Tabb1 Jay S. (CTD)(FBT};
                                       Mentzer, Larissa L. (CTD) (FBI ________!(TP) (FBI);                         I      !(TP) (FBI);
                                       Quinn, Richard P. (DO) (FBI)
 Subject:                              RE: Release of unredacted transcript


                                                                                                                                                    bS




 -------- Odgin.al message --------
 From: !                  !(DO) (FBJ)".....__ _ _ _ _ _ ___,
 Date: 06/20/2016 1:44 PM (GMT-05:00)
 To:                     TP. FBI" .---------------.          er, Ronald (TJ> (FBI "
                                                                                                                                                    b6
rr----"........................................._..,__....,..,..._ _..,..,........,...,.....,........._------..;(TP)   (FBI)' .____ _ _____.        b7C
                          Tabb, Jay S. (CTD) (FBI)'L.-__________..._'N"""'1'""'e.1__ ze·=r"""'L__ar
                                                                                   1t__          __1·__s-"
                                                                                                        sa__L...........__.a...............---,,

 (TP) (FBI)"                                                  "Quinn, Richard P. (DO) (FBI)'.__              ________
- - - - -..........----------------..........----,'[!)) (F'BI) L........------r---------------------,.........1
                                                                                                                                        ___,

 Subject: RE: Release of unrcdacted transcript


                                                                                                                                                    bS




 Unit Chief
 National Press Office
 FBI Oftlr~ <Jf Public Affairs                                                                                                                      b6
                                                                                                                                                    b7C


                      lotllc~~
- - - - - - - -l1'h)bih~

 From ~                          kTP) (FBI)
 Sent: Monday, June 20, 2016 1:39 PM                                                                                                                b6
To; Hopper. R;nald (TP) (FBI)lr----------,l (DO) (FBI);!                   !LA) (F13I);!                                             lr90) (FBI);   b7C
r                     l !P) (FBI); Tabb, Jay 5. (CTD) (FBI); Mentzer, Larissa L. (CTD) (FBI);!                                       _ TP) (FBI);
I                  . TP) (FBI)                                                                                            -------""'"'
 Subject: RE: Release of unredacted transcript


                                                                                                                                                    bS




                                                                              1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5382 Page 120 of
                                            149



 -------- Original message --------
                                     I --·--------
 From: "Bopper, Ronald (TP) (FBI)" ....
 Date: 06/20/2016 1:35 PM (GMT-05:00)
 To:                    (TP) (FBr)" . - - - - - - - - - - - - - - - - - - - . (DO (FBI)"
                                                                                                            b6
                                                                                                            b7C




 Subject: RE: Release of unredacted transcrip,t


                                                                                                            bS




                                                                                                            b6
                                                                                                            b7C
L,---------li:....
                 T_P~ F_B....:
                           I); . . ! : : : : , - - - - - - - - - - - - - '"Hopper,. Ronald (TP) (FBit

 SubJect: RE:   e ease o unre acted transcript

 I am providing thfa to Hopper. I                                                                       I
                                                                                                            bS




                                                                                       I(DO) (FBJ)"         b6
                                                                                                            b7C
                                                     lTP) (FBI)'1
_ _ _ (TP) (FBI)" .___ _ _ _ _ _ _ _ _ _ _                   ! --------------
 Subject: FW: Release of unr:edacted transcript

 Looks like DOJ is going to issue a statement soon and release the full transcript of the 911 calls,
                                                                                                             bS


                                                        2
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5383 Page 121 of
                                                        149
 I will send you their fina1--hopefully before it goes out This wm happen sooner rather than later unless
 something changes,

 Wm you advise ASAC and other relevant parties that this 'is coming?
 Tbanks!


 Unit Chief
 National Press Office
                                                                                                                              b6
 FBI Office of PuhHc Att:1irs                                                                                                 b7C


.______              ~fftk~~
                 __,jnobi!e


 From: Quinn, Richard P. {DO) (FBI)
Sent: Monday, June 20, 2016 12:40 PM
Toi Kortan, Mjchael P. (DO) (FBI)
Cc                       too) (FBI)                                                                                           b6
Subject: Fwd: Release of unredacted transcript                                                                                b7C


This is what DOJ wants to put out...

 Richard P. Quinn
 Federal Bureau of Investigation
IM,ra11r.vc rytive Public;<y
                o)                                                                                                            b6
                m)                                                                                                            b7C



-------- Original message --------
From: "Newman, Melanie (OP A)" <jvfobnie.Newman(a),usdoi .i:.iS.?.Y.>
Date: 06/20/2016 12:21 PM (GMT-05:00)                                                                                         b6
To: "Raitnondi, Marc (OPA) (JMD)" <\br~'.,.BAin:1~rn,(~i.@!.~~.%\i:l~"t.L.gQy>, "Qui1m, Richard P. (DO) (FBI)"                b7C

ISubject: RE: Release of unredacted
                              I transcript
! would proposed something along the lines of the foHowing .... and! trilnk we need to move this out as soor. as possibfe .    bS




                                                                                                                               bS




                                                             3
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5384 Page 122 of
                                             149




                                                                                                              bS




Meianie R. Newman
Director_   . Office of Public Affairs
U.S. Department of Justice
Dir1;.:cl: 202-305··1920
                                                                                                              b6
Cell!                   I
(41fv1€lanieD01




From: Raimondi, Marc (OPA)
Sent: Monday, June 20~ 2016 12:12 PM
To: Newman, Melanie (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE~ Release of unredacted transcript


Sorry, 1 meant t.o add that this was draft and was meant as a starting pnint for Melanie to edit l\lly bad.


From: Newman, Melanie (OPA)
Sent~ Monday, June 20, 2016 12: 11 PM
To: Rafmondi, Marc (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE; Relea_se of unredacted transcript


Please ho!d on this - ! need to edit this.

MeJanie R. Newman
Director, Office of Public .Affairs
U.S. Departroent of.Justice
Direct: 202-305-.1.920
Ce!!:._!_ _ _ _....,                                                                                          b6
@r-.~e!anid)OJ




from: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12:10 PM
To: Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA)
Subject: Release of unredacted transcript
Importance: High
                                                               4
              Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5385 Page 123 of
                                                   149
                                                                                                           b6
                             lRMD) (FBI)                                                                   b7C

From:                               Newman, Melanie (OPA) (JMD)
Sent:                               Monday, June 20, 2016 1:49 PM
To:                                 Raimondi , Marc (OPA) (JMD)
Cc:                                 Kortan, Michael P. (DO) (FBI); Quinn, Richard P. (DO) (FBI)
Subject:                            Re: DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING
                                    TRANSCRIPTS RELATED TO THE ORLANDO TERROR ATTACK
Attachme.nts:                       image001 .jpg; image002.png


Let ' s shoot for 1:55. AG had cleared but we are also flagging for leg and management folks.

On Jun 20 1 2016 1 at 1 :46 PM, Raimondi, Marc (OPA)
<rnr,:iimonc!it@j)J!Q. usdo-j . gov<ma:U. to : mratmon~it@~usdoj. gov» wrote:

Team 1 please prep to launch but we are getting this in front of the AG for final clearance.

From: James 1 Kelli D. (OPA)
Sent: Monday, June 20, 2016 1:41 PM
To: Newman, Melanie (OPA)
Cc: Raimondi 1 Marc (OPA)
Subject: DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING TRANSCRIPTS RELATED
TO THE ORLANDO T_ERROR ATTACK

<image001. j pg:;,< image002. png>

FOR IMMEDIATE RELEASE
OPA
MONDAY 1 JUNE 20, 2016
(202) 514- 2007
    .J..WT?'F(r~ ~.z1PY'.~htt:p_:/ I.>'<fWx&. J.~5t~_<::e. '.)~~!~{>
:~i~i~_....
TTY (866) 544-5309




                                                                                                            bS




                                                                       1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5386 Page 124 of
                                             149
                                                                                                                                 b6
                        IRMO) (FBI)                                                                                              b7C
From:                        Kortan, Michael P. (DO) (FBI)
Sent:                        Monday, June 20, 2016 1:52 PM
To:                          Quinn, Richard P. (DO) (FBI)
Subj ect:                    FW: DRAFT: JO.I NT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING
                             TRANSCRIPTS RELATED TO THE ORLANDO TERROR ATIACK
Attachments:                 image001.jpg; imagEi002.png


Can you send me your latest?

-----Original Message-----
From ·. Newman, Melan1·e (OPA) [m·,1·    1
                                ...c~ ... ·=·,,,M,:,1·'1'l
                                                          0
                                                                              ~·-~"'"l'"'i;;i,1,·,·1,v~
                                           '-·Y. ...~:;~ .. ... a.} ... ' ·." !"11~-v!H.
                                            .L
                                                              "                                                   ,.,...,,;]
                                                                                         ,~. !~'· ...,"),. ''..·.·~  .. ,:,,_,
Sent: Monday, June 20, 2016 1:49 PM                                                                                              b6
To: Raimondi, Marc (OPA) (JMD) <t'Tt<,:,Ha1rrcndihlusdo·L'3'S)V>                                                                 b7C
Cc: Kortan Michael P. DO (FBI)                           ~~~~~~~~~~_.! Quinn, Richard P. (DO) (FBI)
                                      ATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING TRANSCRIPTS


Let's shoot for 1: 55. AG had clec1red but we are also flagging for leg and management folks-.

On Jun 20, 2016, at 1:46 PM, Raimondi~ Marc (OPA)
<rrwaimcndi~ifilg, usdoj. gcv<mai 1to : m;~aimond:L@jmd_..usctoj_._gov» wrote:

Team, please prep to launch but we               arE~   getting this in front of the AG for final clearance.

From: James, Kelli D. (OPA)
Sent : Monday, June 20, 2016 1 :41 PM
To: Newman, Melanie (OPA)
Cc: Raimondi, Marc (OPA)
Subject: DRAFT: JOINT STATEMENT FROM :JUST!CE DEPARTMENT AND FBI REGARDING TRANSCRIPTS RELATED
TO THE ORLANDO TERROR ATTACK

<image001.jpg><image002.png>

FOR IMMEDIATE RELEASE
OPA
MONDAY, JUNE 20, 2016
(202) 514~2007
i.>MitJ. JUSTICE. GOV<http: / /www, -1~:$tke_, RC\//>
TTY (866) 544-5309




                                                                                                                                 bS




                                                                  1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5387 Page 125 of
                                             149
                                                                                          b6
                  l<RMD) (FBI)                                                            b7C
From:                  Kortan, Michael P. (DO) (FBI)
Sent:                  Monday, June 20, 2016 2:05 PM
To:                    Quinn , Richard P. (DO) (FBI)
Subject:               FW: Talking Points for T ranscript Release Today




                                                                                          bS




                                                      1
            Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5388 Page 126 of
                                                 149

                                       I(RMD) (FBI)                                           b6
                                                                                              b7C
From:                                            Raimondi, Marc (OPA) (JMD)
Sent:                                            Monday, June 20, 2016 2:08 PM
To:                                              Quinn, Richard P. (DO) (FBI)
Cc:                                              Newman, Melanie (OPA) (JMD)
Subject:                                         RE:


Looks good.. thanks

From: Quinn, Richard P. (DO) (FBI) ,___ _ _ _ _ _ _ _ ___,
Sent: Monday, June 20, 2016 2:06 PM
To: Raimondi, Marc (OPA)
Cc: Newman, Melanie (OPA)                                                                     b6
                                                                                              b7C
Subject:

Marc,

                Mike did some additions:




                                                                                              bS




RJl:Jwrd P. Ouinn
Federal Burea1..1 of investii}otfon
f..tieci.ir:/l1r.,,e:;ti t:t!Vt? f':.Jbilci!}'
                                                                                              b6
                                                                                              b7C




                                                                             1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5389 Page 127 of
                                             149

                      !(RMD) (FBI)                                                        b6
                                                                                          b7C
From:                     Newman , Melanie (OPA) (JMD)
Sent:                     Monday, June 20, 2016 2:09 PM
To:                       Quinn, Richard P. (DO) (FBI)
Cc:                       Raimondi, Marc (OPA) (JMD)
Subject:                  Re:


                                                                                          bS




                                                                                           bS




On Jun 20 2016        at 2:06 PM     uirin   Richard P.       DO   FBI
                                                                         wrote:
                                                                                          b6
                                                                                          b7C
Marc,
                     Mike did some additions:




                                                                                           bS




Richard P. Quinn
Federal Bureau of Investigation
Media/Investigative Publicity

              l(o)                                                                        b6
               (m)                                                                        b7C
------
                                                          1
                  Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5390 Page 128 of
                                                       149

                                                kRMD) (FBI)
   From:                                                                                                                                                            b6
   Sent:                                                                                                                                                            b7C
   To:

   Cc:
   Subject:


   DOJ fs tracking the sanw w,w.


   Unit Chkf
   National Pn.~ss Office
                                                                                                                                                                    b6
   FBI Officz~ of PtthHc Affairs                                                                                                                                    b7C

                                     offkH
_____....lrnohik~
                                               1                                                                                                                    b6
  (Se
   FFr~9I~baaaav h1ne 20, zoJ~D2~.i2
                                  .,.__(f.i:Mu
                                            . . )___                                                                                                                b7C
  T ~--)_ _ ___.! ( DO) (FBI)~                       tLA) (FBI).; ._!_ _ _.....,! (Tf>) (FBI); ._!_ _ _ _ __.tTP)

   Subject: RE: Release of unredacted transcript


                                                                                                                                                                    bS




  i;;~~-:-IOriginal messagj (~~;)-(FBI)".-----------.
  Date: 06/20/2016 2:02 PM (CiMT-05: i""'O....) _ _ _ _ _ _ ____,                                                                                                   b6
                                                                                                                                                                    b7C
  To:                       DO FBI"                                                                                                                    LA) (FBI)"

                 P) (FBI)"- - - - - - - - - -
.....................,....,
      ti .1ect: RE: Release of umedacted transctipt

  .!l.r•_,:;;,Vl~
         ,, . :t l.)Ui.
                    . ;.· <'<) H\
                          ~~ f«u    t l·\\\;;
                                         ''< j~YH>J
                                               u •<« ., .1
                                                         ' u•'t'
                                                            .,) . >}·     ., :,>'>·t•.· t·-.i1·1.. <>.1'•,
                                                                       ' tR~i•
                                                                  t, l{~                           ,. i ~)•>"hr         ~ °'""''l
                                                                                                                            ,u i ..' .,,(.,.,,
                                                                                                           (:.<-; '-.f ::,i!_        .-.., '->'\'t .



  Unit (;hief
  NatJonal Pn~ss Ot1lt::iJ
  FBJ Office of Public Affaiirs
                                                                                                                                                                    b6
                                                                                                                                                                    b7C



                                                                                                                                     1
            Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5391 Page 129 of
                                                 149


    :;;'~ondav. June 20,
    To:!
                                   2ol~ 6__t__:__~>___
                                      0
                                       2°....
                              !(DO) (FBl)J                  !LA) (FBI)J,___ _ _ __,!(TP) (FBI);!.__ _ _ _ _ _ __.frP)
                                                                                                                               b6
                                                                                                                               b7C
    (FBI)

    Subject: RE: Release of unredacted transcript

.____ _,! do you know what the statement will say? The -statement that accompanies the new unreached release?                  b6
                                                                                                                               b7C




    -------- Original message --------
    From:!                   !(DO) (FBI)'.___ _ _ _ _ __ .
    Da · : 0620/2016 l :28 PM (GM1....·-_o5_:_00.......__ _ _ _ _ _ _ _ _ _ _ _....                                            b6
    To                           LA     FBI"
                                                                                ________________
                                                                  (TP) (FB.f) .__                                       ___,
                                                                                                                               b7C



     u ~cct: FW: Release ofunredacted transcript

    Looks like DOJ is going tn issue a statement soon and release the full tran.s cript of tbe 911 calls,                       bS


    I will send you their final--hopeful!y before it goes out This will happen sooner rather than iater unless
    smnething changes.

    Will you advise AS.AC and other relevant parties that this ls coming?

    Thanks!


    Unit Chief
    National Press Office                                                                                                      b6
    FBI Office of Public Affairs                                                                                               b7C


                        office
.___ _ _ ___.rnobile    l
    From: Quirin, Richard P. (DO) (FBI)
    Sent: Monday, June 20, 2016 12:40 PM
    To: ~rtan
    Cc:!
                 :cba;,I }.     (DO) (FBI)
                              (DO) (FBI)                                                                                       b6
    SubJect:   Fw: Re       ease of unredacted transcript                                                                      b7C


    This is what DOJ wants to put out. ..

    Richard P. Quinn
    Federal Bureau oflnvesc.igation
    Media/fnvestir tive Publicity
I                 <o>                                                                                                          b6
                                                                                                                               b7C
                                                                     2
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5392 Page 130 of
                                              149
.___ _ __.!(m)                                                                                                           b6
                                                                                                                         b7C


    -------- Original message --------
    From: "Newman, Melanie (OPA)" <Mehmfo.Nev,/n'llilli{JJ,usd.oj .gov>
                                                                                                                         b6
    Date: 06/20/2016 12:21 PM (GMT~05:00)                                                                                b7C

I                                                           .
    To: ''Raimondi. Marc (OPA) JJMD)" <.!Vlarc.Raimw·1sH.i:qlgg~~lL~Q.Y>, "Quinn, Richard P. (DO) (FBI)1'

    Subject: RE: Relcasc of umcdacted transcript

! would proposed something along the lines of the foUowing - and I think we need to move this out as soon as possible.
                                                                                                                         b5




                                                                                                                         b5




Melanie ft Newrnan
Director, Office of Public Affoirs
U.S. Department of Justice
Direct: 202·· 305-1920
Ce!!._!_ _ _ __,                                                                                                         b6
@Me!anieDOJ



                         ·····---···----
From: Raimondi, Marc (OP.A)
Sent: Monday, June 20, 2016 12:12. PM
To: Newman, Melanie- (OPA); Quinnr Richard P. { DO) (FBI)
Subject: RE: Release of unredacted transcript
                                                            3
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5393 Page 131 of
                                             149

Sorry, l meant to add that this. wa::; draft and was meant as a ~tart.ing point for Melanie to edit. My bad.


From: Newman, Melanie (O.PA)
Sent: Monday, June 20, 2016 12:11 PM
To: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI)
Subject: RE: Release of unredacted transcript        ·


Please hold (.m this ·- I need to edit this.

Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202.··30S-1920                                                                                         b6
Ce!!I                I
(l.1'Me!anieD0J




From: Raimondi, Marc (OPA)
Sent: Monday, June 20, 2016 12:10 PM
To; Quinn, Richard P. (DO) (FBI); Newman, Melanie (OPA)
Subject: Releqse of unredacted transcript
Importance: High


                                                                                                               bS



                                                                                                               bS


                                                                                                               bS




                                                               4
            Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5394 Page 132 of
                                                 149
                                                                                                                                                                                                                                                        b6
                                            !(RMD) (FBI)                                                                                                                                                                                                b7C
From:                                                    Newman, Melanie (OPA) (JMD)
Sent:                                                    Monday, June 20, 2016 2 :16 PM
To:                                                      Quinn, Richard P. (DO) (FBI)
Cc:                                                      Raimondi, Marc (OPA) (JMD)
Subject:                                                 Fwd: UPDATED DRAFT: JOINT STATEMENT FROM JU.STICE DEPARTMENT AND FBI
                                                         REGARDING TRANSCRIPTS RELATED TO THE ORLANDO TERROR ATTACK
Attachments:                                             image001 .jpg; image002.png


Rich - has the Director or Cos cleared this?

We are ready to launch but want to confirm clearance on your end. Thanks.


Begin forwarded message:

From: "James
         .   J
               Kelli D. (OPA)" de)·- ame!;Jal·1·1nd,                         u.sdui.. c.sov<nia.i.lto: k·iarn{~s{?:l·•md
                                                                                                ~                                                                              ~
                                              ...................................................... _.............~\......_ .........- ......- -....- ...._.......,,..,.................................
                                                                                                                                                                                                                   . usd.01··. ,1·ov>·>
                                                                                                                                                                                                          ........- ................- ......~~---....
Date: June 20, 2016 at 2:14:44 PM EDT
To : "Newman, Me la ni e ( OPA)" <mr.ts\imr,m@j_mrL.1:\~!*rl.~.mt!.<;m.~:H.t9.;.m.'!?~-Y°J.~=.1~n@.J~rL~.\,!.~.q-~J .~_ggy >>
Cc: "Raimondi , Marc (OPA)" <mraimondi(aljmd . usdo i. gov<mal.Lo :_nwaimondi@:bld .us.do:L.gov >>
Subject: UPDATED DRAFT: JOINT STATEMENT FROM JUSTIC E DEPARTMENT AND FBI REGARDING TRANSCRIPTS
RELATED TO THE ORLANDO T.ERROR ATTACK



FOR IMMEDIATE RELEASE
OPA
MONDAY, JUNE 20, 2016
 (202) 514-2007
t'1hib"\/, :JUSTICE,, GOV<ht't'!) : { h>J~-J~-i, tush(!~ .J4,0v/ >
TTY (866) 544-5309




                                                                                                                                                                                                                                                        bS




                                                                                                                         1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5395 Page 133 of
                                             149

                          ~RMD) (FBI)                                                                              b6
                                                                                                                   b7C
From:                         Kortan, Michael P. (DO) (FBI)
Sent:                         Monday, June 20, 2016 2:30 PM
To:                           Quinn, Richard P. (DO) (FBI)
Subject:                      FW: Suggested edits


This is being drculat0d at DOJ now.


From: Axelrod, Matthew (ODAG) [rn.?..EXY-'Jvl~J.t~!~~}'.)[J~x~irft.f:l.@.tJgfoi.gg:{J
Sent: Monday, June 20, 2016 2:26 PM
To: Kortan, Michael P. (DO) (FBI)
                                   -----------                             Newman, Melanie (OPA) (JMD)
                                                                                                                   b6
                                                                                                                   b7C
<.M.f:J.~D.i.~.:N.~.\-\X!:l~Xl@.Y.~~~~?L&Q~>; Rybicki, James E. DO (FBI),___ _ _ _ _ _ _ ____.
Subject: Suggested edits

I just spoke to Rybicki. and we had a few minor tweaks, indicated in blue below. If you guys are okay with this,
then we can send it out.




                                                                                                                   b5




Matthew S. Axelrod
Principal Associate Deputy Attorney General
U.S. Department of Justice
Desk: (202) 514-2105                                                                                               b6
Cell:   j             I




                                                                1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5396 Page 134 of
                                          149
                                                                                            b6
                 !(RMD) (FBI)                                                               b7C

From:                Newman, Melanie (OPA) (JMD)
Sent:                Monday, June 20, 2016 2:31 PM
To:                  Quinn, Richard P. (DO) (FBI) - - - - - -
Cc:                  Raimondi, Marc (OPA) (JMD)I             l (DO) (FBI)                   b6
Subject:             Re: UPDATED DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI     b7C
                     REGARDING TRANSCRIPTS RELATED TO THE ORLANDO TERROR ATTACK


What is the revision you made? We've received a different version that includes Rybicki's
edits .

> On Jun 20, 2016, at 2:29 PM, Quinn, Richard P. (DO) (FBI)   ~"-----------_.! wrote;       b6
>
> Thanks Melanie-COS Jim Rybicki reviewing now.                                             b7C
>
> Made one minor revision below:




                                                                                             bS




                                              1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5397 Page 135 of
                                            149
                                                                                         bS
~~-----'
~

>
> Richard P. Quinn
> Federal Bureau of Investigation
> Media/Investigative Publicity

~1
>
                1~~~
                                                                                         b6
                                                                                         b7C

>
> -----Original Message-----
> From : Newman, Melani.e (OPA) [mailto:Melanie . Newman@usdoj.gov]
> Sent: Monday, June 20, 2016 2:16 PM
> To: Quinn, Richard P. (DO) (FBI)
> Cc: Raimondi, Marc (OPA) (JMD)
> Subject : Fwd : UPDATED DRAFT: JOINT STATEMENT FROM JUSTICE DEPARTMENT
> AND FBI .REGARDING TRANS(RIPTS RELATED TO THE ORLANDO TERRO.R ATTACK
>
> Rich - has the Director or Cos £leared this?
>
>.Weare ready to launch but want to confirm clearance on your end. Thanks.
>
>
> .Begin forwarded message:
>
> From: "James, Kelli D. (OPA)"
> <kjames@jmd.usdoj.gov<mailto:kjames@jmd.usdoj . gov>>
> Date: June 20, 2016 at 2 :14:44 PM EDT
> To: "Newman, Melanie (OPA)"
> <mnewman@jmd.usdoj.gov<mailto : mnewman@jmd.usdoj . gov»
> Cc: "Raimondi, Marc (OPA)"
> <mratmondi@jmd.usdoj.gov<mailto : mraimondi@jmd.usdoj.gov>>
> Subject: UPDATED DRAFT: JOINT STATEMl:NT FROM JUSTICE DEPARTMENT AND
> FBI REGARDING TRANSCRIPTS RELATED TO THE OR L.ANDO TERROR ATTACK
>
> [Cid: i mage001.jpg@01D1CAFE .18072380][cid:image002 . png@01D1CAFE.1807238
> 0]                                                     .
> - - - -- - - - - - - - - - - -- - - - - - - - - - - -- - - - - - - -
> FOR IMMEDIATE RELEASE
OPA
> MONDAY, JUN E 20, 2016
(202) 514-2007
> WWW.JUSTICE.GOV<http://www . justice . gov/>
TTY (866) 544-5309
>




                                                                                         bS
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5398 Page 136 of
                                             149

                        I(RMD) (FBI)                                                                                                       b6
                                                                                                                                           b 7C
From:                          Newman, Melanie (OPA) (JMD)
Sent:                          Monday, June 20, 2016 2:31 PM
To:                            Quinn , Richard P. (DO) (FBI)
Subject:                       Fwd: Suggested .edits




Begin forwarded message:

From : "Newman, Melanie ( OPA) " <.mt.f::.~'!ml?L~@.J.mct.:.!~,~~J~~:L.gQY..~m.~JJJ:o :.!};Dg~~-~~?.X!f~l mQ..d!.~.~tf?.t.:..@S>>          b6
Date: June 20, 2016 at 2:29:35 PM EDT                                                                                                      b7C
To: "Axelrod, Matthew (ODAG) q1waxd1'~9.@l·imd . usdo-i . g:ov<ma~l to: n!t:1ax1:::lrod(c}imd. t:sdoL gov>>
                                         11



~c: .. Kort an • Michael p. (DO )             (FBI)"
                                                                                                                                      11

t1---------------------------.-----'!                                                        11   Rybicki, James E. (DO) (FBI)
Subject : Re: Suggested edits

One minor grammar edit below in caps. If this works, we will finalize and send.

On Jun 20, 2016, at 2:25 PM, Axelrod, Matthew (ODAG)
<maaxelrod:@··imd. usdo·j, gov,maLl. t o : maaxE-1rod@j_rr.i".l ..usctoj_._gov>> wrote:

I just spoke to Rybicki and we had a few minor tweaks, indicated in blue below.                                         If you guys
are okay with this, then we can send it out.




                                                                                                                                            bS




Matthew 5. Axe.lrod
Principal Associate Deputy Attorney General U. S. Department of Justice
Desk: (202) 514-2105
Cell:    I                     I                                                                                                           b6




                                                                    1
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5399 Page 137 of
                                             149
                                                                                                                 b6
                  !(RMD) (FBI)                                                                                   b7C
From:                   Newman, Melanie (OPA) (JMD)
Sent:                   Monday, June 20. 2016 2:40 PM
To :                    Quinn, Richard P. (DO) (FBI)
Cc:                     Kortan, Michael P. (DO) (FBI); Raimondi, Marc (OPA) (JMD); James, Kelli D. (OPA) (JMD)
Subject:                RE: Suggested edits


Edits made to the below. Kelli, can you mock up this final, final version?

Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202-305-1920
Cell:   I           I                                                                                            b6
@MelanieDOJ


-----Original Message--- - -                                                                                     b6
From: Quinn, Richard P , (DO) (FBI) .._~~~~~~~~~~~~~_____,                                                       b7C
Sent: Monday. June 20, 2016 2:35 PM
To: Newman, Melanie (OPA)
Cc: Kortan, Michael P. (DO) (FBI); Raimondi, Marc (OPA)
Subject: RE: Suggested edits

So this incorporates the changes made by Mr. Axelrod:

Might be worth doing a final look just to make sure we haven' t lost anything due to multiple
versions flying back/forth:




                                                                                                                  bS
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5400 Page 138 of
                                           149



                                                                                                                    bS




Richard P. Quinn
Federal Bureau of I1westigatic0n
Media/Investigative Publicity

I               I~~~
                                                                                                                    b6
                                                                                                                    b7C



--- --Original Message-----
From: Newman, Melanie (OPA) [.~!lcdlto:Mdanhi.Ne\~ma11t?:l~~9.~?.'L.£9..Y.]
Sent: Monday, June 20, 2016 2:31 PM
To: Quinn, Richard P. (DO) (FBI)
Subject: Fwd: Suggested edits




Begin forwarded message :

From: "Newmanj Melanie (OPA)" <mnei-;man@jmd_._usdoj_.gov,mai ~t to:mne~~iman@jmd . usdoj_ .gov»                    b6
D:ate: June 20, 2016 at 2:29:35 PM EDT                                                                              b7C
To: ''Axelrod, Matthew (ODAG)" <maaxelr'o<l:a)·imd, usdo·j ,_ _g_ov<1~ailto.: m,:.i;:ixelr'Od@jmd. usdo ·j . gov»
Cc: "Kortan, Michael p. (DO) (FBI) ..
                                                                               "Rybicki, James E. (DO) (FBI)"

Subject: Re: Suggested edits

One minor grammar edit below i n caps. If this works, we will finalize and send.

On Jun 20, 2016, at 2:25 PM, Axelrod, Matthew (ODAG)
<rr:aaxe 1rodtwifild •.~isdo ·j , gov<mail to: maax:e1i~oq~1jmd ._usdoJ. gov» wrote:

I just spoke to Rybicki and we had a few minor tweaks, indicated in blue below.                   If you guys
are okay with this, then we can send it out.




                                                                                                                    bS




                                                            2
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5401 Page 139 of
                                          149
                                                                                       b5




Matthew S. Axelrod
Principal Associate Oeputy Attorney General U.S. Department of Justice
Desk: (202) 514-2105
       I _____. .
Cell: ...
                                                                                       b6




                                              3
         Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5402 Page 140 of
                                              149
                                                                                               b6
                   !(RMD) (FBI)                                                                b7C
 From:                   James, Kelli D. (OPA) (JMD)
.Sent:                   Monday, June 20, 2016 2:41 PM
 To:                     Newman, Melanie (OPA) (JMD); Quinn, Richard P: (00) (FBI}
Cc:                      Kortan, Michael P. (DO) (FBI); Raimondi, Marc (OPA) (JMD)
Subject:                 RE: Suggested edifs


Got it - will get back to you asap.

-----Original Message-----
From: Newman, Melanie (OPA)
Sent: Monday, June 20, 2016 2:40 PM
To: Quinn, Rich.a rd P. (DO) (FBI).
Cc: Kortan, Michael P. (00) (FBI); Raimondi, Marc (OPA); James, Kelli D. (OPA)
Subject: RE: Suggested edits

Edi ts made to the below. Kelli, can you      tJl!JC1< up   this final, final version?

Melanie R. Newman
Director, Offite of Public Affairs
U,S. Department of Justice
Direct: 202-305-1920                                                                           b6
Cell: !              I
@MelanieDOJ


-----Original Message-----
From: Quinn, Richard P. (DO) (FBI) [mai1to:.___ _ _ _ _ _ _ _ ___                              b6
                                                                                               b7C
Sent: Monday, June 20, 2016 2:35 PM
To: Newman, Melanie (OPA)
Cc: Kortan, Michael P. (DO) (FBI); Raimondi, Marc (OPA)
Subject: RE:. Suggested edits

So this incorporates the changes made by Mr. Axel.rod:

Might be worth doing a final look just to make sure we haven't lost anything due to multiple
versions flying back/forth:




                                                                                               bS




                                                       1
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5403 Page 141 of
                                           149




                                                                                                   bS




Richard P. Quinn
Federal Bureau of Investigation
Media/Investigative Publicity

I              I ~~~
                                                                                                   b6
                                                                                                   b7C


-----Original Message-----
From: Newman) Melanie (OPA) [mailto;Melanie.Ne~.iman@usdoj . gov]
Sent: Monday, June 20, 2016 2:31 PM
To: Quinn, Richard P. (DO) (FBI)
Subject: Fwd: Suggested edits




Begin forwarded message:

From: "Newman, Melanie (OPA)" <mnewman@jmd . usdoj.gov<mailto:mnewman@jmd.usdoj.gov>>              b6
Date: June 20, 2016 at 2:29:35 PM EDT                                                              b7C
To: "Axelrod, Matthew (ODAG)" <maaxelrod@jmd.usdoj.gov<mailto:maaxelrod@jmd.usdoj.gov»
Cc: "Kortan, Michael P. (DO) (FBI)"
 I                                                               !"Rybicki, James E. (DO) (FBI)"
ISubject:   Re: Suggested edits

One minor grammar edit below in caps. If this works, we will finalize and send.

On J.un 20, 2016, at 2:25 PM, Axelrod) Matthew (ODAG)
<maaxe1rod@jmd.usdoj.gov<mailto:maaxelrod@jmd.usdoj.gov» wrote:

I just spoke to Rybicki and we had a few minor tweaks·, indicated in blue below.   If you guys
are okay with this, then we can send it out.




                                                 2
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5404 Page 142 of
                                             149




                                                                                          bS




Matthew 5. Axelrod
Principal Associate Deputy Attorney General U.S.. Department of Justice
Desk: (202) 514- 2105                                                                     b6
Cell:    I...._____. . ,




                                              3
      Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5405 Page 143 of
                                           149
                                                                                        b6
                   kRMD) (FBI)                                                          b7C
From:                   Newman, Melanie (OPA) (JMD)
Sent:                   Monqay, J1,me.20, 2016 2:47 PM
To:                     Woog, Carlin R EOP/NSC; Raimondi, Marc (OPA) (JMD)
Cc:                     Quinn, Richard P. (DO) (FBI); Price, Ned C, EOP/NSC
Subject:                RE: Talking Points for Transcript Release Today


Here is the version that will go out in a few minutes. We are mocking up final nqw.




                                                                                        bS




Melanie R. Newman
Director, Office of Public Affairs
U.S. Department of Justice
Direct: 202-305-1920                                                                    b6
Cell:   I           I
@MelanieDOJ


- ----Origin.al Mess.age-----
From: Woog, Carlin R. EOP/NSC [mailto ....____________                  _.              b6
                                                    1
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5406 Page 144 of
                                              149
Sent: Monday, June 20, 2016 1:44 PM
To: Raimondi, Marc (OPA)
Cc: Newman, Melanie (OPA); Quinn, Richard P. (DO) (FBI); Pirice, Ned C. EOP/NSC
Subject: Re: Talking Points for Transcript Release Today

Thank you


Carl Woog

r._S_C_/ _P_re_s_s_ _ _____.~
                                                                                             b6




> On Jun 20, 2016, at 1:38 PM, Raimondi, Marc (OPA) <Marc.Raimondi@usdoj.gov> wrote:
>
> Carl, next few minutes it looks like, we will send you the final
>
> -----Original Message-----
                                                                                                  b6
> From: Woog, Carlin R. EOP/NS ....- - - - - - - - - - - - - ~ - -......
> Sent: Monday, June 20, 2016 1:31 PM
> To: Newman, Melanie (OPA)
> Cc: Quinn, Richard P. (DO) (FBI); Raimondi, Marc (OPA); Price, Ned C.
> EOP/NSC
> Subject: Re: Talking Points for Transcript Release Today
>
> How long until this goes out?
>
> ---------


IrSC!Prm
> Carl Woog
                                                                                                  b6



>
» On Jun 20, 2016, at 1:26 PM, Newman, Melanie (OPA) <Melanie.Newm.an@usdoj.gov> wrote:
»
» FYI - We plan to issue the following statement shortly, along with an unredacted version
of the transcript:


                                                                                              bS




;, ;,

»> On Jun 20, 2016, at 11:02 AM, Woog, Carlin R. EOP/NSC [ _____________. rote:               b6
"''


                                                                                                  bS


                                              2
     Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5407 Page 145 of
                                          149

                                                                                             bS


 >»
 »>
 »>
 >>> -----Original Me5sage-----
 >>> From: Quinn, Richard P. (DO) (FBI) [mailto ...._____________.
>l>> Sent: Monday, June 20, 2016 10;54 AM
>» To: Newman, Melanie (OPA) ()MD) <Melanie.Newman@usdoj.gov>; Woog,
>>> Carlin R. EOP/NSC !                              I
» > C. EOP /NSC
                _____________
>>> Cc: Raimondi, Marc (OPA) (JMD) <Marc.Raimondi@usdoj.gov>; Price, Ned
                ...._                         _.

>>> Subject: RE: Talking Points for Transcript Release Today
                                                                                             b6
                                                                                             b7C


»>
>>> Link coming but here's final ...
>»
>>> Richard P. Quinn
>>> Federal Bureau of Investigation
»> Media/Inves,t igative Publicity
                                                                                             b6
>>> I                1<0 )
>>> _                _(m)                                                                    b7C
>>>
>»
»> -- ---- -- Original message- - ---- --
»> From: "Newman, Me1anie (OPA)" <Melanie . Newman@usdoj.gov>
»> Date : 06/20/2016 10:49 AM (GMT-05:00)
>» To: "Woog, Carlin R. EOP/NSC" ------------=:]
                                     -----,------,-,-,----,--
                                                                                             b6
>» Cc: "Raimondi, Marc (OPA     JMD" <Marc.Raimondi usdoj.gov>, "Quinn,                      b7C
>» Richard P. (DO) (FBI) "                               "Price, Ned C.
»> EOP/NSC"
»> Subject: RE: Ta king Points or Transcript Release Today
»>
»>
»> Deferring to Rich on the final - as we have also not rece-ived or seen the final yet. I
don't believe it's posted yet on FBI.gov.
»>
>>> Melanie R. Newman
>>> Director, Office of Public Affairs
>>> U.S. Department of Justice
>>> Direct: 202-305-1920                                                                     b6
>» Cell:!              l
»> @MelanieDOJ
>>>
»>
>>> -----Original Message-----
>>> From: Woog, Carlin R. EOP/NSC
                                   -------------·----
>>> Sent: Monday, June 20, 2016 10:48    AM                                                  b6
»> To: Newman, Melanie (OPA)
>>> Cc: Raimondi, Marc (OPA); Quinn, Richard P. (DO) (FBI); Price, Ned C.
»> EOP/NSC
>>> Subject: RE: Talking Points for Transcript Release Today
>»
>>> Now that you have released them, could you please send to us?
>>> Thanks, Carl
>»
                                              3
              Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5408 Page 146 of
                                                         149
 >>>          ---- -Original Message~----
 >>>          From: Newman, Melanie (OPA) [mailto:Melanie.Newman@usdoj.gov]
»>            Sent: Monday, June 2.0, 2016 9: 23 AM
>»                                        .---------------,
              To: Woog, Car'lin R. EOP /NSC                                                     b6
                                                                                                b7C
»>            Cc Raimondi, Marc OPA <Marc . Raimondi@usdoj . gov>; Quinn, Richard P.
>>>            DO FBI                                  rice, Ned C. EOP/NSC
>»
>>> Subject: Re: Talking Points for Transcript Release Today
>>>
>.>> Let us know \'Jhat else you need, thanks.
»>
»» On Jun 20, 2016, at 9:21 AM, Woog, Carlin R. EOP/NSC                                         b6
>»>
>>>> Okay thanks.
»»
>>>>          -----Original Me~~age-~---
>>>·>         From: Newman, Melanie (OPA) [mailto :Melanie.Newman@usdoj.gov]
»>>.          Sent: Monday, June 20; 2016 9:18 AM
»»                                          --------------.!
              To: Woog, Carlin R. EOP/NSC !...                           Raimondi,
                                                                                                b6
                                                                                                b7C
>»>           Marc O'PA <Marc . Raimondi usd_oj.gov>; Quinn, Richard P. (DO) (FBI)
>>>> L._-------------ir"""--------------,
>>>> Cc: Price, Ned C. EOP/NSC ...______________
>»> Subject: RE: Talking Points for Transcdpt Release Today
>>>>                                                                                            b6
>>>> +Rich, as this is an FBI release . He can give you details on when and how it will be      b7c
released this morning, but it is going to happen before           D
                                                            briefs.
»»
»» Here is what I sent to you guys yesterday at 10:16 a .m. - I've updatei:I to make it more
useable for I   I                                                                               b6
»»                                                                                              b7C
'> '> '> '>




                                                                                                bS




»»
»» Melanie R. Newm.an
>>>> Director, Office of Public Affairs
                                                        4
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5409 Page 147 of
                                             149
>>>>    U.S. Departmeht of Justice
»»      Dir.ect: 202-305-1920
»»      Cell: I             I                                                             b6
>>>>    @MelanieDOJ
>>»
>»>
>>>>    -----Original Message---- -
>>>>    From: Woog, Carlin R. EOP/NSC
                                                                                          b6
»»      Sent: Monday, June 20, 2016 9: 07 AM
»»      To: Newman, Melanie (OPA); Raimondi_, Marc (OPA)
>>>>    Cc : Price, Ned C. EOP/NSC
>>»     Subject : Talking Points for Transcript Release Today
»»
>>>>    Hi Melanie ~nd Marc,
»»
»» Do you have talking points for the transcript release this AM?
»»
»» Thanks,
>»>
»» Carl
>>>>
>>>> ---------------- - - - --- -------------------
» » Carl Woog
»» NSC/Pr.e ss

~~~~1                                                                                     b6
»>>
>>>> ...______________________________                              __,
>




                                                      5
        Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5410 Page 148 of
                                             149
                                                                                                                                                        b6
                                 bMD) (FBI)                                                                                                             b7C
From:                                   Newman, Melanie (OPA) (JMD)
Sent:                                   Monday, June : 2016 3·02 Pjr
To:                                     Carlin_R_Woo                                  Ned Pri.ce                                                        b6
Cc:                                     Quinn, Richard  P. (DO) (FBI); Raimondi, Marc (OPA) (JMD)
Subject:                                Fwd: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING
                                        TRANSCRIPT RELATED TO THE ORLANDO l rERROR ATTACK
Attachm ent s:                          image001 .jpg; image002.png


This i s out .


Begin forwarded message:

From: "USDOJ -Office of Public Affairs (SMO)"
<f,ii.J'.t~Ot'.1.:.;1 J!::Q.x@J~nfJ ...u~f-19.i ,_g!~Y.5..!11.Q.t lJ: o : -~x.J~,~Ot1~.:~ 1.b.mi@J m(:t .J! s.(.i£d JiQY >>
Date: June 20, 2016 at 2:58 : 39 PM EDT
To: "USDOJ -Office of Public Affairs (SMO)"
d::x P,i\OMa :i 1 bojfltjmci. . usdoj ,_@ v <ma:\ .1 to.:.Ex.Yt..\OMai 1box(wiir:d . qsdoi_ ._g()V> >
Subject: JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING TRANSCRIPT RELATED TO THE
ORLANDO TERROR ATTACK



FOR IMMEDIATE RELEASE
OPA
MONDAY, JUNE 20, 2016
(202) 514- 2007
WWW , JUSTICE, Ci()Vdrt t p :1f,..i><r.~~it:st.i.<.:~~.. gov h
TTY (866) 544- 5309
JOINT STATEMENT FROM JUSTICE DEPARTMENT AND FBI REGARDING TRANSCRIPT RELATED TO THE ORLANDO
TERROR ATTACk

WASHINGTON - The Department of Justice and the Federal Bur1eau of Investigation (FBI) issued
the following statement regarding the FBI's release of the transcript related to the Orlando
shooting:



"The purpose of releasing the partial transcript of the shooter's interaction with 911
operators was to provide transparency, while remaining sen:sitive to the interests of the
surviving victims, their families, and the integrity of th,e ongoing investigation . We also
did not want to provide the killer or terrorist organizations with a publicity platform for
hateful propaganda. Unfortunately, the unreleased portions of the transcript that named the
terrorist organi zations and leaders have caused an unnecessary distraction from the hard work
that the FBI and our law enforcement partners have been do:ing to investigate this hei nous
crime . As much of this information had been previou.sly reported, we have re-issue.d the
complete transcript to. include these references in order to provide the highest level of
transparency possible under the circumstances.»

Transcript of Orlando Police Department 911 Calls; June 12., 2016

2~35 a.m.: Shooter contacted a 911 operator from inside Pulse.                                                          The call lasted approximately
50 seconds, the details of which are set out below :
                                                                                      1
       Case 3:19-cv-01537-BEN-JLB Document 61-6 Filed 11/04/20 PageID.5411 Page 149 of
                                            149


(OD)     Orlando Police Dispatcher

(OM)     Omar Mateen

OD:       Emergency 911, this is being recorded.

OM:       In the name of God th.e Merciful, the beneficent [Arabic]

OD:       What?

OM:     Praise be to God, and prayers as well as peace be upon the prophet of God [Arabic]. I
wanna let you know, I ' m in Orlando and I did th.e shootings.

OD:       What's your name?

OM:       My name is I pledge of allegiance to Abu Bakr al-Baghdadi of the Islamic State.

OD:       Ok, What's your name?

OM:     I pledge allegiance to Abu Bakr al-Baghdadi may God protect him [Arabic], on behalf
of the Islamic State.

OD:      Alright, where are you at?

OM:       In Orlando.

OD:      Where in Orlando?

[End of call.]

# # #

16-708

DO NOT REPLY TO THIS MESSAGE. IF YOU HAVE QUESTIONS, PLEASE USE THE CONTACTS IN THE MESSAGE
OR CALL THE OFFICE OF PUBLIC AFFAIRS AT 202-514-2007.




                                                   2
